 

 
   
  

Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 1 of 76

frase 3:17-cv-00881-TJC-JBT Documenti-1 Filed os/o1i7 PadG2O)GA0004274-XXXX-MA

: . Fi moa J. cosrigan unidutulld vdaved tys case

573512 E-Filed 07/04/2017 07:18:47 PM fren GwnOi Coded Coat Retovd anc unlacshuats

: te Placéd Shid Cages in tha. lis S. DSP Court, BOO ADs),

rn an Stvedt, Jack Sonviile Fevid& 32202. CAUSING an Abwacinne
M 1.997. CIVIL COVER SHEET .¢ hwerdraaie Haim dad Au meres eovicrede Dawactes fo FROHH ALS «

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings

or other documents as required by jaw. This form must be filed by the plaintiff or petitioner for the use of the Clerk of

Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. {See instructions for
compietion.}

 

i. CASE STYLE
IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL CIRCUIT,
IN AND FOR DUVAL COUNTY, FLORIDA

Case Nowig-Zetd- cA-onye? of
Judge:

Taguan Rahshe Gullett-El General Executor-Caveator., Syteria Hephzibah-El General Executrix-Caveatrix.,

TAQUAN RASHIE GULLETTO™® ESTATE,. SYTERIA LAWRENCEO™® ESTATE., AAMARUO™®

Alien Religious Consul Association,
Plaintiff
VS.

i. Timothy J. Corrigan, a private person:, 2. Sean Patrick Flynn, a private person:. 3. W. Stephen Muldrow, a
private person:, 4. Jon S. Wheeler, a private person:, 5. Ronnie Fussell, a private person:. 6. Christina A.
Snyder, a private person:. 7. Marcia Morales Howard, a private person:. 8. Angela Cote Dempsey,.a private
person, 9. Sara Hassler, a private person;, 10, Gwen Marshall, a private person:. 1i. Adrian G. Soud. a private
person;, 12. Karen K, Cole, a private person:, 13. Peter L. Dearing, a private person:, 14. Harvey Lamar Jay TH,
a private person: 15. Donald Richard Moran. Jr.. a private persom:. 16. Henrv Lee Adams. Junior. a rivate
person:, 17. James R. Klindt, a private person:. 18. Joel Barry Toomey., 19. Stephen Reinhardt. a private
person:, 20. Consuelo M. Callahan. a private person:, 21. Jaqueline H. Guyen, a private person:. 22. Peter L.
Shaw, a private person:, 23, Pamela Jo Bondi. a private person:, 24. Rick Swearingen, a private persom, 25.
Chris Conneil, 2 private person:. 26. D. Shinn, a ptivate person:. 27. Lt. Ligaspv. a private person: 28. Mike

Wood, a private person;, 29. Mike Williams, a private person:, 30. Joey B. Dobson, a private person:, 31. Irish

Anderson, a private person:, 32. Cedric Donar. a private person:, 33. Kim Lee Watson, 2 private person: 34.
Jim Haskett, a private person:, 35. Patrick Sheridan, a private person:, 36. Jorge L. Pastrana. a rivate person:
37. Larry Brown. a private person:, 38. Arnold Corsmeier, a private person:, 39. Monte C. Richardson. a private
person:. 40, Patricia D. Barksdale. a private person:, 41. Paul Shorstein, a private person:. 42. Jodie L. Wiles. a
private person:, 43. Sam Hernandez. a private person:. 44. Sheryl Loesch, a private pergon:, 45. Andrew S.
Cowan, a private person:, 46. Penelope Knox, a private person:. 47. Kim Cassuio, a private person;, 48. A. Lee
Bentley. a private person:, 49. Mac D. Heavener, a private person:. 50, Jacqueline Choolijian, a private person:,
51. Maurice C. Grant, Il. a private person:, 52. Suzanne Segal. a private person:, 53. Ramon De Leon, a private
person. 54. Julian Lucien Andre, a private person:, 55. Donald B. Mairs, a private person:. 56. Eddie A.
Jauregui, a private person:. 57. Donna Lee Elm. a private person:. 58. Cathy I. Ostiller. 2 private person:, 59.
Germaine Seider, a private person:. 60. Terri Nafisi, a private person:. 61. David P. Rhodes. a private person,
62. Moriah S. Radin, a private person:, 63. Brad Cooper, a private person:. 64. Liliana Coronado. a private
person:, 65. Thomas Kane. a private person:, 66. Bradley R. Johnson. a private person:, 67. Jesse Haskins, a
rivate person:. 68. Peter Stoumbelis, a private person:. 69. Thomas J. Moffett. Jr..a private person: 70. Richie
Bianco, 2 private person:, 71. Kenneth L. Green, a private person:, 72. Gerald Scott Bettmen. a private erson:.
73. €.J, Roberts. a private person:. 74. B.L. Thomas. a private person:. 75. J.J. Osterhaus. a private person:, 76,
John Tomasino, a private person:, 77. Melissa Nelson, a private person:. 78. Aneela Corey. a private person:.
79, Richard Mantei, a private person:. 80. Jack Campbell. a private person:. 81. Rick Scott, a private person:.
82. Derrick Spencer, a private person:. 83. Danielle Knag, a private person:. 84. Heather Pridgen. a private

   

   

 

  
   

ADOCTITEM,. THEM TAT MATTAPAN DAATKTI CTTee rT TAT AY ATIRATINAL AN Na AA
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 2 of 76

 

Case 3:17-cv-00881-TIC-JST Documernti-1 Filed 8/01/17 Page 3 of 105 Pago &

person:. 85. Scott Willis. a private person:. 86, Willard Cannon. a private person:. 87. L. Allen Beard “2 nrivats
person:, 88. Dawn K. Hudson, a private person:, 89. Russell Healy, a private person:, 90. Charles Cofer. a
Rtivate person, 91, John Rutherford. a private person:. 92. Matt Shirk. 2 nrivate person:. 93. Stephen B.
Whittington, a private _person:, 94. Joseph Rudolph Licandro, a private person:. 95. Catherine Mitheell
Licandro, a private person:, 96. Noel G. Lawrence. a private person:. 97. Angela M. Cox. a private person:. 38.
Michael Monroe Kirkland. a private person:, 99. Pamela J. Hazel, a private person:. 100. Joshua McLeod. 2
private person:, 101. Adam Johnson. a private person:. 102. Sergeant Eric Etcher, a private person:. 103.
Michael J. Coolican, a private person:, 104. Gary Flower. a private person:, 105, Eleni Derke, a private nerson:,
106. Sharon Tanner, a private person:, 107.. Michael Corrigan. a private person:. 108. David J. Smith. a private
person:, 109. Molly C, Dwyer, a private person:, 110. Kirv K. Gray, a private person:. 111. Lisa Reves. a
private person:, 112. Peter R. Marksteiner, a private person:. 113. Nancy B. Firestone. a private person:, 114,
Victor J, Wolski, a private person:, 115. David J. Bradley, a private person:, 116. Edmund G. Brown. Jr.. a
private person:, 117. Jean Shiamoto. a private person:. 118. Jim McDonnell. a private person: 119. Jeffrey
Cagnacci. a private person:, 120. Patricia Mazon, a private person:. 121. Brandon Karr, a private person:. 127.
Maureen Green, a private person;, 123. Barbara Gourlev. a private person:, 124. Michael W. Cox, 2 private
person:, 125, Kamala Harris, a private person:, 126. Michael J. Martineau. a private person:, 127. Joseph
Edward Ashman, a private person:, 128. Geoffrey J. Klimas. a private person:. 129. Blain G. Saito, a private
person:. cxxx. Court Registry Investment System (CRIS). a private person.. cxxxi. Public Access to Court
Electronic Records (PACER), a private person., oxxii, United States District Courtfor the Souther District of
Texas, a private person, cxxxii. United States Court of Appeals for the Eleventh Circuit, a private person..
Cxxxili United States Court of Appeals for the Ninth Circuit, a private person,. cxxxiv. Florida Supreme Court. a
private person,. cxxxv. First District Court of Appeal Florida, a private person,. cxxxvi. United States District

Court for the Central District of California,a private person, cxxxvii. United States District Court for the Middle
District of Florida, a private person:. cxxxviii, United States District Court for theDistrict of Columbia. a private

person., Cxxxix. United States Court of Federal Claims. a private person,. exxxx. United States Court of
Appeals for the Federal Circuit, a private person,, cxxxxi. Intermal Revenue Service (IRS). _& private person..
exxxxil, California Franchise Tax Board . a private person.. cxxxxiii. Duval County, Florida, a private person..
cxxxxiv. Leon County, Florida, a private person, cxxxxv. Baker County, Florida. a private person,, CKXXXVi.
Los Angeles County, California, a private person,, cxxxxvii. City of Jacksonville . Florida, a private person..
CXXxxviil. City of Tallahassee . Florida, a private person.. cxxxix. Citv of Los Angeles. California, a private
person,. cL. Siate of California, a private person.. cLi. State of Florida. a private person.. cLii. United States
Post Office. a private person. cLiii. Social Security Administration, a private person.. cLiv. California
Department of Motor Vehicles. a private person,, cLv. Los Anceles County Jail, a private person,. cLvi.
Metropolitan Detention Center Los Angeles California, a private person.. cL vii. John E. Good Detention Center
(Duval County Jail), a private person.. cLviii,Baker County Detention Center. a private person. cLix. Los
Angeles Police Department, a private person,, cLx. Los Angeles County Sheriff's Departmestt, a private person..
cLxi. California Highway Patrol, a private person,. cLxii. Florida Department of Law Enforcement. a private
person. cLxiii Jacksonville Sheriffs Office, a private person,, cLxiv. Leon County Sheriff's Office, a private
person., cLxv, Baker County Sheriff's Office, a private person.. cLxvi. U.S. Department of Transportation, a
private person,. cLxvii. District of Columbia Municipal Corporation. a private person.. clxviil.. United States
Corporation Company. a private person.. cLxix. Florida Department of Highway Safety and Motor Vehicles, a
piivate person.. cLxx. Florida Highway Patrol, a private person. cLxxi, Leon County Jail. a private person..
cLxxit, FCT Coleman Medium. a private person.. cLxxiii, BI Incorporated. a private person.. cLxxiv. US.
Marshals Service, a private person,, cLxxv. U.S, Probation and Pretrial Services. a private person,. clxxvi. U.S.
Attorney's Office, a private person. cLxxvii. U.S. Department of Justice. a private person, cLxviii. Federal
Bureau of Prisons. a private person., cLxxix. Palmetto Surety Cornoration. a private person.. cLxxx. Danzy Bail

Bonds, a private person,, cLxxxi. Off the Chain Bail Bonds. Inc. a private person.
Defendant

 

 

 

 
~ Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 3 of 76

Case 3:47-cv-00881-TIC-IBT Document 2 Filed 08/01/17 Pagh PQ Za Gar ige ek MA
58573512 E-Filed 07/04/2017 07:18:47 PM a}

   

 

  

IN THE CIRCUIT: COURT, FOURTH JUDICIAL CIRCUIT,
IN AND FOR. DUVAL COUNTY, FLORIDA

 

‘Tadquan Rahshe Gullett-Ei, Affidavit of Obligation
‘General Executor-Caveator,
TAQUAN RASHIZ GUELETT©"® ESTATE,

Syteria Hephzibah-El,

General Executrix-Caventrix,.

SYTERIA LAWRENCE®"® ESTATE,
AAMARUS"®9 Alien Religious Consul Association,

declarant (affiant): (libelarit) .

 

We. Registered. Mail + RB 9277 549 140 DS.
Registered Mail #RE ox $49 153 US:

i. Tittothy J. Corrigan, a private persons. a

2, Sean Patrick Flynn, a private person; File Number:
3. W. Stephen Muldrow, a private person}.

4; Jon'S. Wheeler, a private persons.

5- Ronnie Fussell, a private persons.

‘6. Christina A. Snyder, a private person;

7, Marcia Morales Howard, a private person;

.8. Angela Cote Dempsey, a private person}.
9. Sara Hassler, a private person;

10. Gwen Marshall, a private, persons
11... Adrian. G. Soud, a. private -person;. 42. Keren K, Cole, 4 private person; 13. Peter L..
‘Dearing, 2 private person; 14, Harvey. Lamar Jaw TH,:a private. persons. 15- Donald “Donald
Richard Maran, Jr., a private person; 16. Henry Lee. Adams, Jumior, :a privaté:person;.
17. James R. Klindt; a private person; 18, Joe! Barry Toomey, 19. Stephen Reinhardt, a-
private person; 26. Consuelo M. Callahan, a private person:

‘espondent(s) / tibelee(s) i propounder{s)[can’ Hs

 

 

 

 

 

Universal'and International Humanitarian. Declaration
For Common Law. Prejudgment Writ of Personal Replevin

 

   

‘Uneepred ana baterrattional Humanitarian Declaration Foz Chincaen Law Prejudgment WiitoT Pepa Reply = REIT HO US
‘Lof 63. REIL S39 183 US

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 07/07/2017 02:34:48 PM

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 4 of 76

 

 

IN. THE CIRCUIT COURT; FOURTH FODICIAL CIRCUIT,
IN AND FOR DUVAL COUNTY; FLORIDA.

 

{(continuedicon'tp
21. Jacqueline. -H. ‘Given, 2. private: ‘person; 22, Peter _L: Shaw, a private :persons;
ala Jo Bondi; a ‘private: person; 24, Rick Swearingen, .a private persons:
5. Chris: Connell, a private: person;-26. Di; Shinn, a private person;-27.Lt.: Ligaspy, 2
Saute. person; . 28,. Mike: Wood, a private: person; 29. Mike. Wiliams, A Btivate. ‘person;:
30. Joey] B: Dobson;, a. private ‘persons 91. Irish Anderson, a private j personj: a2, Cedric
‘Dondt,. a ptivaté ‘person; gg. Kim Lee Watson, .a private ‘parsin; 34,. Jim -Haskett, 4
private persons 35. Patrick: Sheridan, a private person; 36.. Jorge ‘L. Pastrana, : @ private
persons. B7- Larry: Brown, a. private person: 38. Armold. Corsmeier,.a private person;
“39. ‘Monte C.- Richardson, a private ‘PeTson;. 40, Patricia D. Barksdale, a private persons.
41. Paul: Shorstein, @ private persons 42. Jodi L. Wiles, ‘a- Private person; 43: Sam.
Hernandez; .a private: ‘person;. 44.. Sheryl. Loesch, a. private’ persons 45. ‘Andrew. S..
. Cowan, a private persons 46. Penelope Knox, 3 a private person; 47s ‘Kim Cassulo, a private
persons ‘48. A. Lee Bentley, a private person; 49. Mac D.. Heavener, ‘a private person: .
“90. Jacqueline Chooljian, a private petson; $1. Maurice-C, Grant, 1, a private persons
By Suzaiine Seeal; a ‘private, person; .53.- ‘Ramon De Leon, a -privaté. person; 54. Fulian Julian
Lucier: -Andre, f private. pérsony 55: Donald B. Mairs,. a private person; ‘36. Eddie Ai
Jauregit, a private person; 57. Donna Lee Elms, a private persons 58. Cathy J. -Ostillér, a
‘private’ person; 69. Germaine. Seider, a private, person; 60.. ‘Terri Nafisi, : a ‘private. persons ;
‘Gi, David P: Rhodes, private. person. 62. Moriah 8. Radin, a private persons. 63. Brad
‘Cooper; a private person; 64. Liliana Coronado, a private person} 65. Thomas. Karis,. ‘a
private persons 66. Bradley RB. J olinson, a private. person; 67.. Jesse Haskins, a private
Person; 68. Peter. Stoumbelis, a private: persons 69: Tomas. Moffett, fit;.a private
person; 70. Richi¢ Blancd, :a private persons. 74, . Kenneth L. ‘Green, ‘a. private Person}

72: ‘Gereid Scott: Bettman, a _Brivate persons 73: &. Sh: Boherta, a ‘private: person;

 

 

 

 

 

 

 

 

 

Tomasino, private persdns. 97. Melisca Nelson; 4 otivate. persons 98: Angela Coréy,.a

private. persons 79. Richard Mantei, a private persons: So. Jack: Campbell, 5. 4 private:
person; - 81, Rick: Scott, a ‘private. BETSON; ° $3. Derrick. Spencer, a. private: person; . 83.
Danielle Knag,. a private person: 84. Heather: Pridgen, @ private persons - 85. Scott

Willis, ; 4. private persons: respondent(s) / lbeleets) / proponider(s) [con't];
uf’

‘Universal and: International Humanitarian Declaration
For Common Law Préjudement Writ of Persorial Replevini

 

     

7 Usiversdtanid teterisignel fhenanitaiion Oedtaration Fox Comencit Law Prepodgmant Wikdffescnd Rein -RBSITSIG 1S
" ZF 6s Sead 7 549 133 £18
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 5 of 76

 

 

Case 3:17- cv-00881- FIC-IBT Bocument2 Filed 08/01/17 Page 3 of 74 PagelD 704

 

 

IN THE CIRCUIT COURT, FOURTH JUDICIAL CIRCUIT,
IN AND FOR DUVAL COUNTY, FLORIDA.

 

(continued! cen’ 1D)
86. Willard Cannon, a ptivate person3: 87. L. Allen Beard, a private person;. ‘88, Dawn K.
Hudson, 2: ‘private person: 89. Russell Healy, a private person}: 90. Charles. Cofer, a

private ‘persons Oni. John Rutherford, -aprivate: persons 2. Matt Shitk,.a private person;.
: Whittin on, a private péréon; 94. Joseph Rudolph Licandrs, a private
person}: O5:. Catherine Mitchell Litandro, ‘a private: person; 96. Noel G. Lawrenée, a

private: persons: 97. Angela: M.:Cox, a private ‘person;. 98. Michael Monroe Kirkland, a
Private pérson; 99. Pamela J.: Hazel, 2 private person; ; 400. Josinia Mcleod, a private
person}: 104. Adam. Jolinson, 4 private: person; 102, Sergeant Eric Eteher, a private
persons. 103+ Michael: Je 2 Cosliean, a private PETSON;: 104.. Gary Blowel: ‘a private person;

 

 

 

ior is pilivate persotf. 108:. David J.Smith, a private persani:
i. Dey a private person; 110, Riry K...Gray,,.a private. person;

 

 

1909: Zs
i211 Lisa Reve es, a ‘private persiny, 112, Peter R. Marlisteiner, a private person; 119. Naney
B, Firestone, a private: persons: 444, Victor: Si Wolski; a ‘private. -person;,.415. Davids.

Bradley, a private person} 116.. Edmund _G. Brown Jt, 2 private: Personj 217. Jean

 

 

Shiamoto,. a private: persons, 418.. Jim MecDorinell; a. private person; 119. Jeffrey
Cagnacet, a private person;: 120, Patricia: Mazon,. a private persons: 121. Brandon Knarr,
a private. persons: 22. Manréen Green,-a private persony. 123, Barbara: Gourley, a_private
Persons - 1245 Michael. W. Cox, 2 private’ ‘persons. 125.. Kamala Harris, a private. (Persons:
126, Michael J. Martineat,:a private person. 127. Joseph Edward. Ashman, 2 private
person;.128- Geoffrey J; Klimas, 2 private person; 129. Blain G: Saito, a. private persons.

 

 

 
 

ten: CRE S), a ptiyate penser, anc all subsidiaries and

: person, and: all subsidiaries and agents thereof; cxvii. ‘United States District Court forthe
Sovithern District of Texzs, a. private person,. ard:-all ‘subsidiaries. and agents: ‘theres
CXEXil. United Stites Court of Appeals for the Eleventh: Cireuit, a private persons: andall
sibsidiaries and agents théreofy Fespondent(s) i libélee(s) f “propounder(s)’ [con't];
— i

 

 

Universal. and. International Humanitarian. Declaration

 

vy Unteeteal and Eiternational theranltarin Declaration For Comein Law Prepayment Writ at Personal frplevin§ «= BB DIT7SH He us
¥ Safer RibS77 S19 153 ES
 

Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 6 of 76

 

IN THE CIRCUIT COURT, FOURTH JUDICIAL, CIRCUIT,
IN AND FOR DUVAL COUNTY, FLORIDA. —

 

{continuedleon’t]) |
OAM United. States Court af ‘Appeals for. the Ninth Circuit, a private person; and’al]
sibsidiaries and’ agents. theréofs- exxxiv. Florida. ‘Supreme Court, 4. private person, and all
subsidiaries and agents: thereof; X&XY, First District Court of. Appeal Florida, -@. private
person; and’ all sibsidiariés and’ agents thereof; CXEXVL United States Distriat Court for the:
Central ‘District of Califormia, a. -Brivate person,, and all subsidiaries and: agents. thereof;
exxkvil. United States: District Court for the Middle District of Florida; 4 private.

person; and! all. subsidiaries, and: agers’ théreofy. cuNxvill, United: $tates District Court. for:
the Distri a, a private: (PSIsaNs. and all: subsidiaries and agents ‘thereof

     

 

    

Strict -.6f |
‘cond. United States Court of Federal Claims, a private -persin, and all Suhsidisries and
agents thereof cxxx. ‘United States Court of Appeals for the Federal Cireui a pivate
‘person; and all: subsidiaries: and agents, thereof CXXKXL. Titernal Revénue ‘Service.
# private person; and all. subsidiariés-and agents thereois. CCK: ‘California Franchise Pax
Board, a private ‘person, and all ‘subsidiaries and agents: these: gucci, Duval. County.
Florida ‘@ private person;, and’ all. subsidiaries: and. agents: thereals: exxaxiv. Leon ‘County, .
Elovida: a private person, ‘and: all subsidiaries: and ‘agents. thereof; ctixkv: Baker Coiinty,
Florida,. a private: person, -and'.all :subsidiarias. and. agétits theres cxexxvi.. Los: Angeles:
‘County. California, a private person; and ail subsidiaries: and agents thereofy, CXXKXVIi. City-of
Jacksonville. Florida a private: ‘person, and all-subsidiaries and’ agents: thereof. cxxxxviii.
City of ‘Tallahasseé, Florida, a- iprivate: person, -and all subsidiaries. and agents ‘thereof:
‘oxsxix. City of-Los ‘Angeles, Califoriia,. @ (private: person. aad all. subsidiaries -and agents:
thereof; x. State. of. ‘California, ‘a. private péfson,. and’ all -stibsidiaries and -agents: théteof;
eile: State. of: Florida,. ‘a: Drivate person, aiid: all. subsidiaries arnid-agents thereof; erii: United
‘States Pos Office, a private: person. and all: subsidiaries: and agents thereof: - Ctili., Social.
‘Security Administration, a private -person, . and all ‘subsidiaries. and. agents thereof;
‘eqiv. California Department of Motor Vehicles, a private person, and'all sabstdiaries and
‘agents thereof; ery. Los Angelés County Inil:-a private person, and all siibsidiaries:and. agents,
thereof civi. Métropolitan Detention Center Los. Angeles California, a-private person,
and all Subsidiities: and agents theradf oo.
Tespondent(s) / Tibelee(s} / ‘propounder(s) [eon't}:
- - we _ we ft

   

   

 

 

 

  

 

iniversal and International Humanitarian Declaration
For. Common Law Préjudement Writ of Personal ‘Repl levin

 

    

Universal and totarnatianat stomaditarian Duddarabien Fat Zammari law Preivéement Wintel Personal Reptevin 927 R49 149 08
4 of 6e ret 7 Sis isa us

 
 

Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 7 of 76

 

IN THE CIRCUIT COURT, FOURTH JUDICIAL CIRCUIT,.
IN AND: FOR DUVAL COUNTY, FLORIDA: .

 

{continned[con’ ay
ecvi, John E.:-Good Detention Center (Duval County. Jail}, 2 private: person, .and:all
subsidiaries and’ agents thereof; erviii. Baker: County. Detention Cénter, a private person, and.
all: subsidiaries. andiagents thereof; crix. Los: Angeles: Police: Department, @ private person,
cand’ all subsiditiries and -agenitis thereof; tux. Los Angeles. County. Sheriff's: Department;
‘@ private: person, aud: all subsidiariés. and ‘ agents thereoks. OLX. California Highway Patrol;
'@ private person, . and all subsidiaries, and agents thereof. exxii, Florida Department of Law:
Enforcement, a. private ‘person, and all subsidiaries and agents thereof’ CLR. Jacksonville,
‘Sheriffs Office; ; @ private person, and all. subsidiaries and agents thereof; crxiv: Leon County
Sheriff's Office, a private persons 1 and all subsidiarigs.and: agents thereafy, crxv. Baker County
Sheriff's: Office, ‘A private person, and all -subsidiaties .and| agerits théréofy: exxvi. U.S.
Depsxen of ‘Transportation, a private person, and all subsidiaries. and. agents thereof:
xvii. District:of Columbia Municipal Corporation, a private person, and all: subsidiaries
inl agents. theréofs: erxvili. United. States: Corporation Compariy, a. private persoil, and.all
-Subsidiaties dnd: agents: theréafy- Crxix., Florida: Dep rimient of Highway. Safety and: ‘Motor:
Vehicles; ia private person, - and. all subsidiaries and: agents: thereofy. “CLXX.. ‘Florida Highway
Patrol; a. private, person, and all. subsidiaries. and: agents thereof cixxi.. Eeon Com ity Jail,
‘a. private person, and’ -all. subsidiaries and agents ‘thereofs guxxii. FCI. Coleman Medium,
‘a private persou, and-all subsidiariés. and agents. thereof, exxndii.. BI Incorporated, 4 private
person, and all: subsidiaries and agents thereof ecxxiv, U.S.. Marshals Service Ca private person,
and all sbsidiariés.and: agents: thereofs. CuxK. ELS: Probation and Pretrial Services: a ‘private
‘person; | and all subsidiaties ‘and. agents thereof, evi, . Attorney's Office; a private j person;,
and all subsidiaries and: agents thereof. é13 xxvii. U.S. Department of. Justic ee, a piivate PERN,
‘and all subsidiaries and agents thereof exitaviil. federal ‘Bureau of} ; iso 3

   

 

   

 

 

 

  

and. all: subsidiaries: and: ‘agents: thereof ERK, | Danzy. Bail Bonds, a private person, and. all
subsidiaries: and agents thereof}: e_xxxi, Off the : 3 :

all subsidiaries and agénts: thereof:

 

respondent{(s} / libelee(s) ppeopouidentay.
. f
Universal and International Humanitarian Declaration
For Common Law Prejudement Writ of Personal Replevin

 

4 Universatand tterhaiseria! Hhrastitartin Dcclaratian Pet Corainon Law Prejudarvent Wnt of Pessiecl Repten.  RIBSIT 549 1408.
“~_ 5 of 68 RESTTSES ISS US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 8 of 76

Case 3:17-cv-00881-TJC-JBT Documeni2 Filed 08/01/17 Page 6 of 74 PageiD 707

 

 

 

 

 

IN THE CIRCUIT COURT, FOURTH JUDICIAL CIRCUIT,
IN AND. FOR DUVAL COUNTY, ELORIDA

 

Taquan Rahshe Gullett-EL, Affidavit of Obligation
Genéral Executor-Caveator;

TAQUAN RASHIE GULLETT®"S ESTATE,,.

Syteria Hephzibah-Fl,,

General Executrix-Caveatrix,

SYTERIA LAWREN CES™® ESTATE,
AAMARU®S”® Alien Religious Consul Association,

 

declarant (affiant) Gibelant).

Registered Mail + RB 917 549-140 US
Registered I Mail # RE 917 549 153 US

Universal and International Heinanitarian Declaration
For Common Law Preindement Writ: of} Personal. Replevin

 

Table of Contents

Table of Contents... Savaseerenee giineceadetneunaiasssaidaiinsnonendde nntsuieasua apensiaziisgeaiiqreysenetetensieonenssssays PALES iavi

Universal atid International Homnanitavien Declaration |
For Common Law Prejudgment Writ of Persovial Replevith ..:cciscssisseesecensiarididsannsaiazes iui Page 1

Jurisdiction and Venue. eAde cones fa eh in dd net aubte teens oe annars Roba ed re hk eae aR ee Y Perens coin nena Andes as batite veers PARE 13

The declarant andthe respondent(s) / libelee(s) / “PLOPOUNACL(S). :os-or-:pesesoncocrnonenensseneneeens PALE 14

#2917 349 HOLS
i. TOE 519 LSS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 9 of 76

Case 3:17-cv-00881-TIC-IBT Document2 Filed 08/01/17 Page 7 of 74 PagelD 708
Universal and Intérmational Humanitarian Declaration af Facts. cecssscseiss sistent pertursiepadyoere sees PARE 18

Universal and International Humanitarian
‘Common Law Agreements (Treaties). HRTEM REE RE REET Sere honey neve gem ated abana naend hen be oat oe AaPd Rates esata ws Page 30

Common Law Agreements (Treaties). daitiei ne

Consent to Be Bound by 4 Universal and International Humanitarian
-Commen. Law Agreement (Treaty) ..: Sabeitae Sacddrecatecs encesepieesaequnetioeea sanueaenoniniie sppathibieestnestenstanane ARE Bf

Entry into Fores. of Utiiversal and internstional Humanitarian
: Coniion Law Agreements (Treaties) gasebasneasssesrapeny poreneyeeqes then ener stesstitinebibedeen need aaabaet gees wmeien FORO. OS

The Validity a and Effect of Universal aid International Hunianitirian
Common. Law-Agreements (Treaties) Gnedesoqarnh Abd nese ba RSP ERE RE Ran elt alata el ebb debit ted ‘Page, 35

Universal Law,. International Law; Humanitarian Lai, and.
Common Law codified at [Florida Statutes 78: 056] . veebeatoensaenanensncaananaeaea ne yern rere enstyerreeenneeeeee PAGE 39

ae *ts ate =
“TYUC BY... carssececaccesensesionsabatginsudnesanatibeinoucibadipedidan exeneddenedepiinn songeareuea boaanasbonenanes nadhoctid abbas dd wits PAZC HO

Natural Rights and Human Rights Infringements of:

International Law of Peace and Law of War Constituting:

Grave Breaches ofthe Fundamental Guarantees af the:

Hagtie Conventions and. Geneva Canventions and all annexes thereto,

-cadified at [Affidavit of Information, Report, ard Préferral of Charges:

Criminal Complaint for Felonies; High’ Crimes, ¢ and Misdemeanors —

ADelict Penal Action’ [RB.927 940 140 US] “Tri BU ssngsteeseneenitneit active nondettbesiaciieesseasie PORE Gl

‘Natural Rights ; and‘ Human Rights Infringements of
Internation al Law of Peace and Law of War Constituting
‘Grave Breaches of the Fund amental Guarantees af thé:

‘Critninal i Complaint for ‘Felonies, ah Crimes, and Misdemeanors ~ _
A, Delict Penal Action [RB 917.549 153 US] True Billis,.sieciesesinnstpeicins acsusenaneseevenerseienees PARG 58
ini ecm open oa pvan crannaevensra yey ettas edbesd cade anAd iii PARS 66

Cé Mailing Lis : Page 6
c Tats z Peciaeeninsccens vend guanyynpetennon sayeeasqanasnuze cha bese san K Re Te eee FE vE TE EU Ones se nade ROR EE SEE LS TW ETE EOF Ee re age ¢ 2

Additonal Ce Mailing List..; pebeglledglacchad Anadhd oddbuecies bien donated sédgad brea tege ee paces canons aera ye aanes seeronnengeaner PARE G4.
(Certificate of Service (Proof ot Service} Robe densad radabe reve dbenie pacteag nosed badd 2a acna pa seen neon as name NeER SS naee nae ..,Page 6 6

Verification: ‘Page 68
, CATO, rnccasnaess ei5z00bndsasaeaTa vn ede onde ee een cececan nadal wiceacizedsy pacha indsa ikea di eany preoseonandoreypeerer st Eee &

YZ - RGOITS LDU
4 y it stmt 017 S46 FAS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 10 of 76

Case 3:17-cv-O0881-TIC-JBT Document 2 Filed 08/01/17 Page 8 of 74 PagelD 709

Appendix

(luditial Motice of all treaties aiinexed hereta in ful}

Affidavit of Information, Report, and Preférral of. Chargés:
Criminal Complaint for War ® Grimes; Felonies; High Crimes, a and Misdemednots _
_A Delict Penal Action... aveetuerstonesaeed nputananestuasuasenseaaitbaiiiittanesssaisstivestiieeinesieass GOA, BARES:

Caveat: Declaration of Final Default J udgment.

16-2617-CP-1035 [RB 317549 140 Us] Registrar, {Probate Court} /

Recorder Dar =. 2017104658, ‘OR BE: 17971,

‘Pages o74-680anda ‘all anthexes thereto. ssiscisacsiscsesiscsssingscnssssnissccaiasinstinn rersmareranar aT aE

4 DCA Appeal 17-2691 9,12 DCA Appeal 1Diy-a8pn, and: all annexes ‘thereté.:.: sitebadiegie TL Pages

‘Caveat: Declaration of Final. Default Judgment

16-2017-CP-1020 [RB 917 549 153 US] Registrar (Probate Court) /

Recorder Doc:# 2017104679, GR BE I7O7iy.

Pages 808-814. and all annexes thereto: taecsadanedenbaceactenaranecdial ed Cid tedazunsgeasipererananeqneatavasaeunnses 2 Pages:

Letter Rogatory: Indemnity Bond and Hold Harmless Writ of Assistance:

[RE 917 5:19 159 US] (Registrar (Probate Court} Recorder Doc # 2017133130;

‘OR BE 18o09, Pages 931-941} qh Sudicial Citenit Duval County. ig-anip Caatad,

wt DCA Appeal’ aDry-1938, 1 DCA-Appeal 1117-1852, j ind: all; annexes thereto: snssvenenanesaecLL Pag iges

Inter-Ameriéan Commission on Haman Rights’ ‘Petition. for Protective Measures
[Tatuan Rahshe’ Guillet EY], ety hans e eeheavaaseesh easeanenees TRUSTEES nepe wegen Preerrr rer yi tt er tirs deett tad bee asd gd bs en ak Pages.

Titer-American Conimission on Huma Rights Petition for Protective Meastites
[Syteria Hephzibah-B x. SPa Eons senaeiey Be bee eee hb kke by dp wke pb ek Oe DAES E ET ESTEE ONO jerigiaddididiediereigesid PARES

Affidavit of Alien Religious Coins Assocation. seqeneseeennneecssnunnbinnetiotsennrinsiemis PARES se5:

The Zodiac Constitution

Truth A1-Class: Ajand ‘all annexes. thereto... arose navantened eyyees aenttivaitadieinqesatineséensshy PARES

United States Code of Laws ofa General and Permanent. Character =
'TTTLE 32. FOREIGN RELATIONS AND INTERCOURSE PAGES 954 -
‘Chaptér 2: Consular coprts Seétion iqi — 1432:

Judicial authority generally;
‘Gerieral Jurisdiction in Criminal cases;.
General dutisdiction i ‘Hi. Gril cases. wwe nha bad ee kananasa sans neszsnanenesd rerage eine sk Lome AN EE IU PTET HS Renae weird PARE

oy ; “RnSi7 349 He US
iif. REST S29 153 1S
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 11 of 76

Case 3:17-cv-00881-TIC-JBT Document2 Filed 08/01/17 Page 9 of 74 Pageib 710
The Américan Declaration of Imdépendei ce (1776) cin nininuisiecticssieiiesiinenS PARES.
The 'Tréaty.of Peace aind Friendstipy (8787): ..-esescesseeeenseeeseseesnesii seidGydibenlesiibessadiiasieneeitl PAZOS
the Madrid Cefaveafinn on on Protection i in Morosco 6 Oi, LBRO): aesinneconntensrsessoictaessccivendss Pans

‘The tiniversil D Seclaration o on ‘Human Rights (1948);. eerriit Tt ee tier eet ee Te wed si Poses

The American Declaration ofthe Rights and
‘Duties of Man (4648) and all annexes. thereto... sesenenyepneenseasanuagasiabebidibadi eiécteieeeusiyweyieite ini? PARES

The ‘United Nations: Declaration

Seeeth tear ete ee

United. Nations. General Assembly

Declaration on the Granting of. Independence to

Célenial Courtries: (Céuntees}: and Peoples.

t§i4 (XV} 947th Plenary Meeting

(14, Detrember 196 O) ai aududziacidaicasctaniucsnividetucdsarsibrsdybesdeartsesesreseotanentsnunversecnmncengarerenterenenaeidt PARES

Addendum Charge Suéet CDD FORM 458) DOH eonecenn anni ages (Add 1— Add:33)

 

 

 

 

 

 

167. Michael Coirionh, 231 Bast Rorsyth Street; Jacispavilic;: Plorids g2202. ikea a _ penn sires re Page Adda
108, Nevid 2, Smith, 6 Fersyth Street, N..W., Atlante, Gedrpics FORO Tieegsssenteenteees wissimmmnneunsanersiieene nee Pape AL
109. Molle G aever, g5 Seventh Street, San Frantisen,; Cullfarnis 94103- . suri PRES OAs 3:
‘m0. Eity 5, Gra. 5iz Nort Spring Strect; Roam GS, bos Angeles, Sullfornis go0rz.. . — Page Add.
#41. Lise Reyes; 717 Madison Place, NaW., Washingtod, ‘District of Columbia 2005 cater : cP AEE. &

 

xen Peter B, Markseipet, 737 Madigan Place, AW. Rocm.4n1, Washington, District oe Columbia aodopem Page Add. & &
“413; Naney ft. Eirestane, yay Madison Place, Wa, Washingtos, District of Cglusnils 20003- stetinmennemneentrrmnn PORE AE 7

 

 

 

 

 

 

a4. Yistors. Wolski, a2? Biadisan Flac, WW, Washington, District of Columbia BOBO everees ee Page Ald: 8
21g David J, Bradlcy, 515 Rusk Aventie, Houston; Texas 77002. . seepeapenspereeneat? eae Add. 9 |
316. Edmusl & Srewn. Jr, State Capital, Sunte179, Sderimenta, California 95814 - : etna en rinse ==Foge Add. te
427. dean Shinmote, 2415 1 Avenue, Mali Sintion F ior, Saerameinto, California 65818-2606: ueieen esnagcenegt caPage Aad, 48
aa8, Sim MeLionnel, 211 West Temple Sire; Los Angeles; California gonie..—.- . ann Page AG. 18

119, defirey Cugmnces, que Wok Les Angeles Street, Salte 4534, Las Angeles, California gooLz See aPaEE Addiig

ate. Potricia blazon, 300 Nartk Los Angeles Sireet, Silte 4434, Los Angee, £ Onilipenia POT Tae pecoreennnnne neater nner POC ATE, | ig
2s, Brendon Knzrr, 290 North Las Anypetes. Stier, Suite.4354, ioe Aapgeles, "Ceadifeern bs GO aa aaeessearees canis nnotornee PEC ADR AG

iad Maines Giecn: goo North Los Angeles Sirect Suite 434, Les Angeles; Calliern ls GG01 Prescreened ere Page Add, a 46

123. Barbara Gduriey, . aco North Los Angeles Sireet, Suite ‘4334; Los Angeles, California GEOL Daarensernernrttereretremenres PGE AGB iF

 

 

 

: ray Michal W. Cox, 300 North Los angeles Street, Suite 4534, Las Angiles, Callforsiie’g QOD wenesvet rane bage Ade 18
a4; Kngla Haris 112 Hart Senate OMice huilding, Washington, DC ca520. reenter ot Page Add.
226.5 Vichsel J, Martinegu, Prst Office Rox 227, Washington, District of Columbia songs... Page Add 20
227, - Joseph Edward Ashman, Post Office Hox gia, Ben Peankiin Station, Washington, Disa of Catucibta 2oag¢ Fase Add. Sr.
728, Gonlirry J Klimas, Fost Office Botdey, Washingtan, District of Colinnbin 20044. Page Add o>

 

. #29, Blein G: Seite, Post fice Box 26, Ben Franklin Station, Washington, District of Columbia 2004424 Page Add. 2g |

 

Caveat; Declaration of Final Défault Judgment 16-2017-CP-1025,
[RB G17 549 140 Us] (Registrar. (Probate Court} Recorder’ Doc # 2017104658,
OR BR 17973, ‘Pages 674+ 680). tea seaganaradaaet ae beanen "= as ness aa none ea ed bnenee oa Perrrrr Tri TT ere rir ret tris) 2 Pa ges

BB 997 459 4068
iv RET 9 135 FS

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 12 of 76
Casé 3:17-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 10 of 74 PagelD 711

Cavdat: Declaration of Final Default Judgment 16-2037-CP-1020:
[RB o17 549 153: US] (Registrar (Probate Court) § Recorder Dore * 2017104679;
ORBK I7O7E; Pages OBB) wis esaciiesssensssseiivcsaeesstaidiesssestiesssqniiciaiasibennisnsede octtequaceesnersptegansnterd PARES,

Affidavit of Alien Religious Cansul-Association

(See Notice of Tritsti ‘Declaration of Faquan Rashie-GullettS"® Estate

16-2017-CP-1286' [RB 927 549 140 US] / Declaration of Syteria Lawrence Estates™®
16-2017-CP-1287, [RB 937 549 353. U5] (Registrar (Probate Court) Recorder

Doe #.20171393137, OR BE 18009, Pages 978-986) /

(Registrar (Probate: Court} Recorder Doc # 2017133150,

OR. BE 48009,, Pages 922-930)... vreesraaereqy sees wn teoneeprecingteauseniaenenanibieieediitelestiansdepnineeseasntaB, PABOS

‘Letter Rogatary: Indemnity Bond and Hold Harmless Writ of ‘Assistance.
[RE 917 549 146 US) Registrar (Probate Court) Recorder Doe & 2017133137,
OR BK IBO09, Paps 987-07... cercceeveiorereennssatenenenenass sesayenbfad subarayieedibed sivsseataiatianeinsdizicinasia dd Pages

Letter Rogatory: Indemnity Bond aiid Hold. Harmless Writ of Assistance
IRB 937549 153° Us] (Registrar (robate Court) Retotder Doc# 2017133130,
OR BK186069, Pages 931-941... ssdashiasddbachdadtndibichiavedsstiuatigeeuersueregeecqvesereoreerpienseneuessesronl | PASES:

(alleged transfer bond forfeiture or contract et a01sCR3a448)

([RB-927 549 15g USL ssssceesescconesnnngecegnonapeenegeessnsesatacsentonesse svonggrersapeevennessstsanensersensenesssseeeS Oh PAROS
‘Notice of Default and Estoppel

(alleged transfer bond forfeitore ar contract ct 201gCF3a444)

IRB ¢ 9t7 549 153 UST. Serene iadainapeeg ta radaea taba ta reiai wees sa eere caprsdepenesenninaineinsescendonsndieiienietindiiniiniitin & PABES

United States Post Office Money Orders.# 24267333611,.
# # 24503330968, #.24503330957 i indorsed “Extortion? and “Ranson”
payable ta. Derrick Spencer, Off the Chain’ Bail Bonds, Ing. 2s..sis.issssisnisesrereserangonnsencaneecsnneees 2 PAZCS:

Derrick’ Spencer, Off the Chain Bail Bonds, fi. omeenee crmtonstrrseqntaceseneld PARES:
Deriick Spenéer, Off the Chain Bail Bonds, Tae, sine and "Ranma al, a Pag @

Notice of Trust; Declaration of TAQUAN RASHIE GULLEITE® Estate
1§+2017-CP-1086. IRB 917 549340 Ds}. (Registrar Grobate Cont} Recorder
Dor # 2017104658, ORBK: 17971, Pages 978-982):.:: sibatsTabten ene slasninsinaascocariecnansansssnoniad Pages

Notiée of Trist: Declaration of SYEERIA LAWRENCES™® Estate
i6-2097-CP 2287 [RE ¢ 917.549 153 us] S] (Registrar (Probate Court) R Recorder

Taquan Rashie GullettS™G Estate 16-20137-CA-2142 [RB-gi7 549 140 Us]

& Syteria Lawrence®""S Estate 16-2617-CP-1287, [RB917 549.153 Us] ~

Atnended Noti¢e of Existence of Final Will and Testament for
‘Taquan Rashié Guilt / Syteria Lawrence cvics:atss.ssssccsscciesscavaiveianecdgntgysoagnensuucersevepeneerneceroneet£) PB deg

BR 917 $19 140 05
ay. ABTS BES.
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 13 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 11 of 74 Pagelb 712

Taquan Rashie Gullett®”® Estate / Syteria Lawrence®”® Estate
Notice of Appointment of General Executor / Executrix..ccsscssessessesertervecieadteniiebaions inibenegite PAROS

Taquan Rashie Gullett®“© Estate / Svteria Lawrence®"® Estate
Notice of Claim of Right.. atone ela iahaheisiehniaieinhelnbriniedalaiat Ae eee eee yaw SoA Te PTET eRe abe PEL Uase URE ve ee need bee ad pinterasnanesdt Pages

Taquan Rashie Gullett©°® Estate / Syteria Lawrence®""® Estate
Notice of Chain of Tithe. ci:..isicecsiaenssitecsessnieibiiisnriedshesieeanibernyedonsesugesessenasonensrresearsuuterensesen 2 PARES

Notice of Taquan Rashie Guillet"! Estate / Syteria Lawrence®™® Estate:
Allodial Cost Schediule.. ah datah ldate eek ra haan ad Oks he aA RG MRR EEO tereta) earenrrewse wsnitatindes teas nerenymeseccerieree ERZES

Taquan Rashie Gullet®*® Estate / Syteria Laivrence®“® Estate
Notize and Evidence at Documentary Stamp DIY sseensonssecenereenenerees serene sendeaizenrapedabentha coated, Pages

Notice of Absolute aid Final Confirmation of Geieral Execntor / Exeeutrix of
Taquan Rashie Gullet®” Estate / Syteria LawrenceO™® Estate... sssissssiivesienrreinsrinsdirend, PARES

Notice of Sequéstration of Life-Rent and
‘Taquan Rashie Guieti©”® Estate / Syteria Lawrence S™® Bstate..cssencnegientiintadanisuisciun sia Pages

‘Taquan Rashie Gullett©”® Estate / Syteria Lawrence®"”® Estate
Notice of Execiitive Order 13773 — Enforcing Law With Respect To:
‘Transnational Criminal OB AMIZALIONS. oyevsegceynnseqeeceereeeyepeenenesegnnngenngranesomennensdinititstineieinnie dO PARES

“l'aquan Rashie Gullett©"® Estate / Syteria LawretceS "® Estate.
‘Notice of Apostolic Letter Issued Mot Proprio (2013) ; suri pieqaenqeyeanrarnentenserereterstare yeonecenseones PAGES

“Taquan Rashie Gullett@"@ Estate f Syteria 1a Lawrence®"® Estate:
Notice of Florida Stand Your Ground Law..: cupevesinipecteniensemenssapesugnenereqermanttvarmmeseenrentenesd: POSES

Notice of Filing of Addendum Inter-American: Commission or Human Rights Petitions
for Protective ‘Measures for
Taquan Rashie Guilett®"® Estate / Sytoria LawrericeS © EState..siceisiccsentssessensesssssneesesea 22 PARES,

J RE9S7SH9 DLS
; vi RE 927 S47 £53 WS.
 

Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 14 of 76

 

 

 

levin

ent Writ of Personal Rep

     

For Common Law Prejud

i. TO-ALL PARTIES-AND TO THEIR CONSUL{S) OF RECORD TAKE NOTICE that On. the
Record. and for the Record; present is Taquan: Rahshe Guilett-El, also called Madlik Rahshe-
Hi, and Sytetia Hephizilich Fi, also called Highly Favored Shelinali El, Divine Immortal Spirit in Live Flesh
and Blood Natural. Man aid Woman of majotity on the Land, in Propria Persona by Sui duis.
capacity, Jus. Sanguinis; Heir Apparent by Freehold-of Inheritance, Original Autochthdndiis
Atherican Moor Alién (@riénd) Repiblitan Universal: Government Form and Testamentary. Style
[AAMARUS"S], AAMARUC™® Alien Réligious Cousiil Association, a people of Our
state and of sound firm: iind; Competent by Couduet and Virtué for Moral Integrity
aud Upright-Charatter, Horigr, Fidelity, Respect, Courage; Temperance, Faith, Hope; Wisdom,
Will, Love; Truth, Peace, Freedam, Justice; Prudence, Humility, anid Service, guided only by Our
Most High Creator: Divine Source. for the:Farte: Universal Allah-(All-Law) whoin-sustains all
protection and provision for Life, Libetty, Property, Fainily, Natural Environment, and Cultural.

Heritage.

2. Oné, the. Original: Autochthoxous Aineri¢an Moor: Alien (Friend) Republican Universal
Goverment Form and. Testimeritary ‘Style [AAMARUS"*], AAMARUO©*® Alien Religious.
‘Consul: Association, hereinafter, “declarant,” xisés and ‘gives: hionor: and recoprition to The
Holy Koran Cirelé 7, The Zodiac Constitution (Registration No,
AASS914% Truth Ai-Class. Ajand :alll annexes. thereté, ‘The Holy Qur'an,

wiry. Univeysotared interpostinend Hortattaitan Qacteritios Far Common Law Preluatement Writaf Porsmal Replevin =“ RUE 997 549 LO US
6orés RN 917 529.189 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 15 of 76

Case 3:17-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 13 of 74 PagelD 714
The Great Law of Peace, The Iroquois. Constitution, The American.
Dedlatation of Indépendencé: (1776), The ‘Treaty of Peace and Friendship (1787),
The Madrid Convention. on Protection in: Motoéco (July-3, 1880), Articles of imited.statés for
America Organié Constitution (1787), ‘Bill of “Rights of united ‘states. for Ametica -Organi¢
Constitution (1787), The Universal Declaration: on Hutnan: Rights (i9q8), The American
‘Declaration of the Rights and’ Duties of Man-@948) inclusive without limitation all-annexés
thereto; The United Nations Declaratign of the Rights of the Child
(2959), ‘The Universal Declaration on. the Rights of Indigenous Peoples (2608); The:
International Proclamation for the Griginal Autoththonous: American Moor Alien (Friend)
Republican Uiiversal Goverment Form and-‘Testamentary Style [AAMARUS”S] (2016), The
International Resolution For Competence By Conduct and Virtue —
Affidavit of Bona Fide Moral. Integrity and Upright Character Lawful
Status (2016), United Nations General Assembly Declaration .on the
Géanting of Indepéndéice to Colonial Countries. (Countees) and
Peoples 1gid (KV) 947% Plenary Meeting (a4 December 1960}, ‘the
Hague Cinventions; the Geneva Conventigns, the Inter-American
Conuentions, the Rome Stitute, inclusive without limitation of all annéxes

thereto.

3. ‘The declaraiit. is:\General Executor / ‘Caveator-Creditor by testamentary style ‘trust
-eoiveyatiing-of Caveat: Declaration of Final Default Judgment 16-2017-CP-1028 [RE
917549 140 US}. Registrar. (Probate Court): Recordér Doc. #:2017104658, OR BK
17971; Pages 674-680), TAQUAN RASHIE. GULLETT®"® Estate Authenticated Birth
Certifigate, Registeréd Copyright, Registered Trademark (united states for Ameri¢a Post Office
Nor RE246590423U8),. Copyright / Trade-Name / Tradéniark Contract, Registered Fictitious
Name (Florida Depaziment of State No. Gis006018576), Régistered Surety Bond with Collateral

xe ‘Unvigeal and iniemnstignc! Humastarian Dedizetion For Cormeen Law Preludyment Witofosonalienlen «RE 7549 14OWS
: FofGe RE OF S49 133 US.
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 16 of 76
Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 14 of 74 PagelD 715
(EL.1653075 US), Fiduciary Appointinent Contract (EL 196253975 US), Yaqnan Rashie
Gullett©"8 Estate Allodial Cost Schedule 16-d6i7-CA+2142 [RB 927 549 140 US] (Registrar
Paramount ‘Sedirity: Intérest Holder (Maritime Lien No. RE346590573US' Piitnam..County
Florida: Inst. No; 201054714241; California UCC: 16-7228787860,. California. UCC’ 10-
7283610631, California UCC 13-7375042214, California UCC, 13-73750423, California UCC 145 |

FAI53I7710,. Kentucky DCC 2014-2695084241:01), ‘over ail alphahbétical and/or mumerical

derivations and/or, variations: of LAQUAN RASHIE GULLETIO”® Estate Letters Patent,

‘Sigh Manuals, Rigtits, Titles, arid Interests inclusive without limitation of all aiinexes thereto.

4. The déclarsht is ‘General Executrix / Caveatrix-Creditor by testamentary-style trust
conveyancing: of Caveat:. Declaration 6f Final: Default Judgivent 16-2017-CP-1020.
[RE 927.549 153 US] (Registrar (Probate Court) Recorder Doc # 2017104679, OR BK.
17971, Pages 808-814), SYTERIA LAWRENCE®"® Estate Authenticated Birth Certificate,
Registered Copyright, Registeréd Trademark (Copyright Deposit: No. .0031755),i Copyright /
Trade-Namié / Trademark Contract, Registered Fictitious. Name (Flotida ‘Department of ‘State
No. Gigo000007§3); Registeted Surety Bond ‘with Collateral. (3:1§-00016), Fiduciary
Appointuient Contract -(3:15-00016), Syteria LawrenceS“® ‘Estate: Allodial Cost Schedule
16-2017-CA-2144 [RE 917 549 153. US] (Registrar: (Probate Court} Recorder Doc

#2017682226; OR BK 17946;. Page 1509), Paraniciit Security Interest Holder
(Maritime Lien No. RE603617867US Putnam County. Florida Inst: No, 291054713722; Maritime
Lien No: RE603617765US Putnam Coistity Florida Intr. No. 261054720187; State of Florida UCC:
No. 2010053308; State of Florida UCC No. 201104871768;: and Kentucky Secretary of State UCC:
Filing No: 2014-2699071-97.01, Dival County: Recorder UCC Filing # 2015153501, Duval Couinty
Recorder UCC Filing-# 2015185626), over all alphabetiéal and/or numerical derivations and/or

Universal and international Humaritadisn teetaratidn Far Camman Law Projucemenk Witt of Persad Rapleviq: §— RUB917 549.140 US
8 of G8. HB 517 $39 ISDS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 17 of 76

Case 3:17-cv-00881-TIC-JBT Document2 Filed 08/01/17 Page 15 of 74 PageiD 716
vatiations of SYTEREA LAWRENCE®”® Estate Letters Patent, Sign Matiudls, Rights, Titles,

.and Tintterests inclusive without Hmitation of all armexés thereto.

‘conveyancing of Afidavit.of Alien Religions Consul Association (see Notice. of Trust:
Declaration of Taquan Rashie Gullett®"® Estate 16-2017-CP-1286 [RB 917 549. 140:
US] / Declaration of Syteria Lawrence Estateo"®. 16-2037-CP-1287 [RB'917 549 153
US] (Registrar (Probate Court) Recorder Doc # 2017133137, OR BK 18009; Pages
978-986) / (Registrar (Probate-Court) Recorder Doc # 2017193130, OR BK 18009,

‘Pages 922-930).

6; On or about. the. Nineteenth Day of the Fourth. Mouth 2437 [G.6.¥,
2017 - April, 19], in their 7-1 précedent ruling on Nelson vu, Colarada
(No; 15-1456), the. Sipreme Court of the: United States defended and
reaffirmed. a people’s. constitutionally prorécted Natural, right and
Human right to due process of law in filing a civil claim for a rediess
of. grievances stemming from wrongful wets committed by the
prosecution, judge, and the court in an (alleged) eivil or {alleged}

criminal waatter..

7. The declarant dogs proffer.and prefer unrebuited evidence of fraud
committed in the attempted procuremeit of jutisdiction; fraud upon
the court; violation of rules; procedures, laws, and the customary
‘standard of international law; tféspass;: ultra vires acts; de son tort
acts. in esthéatment and revérsion of estates and hetéditaments;
piracy; privdteering,. genocide, kidnapping, involuntary servitude,
peonage; slavery, trafficking in persons. , and atts of terrorism,

ya Lunivériat and tonernatianal Huanaritarian Deczraiion for Cormenah Lew Peeiadirnne Wit of Pesgnetepievin «= RESUS) US:
"§ bE GR REOLT S49 ta US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 18 of 76
Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 16 of 74 PagelD 717
protected Natural tights: and Human rights and Grave Breaches of the’
Fuidamental Gudrantées of the Hague.Conventions, the Geriéeva Coftiéntions, the: Inter
American «Conventions, thé Rome Statute; and all anneiés. thereto: {see Caveat:
Declaration: of Fital’ Default Judgment 16-2617-CP-i025 [RB 9i7 549 140 US]
Registrar (Probate Coiirt} / Recorder Doc # 2017104658, OR BK 17971, Pages 674°
680 arid all antiexes theteto) (see Letter Rogatory: Indenmity Bond and Hold Harmless
Writ of Assistimce [RB 927 549 140 US) Registrar (Probate Court). Recorder. Boc #
2017133137, OR BK 18009, Pages 987-997, 4° Jadicial Circuit Duval County 16-2017-CA-
2142, 1 DCA Appeal 1117-1699, 1° DCA Appeal 1D17-1851,,dnd all annexes thereto}; {see
Caveat: Declaration of Final Default Judgment 16-2017-CP-102 [RB 927 549.152 US)
(Régistras (Prohate Court) Recorder Doc # 2017104679, OR BK-17971, Pages 808-
‘Si4 andall annexes thereto) (see Letter Rogatory: Indémnity Bond ‘and Hold Harmless.
Writ of Assistance [RB 917 549 153 US] (Registrar (Probate Court) Recorder. Dat: #
2017133190; OR-BK 18009, Pages 931-941); 4° Judicial Circuit Duval. County.16-2017-
CA-2144; 1 DCA Appeal 117-1538; 1* BCA Appeal 4D27-1852, and all atinexes thereto)(seé
Declaration To-Produée Original Documents. and Intérrogatories (alleged transfer

bond forfeiture of contract 2013CF34444).[RB-917:549 153 US];-sée Noticé of Default and

Estoppel (alleged transfer bond fotieiture ot déntract 2015C¥3444A) [RB or7 549 153 US).

 

ring ‘Gétvdisal abit internduésal Hurmanitetan Decirsson For Common taw Prejadipedee Wnt ot Rononstepievin §— RE O17-849 14i) OS:
% 19 of 68 nina 549-153 Us
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 19 of 76

Case 3:17-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 17 of 74 PagelD 718
8: As such, dedarantdoes heréby résérve all Natural figbts;. all. Human
rights, .and in accord with. thé International (Transnational). Law of Peace and the
International. (Tiansiiational} Law.of War, the Hague.Conventions, the Genéva Conventions,
the Jniar-American Conventions, the Romie Statute and. all annexes therets,. as- well .as
Florida Statutes 2.01(Common.Law-and certain statutes declared ‘in foree);. Florida.
Statutes: 78:068; Mitchell v, W.T. Grant Co., 416 U.S. 600: (1974),
Gazil, Ing. v. Super Faod Services, Inc. 356 Se: 2d -312 (Fla. 1978),
MeMurrian v. Fasot,.$73 So. 24.915 (Pla, ist DCA 1991); Landmark
First National Bank of Fort Lauderdale v. Beach Bait and Tackie
Shop, Tné., 449 So. 2d. 1287 (Fla: 4t® BCA 1984), Waite Alrerafts
Gorp. v. Ford Motor Credit Company, 430 So.:24, 1003: (Fla:. 4th DCA
1984), and Transtar Corpdration w.. Intex Recreation Corp, 570 So.

2d. 366 (Fla. 4% DCA 1990) ,Hetéin is an Affidavit of Obligation: Universaland

   

International Hi nian Declaration for Common Law. Prejudgment Writ-of

 

Delict Fenal Action, Heréin-listed are charges, specifications, elements, invoice, and true bill

 

fot the Nanital Rights and Human Rights Infringements of Intetnationdl Laiy of Peace aiid Law
of War Constititing, Gravé Breaches. of the iidamental Guarantees of the Hague
‘Corventiotis, the Geneva Conventions, the Inter-American Conventions, thé Rome Statute, and
all anitexes thereto:
* Law of Peace, Volume 2,” Headquarters, Department ¢ of the Army, September 1979 page 1-1}
{hercinafter cited as Shans of Peace”)

« Lauiof War Manual ~ ~ Department of Defense Directive 2gi0- aE, DoD Law of War Program. 35 aA ada &:
{hereinafter cited as “Eaiv of War]

md Uriversatand itcrnationt durnsiitartin Hedaration For Commman Lani Prejudement Witte PersonelRepievin «UB OST S49 840 US”
Li of 68 REO? S40 153 1S
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 20 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 18 of 74 PagelD 719
9. Detlarant ‘does oblige. the: Court to issue.a Universal and International
Hurnanitarian Coninion Law Prejudgment Wiit of Personal Replevin for declarant’s
immédiate possession of the herein described personal property which is unilawhully ‘taken and
‘unlawhully detained by respondent(s) / Ithélee(s)./ propounder(s).

‘Black's Laur Dictionary pad Edition defines. “Universal”: ‘as. — Having:rélation to -the
whole: or an entirety: ‘Hertaining to-all without éxteption; a-term more. extensive then
“general,” ' which latter may admit of. exceptions. See Blais v. Hoel, 68 Towa, 619, 28

N. W199; Kaen v. Stofe, 35 Neb, 676, 53 N. W; BSB: wi R. As 823.

« ‘Black's: Lau: ‘Dictionary 204 Edition. défings “Titemational Law” as ~The law which.
regulates the fntercourse of nations; the law’ of nations. 1 Kent; ‘Comm: i,.4: ‘The-
custoinary law which determines thé rights and regulates the intercourse: of indept endent
states in peace andar: The system. of rulés-and. principlés; ‘founded tn- treaty, custom,
precedent, and. the consénsys‘of.opinion as to Justice and: amoral obligation, which
‘eivilized ‘nations reédgnize as binding. upd them in their mutual dealings and relations:
Heirn v. Bridlaiilt, 97 Miss.230: U.Suu. White (€..C.) 27 Fed..201..

® Black's Low. Dictionary Bt Edition defines. “Humanitarian Law” as-— Law dealing :
Wi With. such’ matters. as the permissible use of weapons: ‘and other iéans of warfare, the
tieatment of j prisoners of war aid civilian populations in armed conflicts, and generally
the direct irapact of war-on Ttitan. life. and liberty. Most existing rules: composing |
bimanitarian law a are codified inthe Geneva. Conventions [the Hague Conventions, the.
Inter-American Conventions, the: ‘Rome ‘Statité, and ali. annexes thereto] and their
‘protocols:

ve Block's Law Dictionary 34 Edition défines “Common Law” — ~ As distinguished frora
law created’ by: thé enactnient of legialatures, the coimuion law comprises. the body. of
those principtes: ‘and. Tiles of. action, relating to the government and security-of persons
rand property; which deriva theif authority solély from. usages atid customs of immemorial:
antiquity, or from the judgments: and decrées. of. the’ courts. recognizing, affirming; ahd
enforcing such usages and custéms; and;in’ ‘this sense, particularly t the ancient inwrittex
‘Law of: Erigland. Western Union Tel. Cai: Cail Pub. Ca., 281 0.8.92, 24 Sup. Cte 561, 45
L. Ed 765; State v. - Buchanan, 5 Har-& d. GQid) 365, 94 Am, Det. 934; Dux u.. Haggin, 6g
Cal, 255, 10 Pac. 674) Barrys wv. Port Jervis, 64. App, Div..268, 72, N.Y. Supp: 104,

_4s distinguished from equity law, ‘itisa a body oftules and piinelples; written or

controversies ‘igorously and: in “thelr entitety, . and eéoraot. be: modified 6 silt the
petiliarities ‘of. a -spécific. ‘iise,.or colored by any. judicial. disctetion; and which rests:

ox ‘Ueienvat aid inténfottona} Hurnindtartsh Dedavalion Fur Cocmman law Prqudemer Witef Pecsanaliiepievin «= REST S19 140 5
a 12 of 68 ABO 57855 0S
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 21 of 76

Case 3:17-cv-00881-TJC-3JBT Document2 Filed 08/01/17 Page 19 of 74 PagelD 726

confessedly, upon: distoi, or stitute, as distinguished from any dain to. ethicdl
superiority. Klever.u. Seawall, 65 Fed: 395; 12 C.CA: 661.

__ 4s concerns its force. and authority in the United States, the phrase designates that

timé of the Revolution. ‘This is secognied a5 an organic part of the jurisprudence of m most

-of the United States. Browning v. Browning; 3 NLM. ‘371, 9 Pac. 877; Guardians of Poor

u. Greene, 5 Bin. (Pa: } 5573 U8. vu. New Bedford Bridge, 27-Fed. Cas. 207.

‘Tn a.ivider sense than aiy of thé foregoing, the “tommon law" may designate all
that part-of the positive: law, juristic theary, and ancient custom. of any state or nation
awhich is-of general and qiniversal: application, thes marking off special or local. rules or
customs:. AS.a- compound adjective “common-law” is understood as contrasted with or
opposed to “statutory,” and sometimes also-to “eanitable” or te *eriminal. "

Black’s: Law Dietionary-24 Edition defines “Peérsorial Replevin™ as:—.A species: ‘at
action to replevy: arwomanh ji than cut of ptison or out of the mistedy of any private, person,
and: aga mdans to é éxamining into the legality ofan. imprisonment.

Black's ‘Laie Dictionary and Edition defines s “Replevin Bond” as mh bond executed to-

‘Person: from whose’ custody the property was taken, for such dainages as He: may. ‘sustain:

Iriel i v: Van Deréen, 8 Colo: 90, 5: Pac: 803; Walker uv. Kennison, 34 NH. 259.

Black's Laiti Diétlontiry 2~4 Edition ‘defines “Replevish” as + In old English law. To'let
-one {6.mainprisé upon surety. Cowell

Black's Lavi-Dietionary 2" Edition defies: “Mainprise” as —The name ofa writ

.. commanding the sheriff to take the security of mainpernars and set the’ party‘ at liberty:

Jurisdiction and Venue

10, ‘the declarant stiés the respondent{s) / Hbeles(s) / propounder(s) and states this is an action.

for damages in excess Of $15,000, éxtlusive of interests, costs, aiid court fées.

44. Verne is properly vested in this Court as this is an action for breach of contracts entefed into

in.anid/or around and/or-ahdut Duval County, Florida; and for personal Replevin of collateral

located:in and/ét atoutd and/or about Divel County, Floiida,

ror

Linkeeresl age internation Humanitarian Dedaratio Foi Cimméd Law Prejaderent Warat PeonatReniews «= HEHE? 59 140 US
43 of 68. RE OSS 1 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 22 of 76

Case 3:17-cv-00881-TJIC-JBT Document? Filed 08/01/17 Page 20 of 74 PagelD 721

12. The declarant, Taquait Ralisle Gullett-El,also cll aac Rahsie se Sida pi
alsa called Highly Favored Shekinah Hl, Divine Innmortal Spititin Live Flesh and Blood Natural Mari
and Wotan 6f majority on the Land, In Propria Persoiia by Sui Juris capacity, Jus Sanguinis,
Heir Appatent:-by Freehold of Inheritance, Original Autochthonous Américan Moor Alieri
(friend) Republican Universal Government. Form and Testamentary Style [AAMARD®"2],
AAMARUS"6 Align Religions Consul Association, a peaple of Our-state and of sound
firm mind; whont live in their bodies and do from tine to.time inhabit and dwell in and/or
around and/or about:
Molly's Garden Counties, Titincnuan Al Andalusia; Northwest Améexerny, (Moro eco).
[Jacksonville: Florida state]
{Latitude: 30360727, Longitude: -81.646558]
[National Grid: 17R MP, Northings: 58, Eastings: 37]
[422 Fast 374 Street]

TRE# 49315-0000, AH~356-01-28-26E: O57 ‘Long Branch, dp
[PT Lot 4 Ree’d O/R 15397-7981

{RE # 493112060 Q, 5§-25-26E Lovig-Branch; 1.
[PT Lot 4 Rec'd O/R BE 4995-3921.

[619 East 27 Street].

[RE #199058-0000; 06-28-27 North Springfield Terrace; ]
[Lats 15, 23, W goft Lot 23, Bik 4]

‘(RE # 133059-00d0, 3-88- 46-88-27 North Springfield Terrace, Lot i6; Bik 4]
Mailing Location:
¢/, 6722 Arlington Expressway, Suite 67213; Jacksonville Florida state

“‘Timuctian Al Andalisia Northwest Amexem (Moroces)

: Universal ant taternational Huncnitarlas Hedkiration ForConmsn isi Feefuudgmint Writ of Bécral Repicvis RT 349 148 LS .
14 of 68 “RE 91739 13 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 23 of 76

Case 3:17-cv-00881-T3C-JBT Document 2 Filed 08/01/17 Page 21 of 74 PagelD 722
13,. Upon information ard belief, ‘the herein-listed respondent(s) / Wibelee(s): / propoundertsy
slong with all subsidiaries dnd agents thereof are-private person(s) and/or: residents and/or

havé their pririciple place of business in and/or atound and/ot about the following:

i: Tnothy J. Corrigan , 300 North Bogan Strevt, Chambers 11-200, Courtroom 20D, Jacksonville, Farida gezq3

‘2, Sean Patrick Flynn ; 400 North Tampa Street, Suite g200, Tampa, Florida 33602 ,

3. W. Stephen Muldrow, 400 North Tampa Street, Suite 3200, Tanipa, Farida 33602:

q.don &. Wheeler, 2o00 Drayton Drive, Tallahassee, Floridageggg-0950.

5. Rennie Fussell, 462 West Adams Street, Juthsonville, Florida g2202 °°

&, Christinn A. Snyder, 50 West First Street, Courtroam: 8D, 8% Floor, Los Angeles, Cilifarnin geoiz. _
‘7; Marcela Morales Howard, Chambers 12-350, Courtam 108, 360 North Hogan Street, Jacksonville, Florida g2202
.B-Angela Cote Dempscy, 401 South Monroe Street; Courtroom 38, Tallahassee, Florida 32402

49.Snra Hessler, 301 Scuih Monroe Strect,. Tallahassee, Florida g2g0r - oO

30.Guen Marshall, yor South Monroe Street, #100, Tallahassee, Floridagagpe

an. Advinn G Soud, gos West Adams Street, Division CV-E, Roain 740; Jacksonville, Florida gaacs:

42, Karen K. Cole, 501 West Adams Street, Division CV-B, Room 709, Jacksonville; Florida gaze

29; Peter L. Dearing, 501 West Adams Street, Division PR-A, Room 741, Jacksonville, Florida g2202-

ag. Harvey Lamnr Joy IE; 2000 Drayton Drive, Tallahassee, Florida g23909-0950--

25; Donald Richard Moran, 2Jr., 2300 River Road, Jacksonville, Plerida 32203 © So ye . .

if, Henry Lee Adams, Junior, g00 North Hogan Strect, Chanibees 11-200, Courtroom 104, Jarksonville; Florida 32263
«7. James R. Blinds, 300 North Hocan Strest, Chambers $214, Courtroom 5B, Jacksonville, Moridags205-
48. Sel Barry Toomey; 360 North Hogan Strect, Chambers 5-211, Courtroom 54; Jacksoncille, Florida 32262
29. Stephen Reinhaedt, 95 Seventh Street, Chambers: L.A. San Prancises California 94103:

Bi, Consuclir BT, Callahan; 95 Seventh Street, Chambers: Seramento, San Francisco Callternia 9403.

‘Bi Jnaqueline H. Guven, 95 Seventh Street, Chambers: Sarranients, Sen Francisce California 94263.
‘a2, Peter L. Shaw; 93 Seventh Street, San FrancisceCalifomineqigg ,

34. Pamela Jo Handi; The Capital, Suite PL-o4, Tallahassee, Florida gagg9-1650

‘2g. Rigk Swearingen, 2331 Phillips Road, Tallabassre; Mérida 32g08°

25. Chris Connell, 2931 Phillips Road, Talightssee, Florida 22308 '

26..D. Shinn, 525 Alameda Strect, Los Angeles, California goa1z

27 Lt. Ligaspy, 535 Alameda Street, Los Angeles, California go 0x2:

28, Mike Wood, 2825 Murletpal Way, Tellaissee, Florida 32304

2g, Mike Willems, 501 Fast Bay Street, Jacksonville, Farida 32202.

40..foey TB: Dobson; 1 Sheriffs Office Drive, MacCleany, Flaridag20o3 |.

gi. trish Anderson, 360 North Hogan Street, Suite 6350; Incksenville, Florida 32202

32. Cedric Donar, 706 North Hogan Streit, Sulte 6350, Jacksonville, Florids 3226

93: Kins Lee Watson, 300 North Hogan Strect, Sulte 2-200, Jacksonville, Florida 32262 -

24. Jin Haske, 300 North Hogan Sircet, Suite 2-200, Jacksonville; Toridage2o2.

25. Patrick Sheridan, 300 North Hogan Strect, Suite 2-200, Jacksonville, Florida y2z02°

36: Jorge L. Pasttane, 846 NE 54% Terrare, Coleman, Floridaagnat

37. Lary Brawn, 300 North Hogan Street, Suite 2-450, Jacksonville, Florida 3e202 _

gh. Ammeld Corsmaie:, 300 North Hogan Strect, Suite 700, dacksonville,Floridageepe
- 39. Monte C. Richardson, Chambers 5-411, Courtroom §C, 309 North Hogan Street, Jacksonville, Florida 32202.

40. Patricia D. Barksdale, 300 Nerth Hogan Street; Chambers 5-313, Courtroom 5, Jacksonville, Florida g2z02
. 4%, Poul Shorstein, 6956 Sb Augustine Read #303; Jacksonville, Florida 32217 oo
42: Sadi £2. Wites, Courtroom 268, 500 North Hogan Street, Jadksonville, Florida 32202

49. Sam Hernandez, 312 North Spring Strect, Room $54, Los Angeles Culliarnia 90012

44. Sheryl Loesch, 400 North Tampa Sireet, Sultegzen, Tampa, Flozidaggsor.

ag: Andrew 5. Cowzin, 914 west 9% Steret, Suite sou, Los Angeles, Callfornin goorg

46. Penelope Knobs, 300 North Hogan Strect, Suite 2-456, Jacksonville, Floridagzzoz-

47. Kim Casula, 600 U.S; Courthouse; 312 North Spring Street, Los Angeles, CA 90012-4703!

8A. Lee Bentley, 306 North Hogan Street, Sulte zou, Jacksonville, Florida gago2

‘49, Mae D. Beatevier, doo North Tampa Street, Suite gzo0, Tampa, Florida gg60z

30. Jacqueline Chaaljian, 312 North Spring Street, Courtroom 20, gv Floor, Los Angeles, Callfurmia 90012

Bt Manrié C. Grant, 1f,.200 West Forsyth Streat, Sulte 2240, Jacksanville Florida g220n,

7, Suzanne Segal, 255 Past Temipic Strect, Courtrooni 59, 5" Floor; Eos Augeles; Califorals 90632

33; Ramon De Leon, 2645 Bisenynie Boulevard, Suite 310, Miami, Florida 33192 - oo.

S84 Iolign Lacien Andre, 412 North Spring Street, Suite 2200, Loe Angeles, California 90022

$4. Donald &. MMairs, 1635 LaSalle Street, Jacksonville, Morida seve 7

5a. Eddie A. Jauregui, 312 North Spring St 00; Lass Calif
57. Donna Lee Elin, 200 West Forsyth Street, Suite 12.40, Tacksontille Florida g22cc.
458. Cathy 3. Ostiliay, 912 North Sprig Street, Sulte 1206, Los Angeles, Callfornia 90012
.§%. Germaine Seider; 400 North Tanips Street, Suite 3200; Tampa, Florida 3602.

‘60, Terri Nofisi; 412 North Spring Street, Roont G-8, Los Angeles, California goott

1. David P. Rhodes, g00 North Tampa Street, Suite g200, Tampa, Florida y3602:

+, Suite 1200; Los Angeles, California 96012:

Py. Universal afd interidsionét Homanfiation Dévsraltan For Comman ae Prejwdament Wen cf PersinaiRepiin — HAGE? SID 140 US.
15 of 68 RG 917 549 133 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 24 of 76

Case 3:17-cv-00881-TIC-JBT Document2 Filed 08/01/17 Page 22 of 74 PagelD 723

¢. Morith &. Radin, ‘Bah Pasts 2 Street, Los Angeles, California 0012" |

65s ae i Bi ohinecn, 2500  oalnehes Poeecie Shah, Herida sei09
44. Jesse Hashios, The Capital PL-sit, Tallahassee, Florida 32399-0307 |
68. Peter Stoumnbelis, io565 Creston Glen Ciccle East, Jacksonville, Florida 32256.
G9: Thomas J. Bfoffert, dr. 199 Si Semoran Blvd. Ste A, Orlando, FL 32907.
70: Richie Blanco, 4255 US Highway 17 South, Green Cave Springs, Fidrids 32045
71, Kenneth L. Green, 4255 US Highway 17 South, Giien Cove Springs, Morids 32043
72, Gerald Scott Rettman, 4515 Phillips Hichway, Jacksonville, Florida g2207
73: C.J: Roberts, 2000 Drayton Drive, Tallahassee, Florida 32399-0950"
74, $4. Thomes, 2000 Drayton Drive, Tallahassee, Florida gagg9-seso .
93.J.d; Usterhans, 2600 Drayton Drive, Tallahassee, (Florida y2ze99-n050
76. John Tamasine, 560 South Duval Sireet, Failahassee, Florida 32599
FFs Melissa Nelsin, 3i1 West Morrec Street, Jucksonvie, Florida g2202.
98. Angela Corey, 314 West Monroe Street; Jacksonville, Florida 32202.
7o-Ridhand: Mantel, 313 West Monrax Street, Jackconville, Poridy 42763
Ro. Jack Cainphel, ‘$01 Sonth Monroe Street, Suite 475, Tallahassee, Florida 32399-2530.
32 Bick Seat; The Capitol 400 South Monroe Street, Tallahasses, Florida g0a99-co0t
‘Ba, Derrick Spencer, qi50 Norwoad Avenue, ‘Jacksonville, Florids 32206
‘84. Danielle Knag 109 River Landing Drive, Suite 200, Charleston, South Casolliia 29geo-7595".
4: Heather Pridgen, 109 River Landing Drive, Suite 200; Charlesten; South Coralina 294227595
$4. Scott Willis, 109 River Landing Drive, Suite 200, Charleston, South Carvlittn 29422-7595
. 86. Willard Cannan, 2550-C West Penancoly, Florida go40.4:
By. L. Allen Heard, 302 South Monroe Strect 2.4m, Tilahassce, Blotida g2g04
“88. Dawn K. Hudson, 502 \est Adams Street; Division G,; Room 409/725, Jacksonville, Florida aton
89. Russell Heaty; £01 West Adams Street, Divisian CR-s, KReom 305/713, Jacksonville, Florida ga202
90, Chartes Cofer \407 North Laura Street, Jacksonville, Fioridn e202:
93.John Rutherford, 501 East Ray Street, Jacksonville, F Florida g2eas ~
92, Matt Shirk, 407 North Laura Stecet, Incksonville, Florida gz202-
- 93: Stephen EB. Whittington, 501 West Adams Street, Division CR-B, Room 408/793,Jacksonylile, Florida gezo2
94. Joseph Rudolph Gecondra, 411 West Monrse Street, Fatksonvilic, Movidd g2202
gg. Catherine Mitchel Licmidien, 311 West Bionroc Street, Jocksornille, Florida ganez
g&. Noel G.. Lavrerice, 1a East Union Stivet #400, Jacksonville, Florida gzz02 ° ~
97. Auigela M. Cox, 504 West Adams Street, Division CR-C, Raom 05/707, Jacksomille, Florida 4 gaiga:
‘98. ROchael Doritoe Kirkland, git West Monroc Street, Jacksonville, Florida g2202
‘99. Pamels 3. Harel, 4ze3 US Highway 17 Sauth, Green Cove Springs, Florida 32043,
100, Joshua Metead, 4255 US Highways Sonth, Green Cov e Springs, Florida 32045.
: 30 Adani Johnsen, 4255 US Highsey 17 South, Green Cove Springs, Florida 320.54
2, ‘Sergeant Erie Etcher, 4255 US Highway 17 South, Green Cave Springs, Mloride 32049)
tos" Alichael J. Coblicmn, 300 North Hogan Street, Suite 700; Jack«onville, Flarida 32202:
- 404, Gary Flower, 501 West Adams Street, Division N, Room 403/722, Jacksanville, Florida 32203
‘105, Hieal Derke , 501 West Adams Strect, Division J; Room 512/728, Jacksonville, Florida 32202:
108, Sharon Tanner, 501 West Adams Street, Division &, Roem 404/720, Jacksonville, Florida g2252:

107. Michael Corrignn: 234 East Forsyth Street, Jacksonville; Florida 32208
108: David J. Smith,. 56 Forsyth Street, WoW. Atlanta, Géorgia 30303.
: 405, » Molly G. Dwyer, : 95 Seventh Street, San Francisca, californis 540g
-2ia. Kiry K- Gray, 312 North Spring Street, Roem G-8; Los Angeles; California gn 61s.
‘att, Liss Reves, 717 Madison Place, NAW. Washington, District of Columbia 20005,
132, Peter Be ‘Morkueiner, 7ty Madison Place, NAW. Room 401, Weshington, District of Cohubia sca os
xy. NatievB. Firestans, 727 Madison Place, NW; Washington, District of Columbia: 20005"
. ‘a4. Wieror F. Wolsid, 7i7 Madison Place, N- Wey Washington, District of Colambia 26005:
24: David I. Briviley, 515 Rusk Avenue, Bauston, Texas 77002:
426, Edmund 6. Brown. ir. Sinte Capitol; Suite 1173; Sacramento, Californda, os81g
427. Jem Shiamote, 2475 at Svenne, Bail Station ¥ 3 461, Sadramente,- Cali fornia g581 Hasos
428, Jini McDonnell, ait West Temple Street, Los Angeles, California goarz
119. Teffvey Carnacci, 300 North Los Angeles Stress Suite <334, Las “Angeles, California, gouiz
120. Patricia Mazon, 360 North Las ‘Angeles Street, Suite 4924, Las Angeles, Califirnie gn0i%
21. Brandon Karr, 306 North Los Angeles Street, Suite 4334; Eos Angeles, Cullfornia got
2%, Monrecri Green, guo Nérth Los Angcles Strest, Suite 4334; Los Angeles; Califoria 9ooi2
ang, Barbara Gourley; '300North Lés Angeles Street; Suite 4434, Lis Angeles, California 90012
ag, Michael W, Cece, qo6 Nartti Los Angeles Street Snit= S934, Los Angeles, California: guar
485, Kamala Harris, 197 Hart Seriate Office Building, Washihgtors; € bls
i268. chal a Aare bau,” Post OF os Box 227, Washington, District oftalambia songs
Past offs ce Hox 480, Ben Franklin Stadion, Washingten, District of Columbia ana4d:

 

Universal seul International uinanitariag flecdiention Far Commaan Law Prefudgmem Wiitof Pecisaaleplivin. REST? 439 FAR LIS
16 of 68 BBS is 1g

 
Case 20-40375-KKS Doci1-7 Filed 10/14/20 Page 25 of 76

Case 3:17-cv-00881-TJIC-JBT Documeni2 Filed O8/O01/L7 Page 23 of 74 PagelD 724

2a: Geaffeen Nilay Post Office Box 227, Washington, District bE Calumbia 20045,
). Risin fi. Saite, Past Office Box 26; “Ren Frankdin Station, Washingtari, District of Columbia 20044.

x, cons Court Renist dn neste System (CRIS), 925 Rusk Avene, Houstin,’ Texas 77002: .
Public Acuess fo Coust Eleriranie Records (PACER), Fost Office Hox 780549, San Antonio; Toms, yas78
oxi, oa Palle Stntes pict Court for eae eee ee ee cera District of Texas; m4 RusksAvenne, Houston, Texas F7GOS
cxxsil. Hnited Stotes Court of Appeals for the Hleventh Cirsult, 56 Forsyth Street, N. Wi, Atlanta, Georgia 30303.
eXdiL United States Court of Appests far the Ninth Cincult, 95 Seretith Street, San Francisco, Californii 03103.
mae Morida Sxpreye Court, 900 South Duval Street, Tallahassee, Florida 32309
cuxsy: First District Court of Appeal Marita; 200b Drayton Drive, Tallahassee, Florida B2399-0950..
bs the ifort is S50 1 West First Sircet, Las Angeles, Celifornia geo .
xXE Hida, s0G North Hogan Stree, dJagksonville, Fiotisa 22202 -
oxuxrii, c mbis, 333 Constitution Avenue, N.W, Washington, DO. 20007
oeods. United States Court of Federal Claims, 717 Badison Place AVS Washington, District of Columbian 20005
i Tiz Bladison Place, NW Room 404, Washington, District of Columbia s0005
1. Tiitornal Hevenne Sersce {TRS}, 1111 Constitution Avenue, Northwest, ‘Washington, District of ¢ Colombia
exndi. Colffornis Franchise Tax Board, Post Office Box 219, Rancho Cordova, California O573i-0229°
cexaxxiil. Dorval County, Florida, sot Lost Bay Street, Jacksonvilic, Florida 32202
‘exexxiv. Leon County, Florida, 2825 Municipal Way, Tallahassee, Florida 32304
EAs . Baker County, Florida, ‘3 Sheriff's Office Drive, MaicClenny, Florida 32663.
cuxxxvi. Loe Arinoies County, California; B21 West Temple Street, Los ‘Angeles, Colifornls gnois"
Teme, Cite of Juchkeanville, Flerida,; §02 Fast Bay Strect, Jacksonville; Flériiagz202
EE ee TS caende 2825 Municipal Way, Tallahasste, Moride 32904
cintis, City pf Los Angels, California, Ss West Temple Street, Los Angeles; California pq012
eu. Siate of Californian, State Capital, Suite 1173, Sacramento, California 95824"
‘cade State of Florida, The Capital 4o0 South Monroe Street, Tallahissee, Florida! S23gg-CODE. .
edi, United States Post Office, q75 UEninht Plozs; SAV, Washington, District of Colambia zosge.
orl, Social # 421100: West High Rise, 6401 Sceurity Houlevard, Baltimere, Maryland BARS.
pak Californin Departmentof Matar Vehicles, 24157" Avenue, Mail Station F 7G; Sacrament, California 9g318-2606:
¥- Los Angeles County Jail, mt West Temple Strect, Los Angeles, | Galifornia’ gauss:
Rit: ter Los enin; 434 Alameds Strect, Loz Angeles, California go ot:
pat 7a RE. Good te er 500 East Adams Street, Jacksonville, Florida gaz0=
ol. Beker County fretention Center, a Sheriff's Office Drive; MacClenny, Florida gzab3
eux Log Anzeles Police Department, 100-West £4 Street, Los Angeles, California 90012: -
‘eu, Los Angeles County Sheriffs Department, 211 West Temple Street, Los Angeles, California gou1t
evxi. Californis Highway Patrol; G01 North 7 Strext, Saccamnente, California 958i
‘eudi, Florida Department of Law Enfarsement, 2934 Philips Road, Tallahassee, Florida 32308
endl), i Jocksonsille Sheriit's Office, sii. East Bay Street, Jacksonville; Florida 32202:
oruxive Leon County Sheritfs Ottiss, 2825 Municipal Way, Tallahinssee, Florida 32304.
eixv. Baker County Sheriffe Oities, 1 Sheriff's Office Drive, MacClenny, Florida 22063
eon. U.S. Denartmentof Trinspertetion, 4200 New Jersey Avenuo, S.E., Washington, District of Columbia 20590
crxvil. District of Cotumbin Municinal Corporation, 12h Hays Street, Talinhassee, Florida, g2zaa ~
UNNI. United Stetes Corporation Company, 1201 Hays Strect, Tallahassee, Florida, $2301
‘eux: Florida Department of Highway Safety and Motor Vehicles, 2ga0 Apatachec Parkway, Talishoessee, Florida Btggo:
* SEEK: Florida Hishway Eateal, wane Normandy Boulevards Jacksonville, Florida 32205
; cuxat, Leon County dail, 2825 Biimicipal Way, Tallahossee; Florids g2304'
cpexik: n Sis ; #46 NE 54" Terrace, Colemm, Florida 33571.

Ne ene eee ee a ee ge

- fox, Bt tree , 5263 Gunbarrel Avenue, Suite B, Boulder, Colorada eog0r

crssiv. 0.5, Marshals Service. 300 North Hogan Street, Suite 2-450,’ ‘Jacksonville, Florida: g2cc2
-Srxxe. US, Probation snd Pretrish Services, 260, North Hogan Sireet, Suliz Ggg0 and Suite azo, Jacksonville; Florida gazoe
cuxkvi. U.S. Attorneys Office, 200 North Hogun Street, Suite yoo; Jacksonville, Plorida ga20%
ene ALS, Deparbyent nf Justice, ga0 North Hogan Street, Suite 700; Jacksonville, Flerida gez02-
ausavill. Federal Buresu of Prisnns, 320 First Street, Washington, D.C., 20544.
“erxexix Falmette Surety Corporation, 109 River Landing Drive; Suite 200, Charleston, South Carolina nggee-7505
toot. Derry Ball Ronde egga-C West Pensaccla Strect, ‘Tallahassee, Florida 92404:
is, 7 4650 Nomrood, Avenue, Jacksonville, Florida gaz.

 
  

     

  

 

ae a -Boneersa} anc interrationsa! {ummahizarian DdctSration For Sonmrmon Lio PrejicteméntiNet Ot Pax yaeiel Repdevin REPITSIY 140 0S:
“— 17 of 63 RH 917 599 183-8
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 26 of 76
Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 24 of 74 PagelD 725
Universal and International Humanitarian Declaration of Facts.
14..'On or about April 14;-2020, declarant filed a UCC Financing Statement 10-7238787860:
with the California:Secretary of Staté evidencing his paraniouiit seciiity interest and lien on the
collateral: ‘described therein, ‘inéluding. without. limitation, declarant’s personal: body, all
fingerprints; palm prints, thambprints, RNA materials, DNA materials, geiies, bldod fractions,
biopsies; surgically removed tissue, bodily parts, organs, hair, teeth; nails, semen; urine, other
‘bodily fluids cr matter, voice-print; retinal image, atid thé deseriptions-therenf, and all other
‘corporal identification factors, atid: safd factors": physical counterparts, ih any form; and‘all
records, record numbers, and information pertaining theréto: and “All othier petéonil goods. and
pétsoiial. chattels désctibed there. (see-atnexed UCC-4 Financing Statement i6-7208787860.
‘Security Agreement and Indemnity Bond “Mi-Mio” in 4t Judicial Circait Duval.County
16-2017-CA-2142),

ig. On or about February 10,3016, declarant filed a Notice by Declaration and Affidavit of:
‘Consequences For-Infringeiient of Copyright / ‘Tradé-taine / Trademark Contract with the.
‘Duval County Recorder # OR BK 15166 Page 625-637 & 689-609 -evidending her paramount
security interestand len on the collateral described therein. (see arinexed Affidavit: Copyright /
Trade-name:/ Tridemark Contratt “Exhibit J1-J8" in 4 Judicial Circuit Duval County 16-
2017-CA-2144)..

46. Of oF about October i,:2010, declarant filed Notice of Claim of Maritimé Lien Instrument #
201054714241 in Putiam County Plorida, evidencing the continuation of his parimouit security
‘interest and.Hen_on the collateral described thetéin, inluding: without limitation, dedarant’s

personal body, and all other ‘personal goods.-and. personal chattels described.therein: {see

air Anteersal and thteersticial Humaritoitan Declaration Foy Camiaan haw Préfudaspem WiRé! PembealRepitn «= MIE OTT TED LS
1zaf 68 fe O17 SOU STS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 27 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 25 of 74 PagelD 726
annexed Notice-of Claim of Maritime: Lien ‘Instrument 4 26105471424% Exhibit “Ni” in 16-

20147-CAsB142),

47-. Od ‘or about! August 3; 2020, déclitant filed. a ‘Notice: of Claim of Maritime Lien #
therein, including without limitation, dedlarant's personal: body, and:all other personal goods.
‘and-personal chattels déscribéd thetein.. (se dtinekéd Notice of Claim of Maritime Lien..#
RE603617765US Putnam County Florida litr. No. 201054710187 Exhibit “Ki in 16-2017-CA-

2144).

18:.On or about December 7; 2030, declarant filed a UCC Financitig Statement10+7253610 631
“with the. California Secretary. of State evidencing, the’ contiimation: of his: paramount security
interést and liew on thé cdllatetal described therein: including without limitation, declarant's
personal body; and:-all other peisonal goods and pérsonal chattels “described therein. (see

annexed GC-1 Financing Statement.10-725 3610631 “Exhibit 01-04" ih 16-2017-GA-2142)..

19: On.cr-abotit October 1, 2010, -decatant filed: Notice of Claim of, Matititne Lien. No.
RE603617867U8 Putwam: County Florida’ Inst.:No. 201054719722 in Putnaii County Florida,
evidencing ‘the eontinitation of her paraniount secuiity: fhterést. and lien. on. the collateral
‘désctibed therein, including without limitation; declarant’s personal body, and all other personal
goods and pérsonal chattels. described -thetein, (Séé-annexéd Notice of Claith of Maritiie Lien:
No. REGO361786708 Putnam County Florida: Inst. No. 201954713722 Exhibit “Ia” in 16-2017-
CA-2144)..

” Usiverselarid (ntarnaiiomal Huaritallan Deckavatian For Common Law Prijasamenthittof Privonalfepiesy- RB SIT S13 140 US:
19 of 68 RB TT SHY 153 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 28 of 76
Case 3:17-cv-00881-TIC-JBT Document2 Filed 08/01/17 Page 26 of 74 PageiD 727

20.; On dr about August 36,2019; declarant filed 4 UCC Financing Statetnent 19-7975042314
with the. California Seerétaty of State -evideticing-the-cantiiiation of his paramount security
Interest.and lien on the collateral described theréin including without limitation, declarant’s
personal: body, and all. other petsonal goods and pérsonal chattels described ‘therein: (see

annexed UCC-1 Financing Statement 13-7375042214 “Exhibit Pi-Ps” if 16-2017-CA-2142)..

2, On.or-about March 9, 2010, declarant filed-a UCC Financing Statement + 2010059308
‘with ‘the. Cireuit Clerk. of Cotirt Duval County Recording, svidencing the continuation of her
paramount: security intérest afd Hen on the collateral described therefii including without
described thereli, (See annexed UCCa Finianting Staténient # 2910053308 “Exhibit Mi-M6” in

i6-2017-CA-2144).

Se, On‘or. abdlit August 26, 2013, declarant filed a UCC-1 Financing Statement: Assignment ig-
7730423 with thé California Secretaty of State evidencing the cantinuation of bis. paramoutit
‘Sécurity ‘interest, and lien on the collateral described thereiiy including: without limitation,
déclarant’s personal body, and all other personal goods and personal chattels deséribed therein.
(see aunexed UCC-1 Finaiciig Statement Assignment 19-73750423, “Exhibit Qi-03" in 16-2017-
CA-2142).

29. Of or about September 9, 2010, declarant gave legal ndtice, demand, and caveat to all the
Woild of owneiship, tile, cost schettile, levies, liens, and her paramount seeutity interest over
Syteria Hephzibah®"® Estate. (see annexed Legal Notice and Demiand “Exhibit Ni-Ni2” in 16-
2017-CA-s144)..

eivesdal ale inbeerdtionat |pumanltieisn Dedafaiion For Coeacion bie Prelude einai bersoralReplevin «= RDI S49 140 LIS
20 of 68° HE 997 S49 153 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 29 of 76

Case 3:17-cv-00881-TIC-JBT Document? Filed 08/01/17 Page 27 of 74 PagelD 728
‘24. On-orabout March gi, 2014, declarant filed UCC-i Financing Statement 2014-2695084-
41,01 with: the Kentucky. ‘Secretary of ‘Staté evidencing: the continuation of his paramount
‘declaratit’s :personal body, and.all other personal goods anid personal chattels described therein:
(See anhekéd UCC Financing Statement 2014-2595084-41.01 “Exhibit Ra-Ruo” in 16-2017-CAs

2142).

25.-On-or-about..June go, 2011, declarant filed a UCC-1 Financing Statement-# 201104871708.
‘with ‘the Flotida Seciied Tyansaction: Registry evidencing the continsiation of her paramount
security. interest.and lien on the: collateral described therein ‘including, withaut limitation,
-declarazit’s personal ‘body, all-fingérprints, palui prints, thiimbprints, .RNA iiatetials, DNA
‘materials, genes, blood fractions, biopsies, surgically removed tissue, bodily parts, organs, hair,
teeth;. nails, semen; urine, other bodily. fluids or: matter, voite-print, tetinal ‘image,. and the’
descriptions: thereof, and all. other corporal identification. factors,. and. said’ factars” physical
-colinterpatte, it any forin, and all records, tetord ntimbers, arid information pertaining thereta;

other: persénal. goods: aid personal chattels described therein, (sée annexed: UCC

Financing Statement-# 201104871708 ‘Security Agreement and Indemnity Bond. “Exhibit O1-

O17" in 16-2047-Ca-3144).

26. On or about Jixie-11, 2014, declarant filed a UCCa Fhiancing Statement Assignment 14-
7415317710 with the California Secrétary of State evidencing the continuation of his:paraniount
Segurity interest and lien of the collateral deseribéd therein. inchiding: without limitation.
Geclarant’s personal body, and all othéx personal goods and personel chattels described therein.
(See annextd UCC-1. Financing ‘Statement -Assignntent :24-7415317710. “Exhibit '$1-§6" in. 16-
RO17-CA-2143),

or. Undetrsal and lnternational Humanitarian Deciatation For Common taw Frejadguient Weitef Personal Regen «= RIDGIT 529 L{D TIS’
210868 Si #17 SUF LES US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 30 of 76
Case 3:17-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 28 of 74 PagelD 729
‘27.'On ot about March: 31; 2014, declarant filed a UCC-1 Financing Statéement'2014-269507%-
97-01 ‘with. the. Kentucky Secretary of State evidenciig the. continuation of her paramount.
‘security ‘interest. and. lien on the collateral described therein: inéluding, Avithout ‘Fimitation,
declarant’s. personal ‘body, all fingerprints, palin prints, thiinliprints, RNA maierials, DNA
materials; genes, blood ‘fractions, biopsies, surgically remaved tissué, bodily: parts, organs, hai,
teeth, nails, semen; ‘rine, other bodily fuids or-matter, voiée-print, retina! image; and: the
descriptions thereof,-and all-other. corporal identification faétots,. and said factors’ physical
<ounterparts, in any form, and.all records, record niimbets, and iiforsiation pertaining thereto;
and all- other personal goods. and personal chattels deséribed therein. (see: annexed UCC.
Financitiz Statement: 2014-2605071-97.01 Seturity Agreement and Indemniity Bond °Exhibit Pa-

Bio" in 6-2017-CA2148)

28....0n dF about hily 4, 2014, dédararit filed’d UCC Financing Statement Amendment 14-
74187475 with the. California Secretary of State evidencing: the continuation of his paramount
security interest and led on the collateral described therein incliding without limitation,
‘declarant’s personal body, and all dther personal goods and personal chattels described therein.
(Gee-annexed UCC-i Financing Statement Aésigament 14-74187475:“Exbibit Ti-Ts" in 16-2017-
‘CA-2142).

29. On ordhoutduly 6; 2015, declarant filed UCC-1 Financing Statement # 2015159501 With the
‘Clétk: Cikcuit-Court -Daval County Recorder evidencing the continuation of hei paramount
‘séchrity interést -and: lien. on: thé collateral deseribed theicin ‘iicluding without limitation,
deglarant’s personal body; and’all other personal goods and personal chattels described therein:

(see annexéd UCC-s Financing Statemiént # 2015153507 “Exhibit Oi-Q12""in 16-2017-Ca-2144)..

sf Uidvitsst and internathSail thuntrfoirten Dctaratton For Commed Law FrejodomeneWiitof Personal Replevin «RA IVY S49 1401 US
22 oF 68 RASOT7 S20 153 UR
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 31 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 29 of 74 PagelD 730
30: Oa or-about February 16; 2015, declarant gave public notice of his éopyright trade-name
and trademark oiilivie to all the world evidenced by, the-Public. Notice Online domiitients. (ee

annexed Public Notice Online Documents “Exhibit U1-g” in 16-2017-CA+2142)..

31. On or dbout Atigust 12,2015; declarant filed a UCC-a Financing Statement 2019185625.
with the: Clerk Cireiiit -Cotirt Duval County Recorder evidencing the. céntinuationof -her
paramount. security interest. and lien on the collateral described therein ineluding: withaut
Jiiitation, declatant’s persiinal body, and sll other petsonal. gdods arid personal. chattels
‘described therein. (see annexed UCC Financing Statement # 1015185625. “Exhibit Ri-Rg” in

16-2017-CA+2144).

32. On or about'February i9,-2015, declarant filed application. for registration. of fictitious:
“business nianié with. Florida. Department of State (see: annexed Florida Department ‘of ‘State’

‘Fictitioas Business hainé Application and Registration “Exhibit Vi-V9" in 16-2017-CA-2142).

38: On:or: about January 4,.2015, declarant filed ‘application for registration of fictitious
biisitiess panie:with: Florida Department of State. (sec-auniexed Flotida Départiietit-of State:
Fictitious Business Naine' Application and: Registration #G1g600000753 “Exhibit Si-S2” in 16-

2017-CA-2244).

34; Onor about March 36, 2015, declarant did authenticate his Certificate of Live Birth 606+

5018 -with the Seal of United States. of America Deparbirent of State which entitles declarant's
Ceitificate..of Live Birth: 5600-5018 t6 fill faith and-eredit.. (sed antiexed United States: of
Anierica Department of State Authenticated Certificate of Live. Birth. 5660-5018. “Exhibit W1-
W9? ii 16-2017-CA-2143)..

tor Universal and Inedretishal Muomanitirtad Dedaratin For Komaion taw Projidiement etal Persoraifepievin, = RUDLF S19 MODS,
23 of 68 ROGET S49 133 BS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 32 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 30 of 74 PagelD 734
45- On or about Janunry 2, 2035, declarant gave piiblic tiotic’ to all the world of her copyright
trade-naine and trademark in the Folia Weekly evidenced by the Affidavit of Publication. Onor
aboiit January 6, 2015 declarant gave further notice to all the woild of her sopjight trade-siame
and tradeinark by copyright declaration ouliié evidenced by Copyright Deposit.#0031755 (sée
@tinexed Affidavit of: Publication and Copyright Deposit #0631755, “Exhibit T1143? in 28-2017:
CA-2144):

36. On: or.about: July 5; 2016; respondents were. given notice ‘by declaration and affidavit-of
conseduenées for infingement of declarant’s copyright / tradé-name / trademark contract. {see
“annexed Affidavit: Copyright / Trade-Namé./ Tradetatk Contract “Exhibit X-X5" in 16-2017-
CA-2149)..
5

37 On or about April 24, 2014; declarant did anthenticate tier Certification:of Live Birth 109-
1954-024113 {short form) and her Certificate of Live Birth 109-1954-614113 (long form) with the
‘Seal.of United States of America Department of State which entiilés declarint’s Ceitification of
Live Birth 199-1954-014119 (Short form) aiid her Certificate of Live Birtli 199-1954-014119:(long:
‘form) to full faith'and credit. (see: annexed United States. of America Departiont of State
Authenticated Certification of Live Birth 109-1954-014123: (shot form) arid her Certificate of

Live Birth 109-1954-014113 (long form). “Exhibit U1-U6? in 16-2017-CA-2144)..

Estate Allodial Cost Schedule ‘for compensation fér the infringements, damages, aiid sanétions
listed therein, The respondent(s).did agree t6 ‘Taquan Rashie Gullett®“® Estate Allodial Cast
‘Schedule and did'accept all the terms, éonditions and stipulations of Taquan Rashie Gullett©"@
Estate Alladial Cost Schedule evidenced by respondent(s)' condiiet. (ebé: annexed: Taquan

nivéca and titernational Hamster Bectaraton ftir Conaraco taw Prapatiment Wat ot Perparal Repiogn «RANI MOUS
. 24 of BB REHTSI 1530S
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 33 of 76

Case 3:17-cv-O00881-TIC-JBT Document 2 Filed 08/01/17 Page 31 of 74 PagelD 732
Rashie Gullett®™® Estate Allodial Cost Schedule Allodial Cost. Schedule 16-2617-CA-2142 [RB
927 349 ig0 US] (Registrar (Probiite Court) Recotdér Doe #2017082163; OR BK
17540, Page 1662) “Exhibit Yi" in36-2017-CA-2142).

39: O1.oF about July. 6, 3615, dédarant recorded Affidavit of Ownership of Certificate of Title
swith the Clerk Circuit Court Duval-County Recorder # 2015153624 evidencing the-continuation
of hei paramotint sécurity interést-and lien on the collateral-described therein, (see annexed

Affidavit of Gwnership of Certificate of Title “Exhibit Vi-V9" in 16-2017-CA-2144)..

4a, Ono about. Rily.5,.2036, responderits were given notice of dedlarant’s. Silver Sirety Bond.
With Collateral and notice of Fiduciary Appointment, ‘The réspondent(s)..did acknowledge,
uriderstand, cénséit, iecept and agree to alll of the terms, conditions, arid stipulations contained.
within declarant’s Silver Surety Bond by tacit acquiescence, inclisding without limitation, each of

‘the Account Holders.and Accounts Hsted therein.shall be severally insured, underwritten, and.

+a wee

respondents did acknowledge; understand, consent, accept .and agree: to-all of the terms,
‘coliditions, arid stipiilaticins. contained, within declataitt’s Fidiciaty Appointment Contract by
tacit Acquiescenté, and xespondents are bound to: the performance: specified ‘therein. (see
annexed Silver Surely Bond with. Collateral; Notite of Fiduciary Appointment, ‘Notice of
Maritime Tien & Invoice “Exhibit Z1-Z2s” ii 16-2017-CA-2142).

or Universal and internstiorial Numianitaran Declaration Fir Carnenean taw Presetement WritofPersinalRepicin «= RA GIT S19 OWS
ble. 25.0F 68 ‘BE D7 SH 153 ES
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 34 of 76
Case 3:17-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 32 of 74 PagelD 723

43. On-of aboiit April 13, 2036, respondents were given notice:of Syteria Hephzibah®™® Estata
Allodial Cost ‘Schedule for tompersation for the infringements, damages, aiid sanctions listed
theréin, Thé tespohdent(s) did agree to ‘Sytéria Hephzibah©”© Estate Allodiél Cost Schedule.
‘and did: accept all'the terms, conditions: and stipulatiotis of ‘Sytetia Heplizibah©”® Estate
Allodial Cost Schedule evidenved by réspotidént(s)' actions and conduét. (see ainexed Syteria
Hephzibah ©°@ Estate Allodial Gost Schediile.16-2017-Cé-2144 [RE 917 549 193 US] (Registrar -
(Probate Court) Recoider Doe. #2617085196, OR BK 17946, Page 1569) “Hehibit
‘Wa, We" in 16-2617-CA+3144)..

42: The declarant was unlawfully arrested and unlawfully detained on February 12, 2015, at the
United States District Court for the Middle District Florida J acksonville Division () “without
‘the required signed and returtied arrest warrant;.(B) withot any-loval detditier originatitig cit.
of California with:thé Los. Angeles. Cotinty Sheriff's signaturé upon i (C) without any federal,
‘complaint supported ‘by an affidavit originating from the U.S. District Court Central: Distriet of
California:with a federal judge's signature upon it; (5) without any fugitive warrant originating |
“oi Of the.U:8. District Coit Central District of California béating the signatites and sedis af a,
district court jiidge.and the Governor of Califernia. (see 16-2017-CA-2142),

43: Oi ox about May 23, 2016, respondents were given notice of declarant's Silver Surety Bond

“with Collateral :and Notice of Fiduciary Appointment. The respondents) did acknowledge;.
within declarant’s Silver Suraty Bond by tacit aé(pilescence, including withott limitation; each of
‘the Account Holders and’ Accounts listed therein shall ‘be severally insured, underwritten, and
indemuified against any abd all firture abilities as niay Come to éxist, discharging and vacating
all such obligations for arly amount of fiat private commercial: paper without exception. -Alsi,
respondents did: ackowledgze, tindeistand; dousent, -accept and: agrée to-all of the-temis,.
conditions,.and stipulations contained ‘within dedlatant’s Fiduciary Appoliitnedt Conbiact. by

Universal und fiecmationa) Humatitaitin Oéetarstion Fortomnn taw Prejuktonsent Wit of Persenctepiovn §— 2919 $49.14 US
26 of 68 BUTT SA 184 US"

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 35 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 33 of 74 PagelD 734
tacit acquiescencé, aid respondeiits.are bovnd-to the performace specified therein: -(see:
amnéxed' Silver Surety Bond with ‘Collateral, Notite-of Fidubiaiy Appointment, Notice: of

Maiitinie Lies &cinvoive “iahibie XeXis” in w8-aony-CA-angd)

44, The déclarant's peivon and property was unlawfully seaschéd aid ssized without warrant,
‘Deputy: U.S: Marshel.Larry Brown subjected-déclarant to urilawfil warnintless. arvest and
‘Sicessive force by assiult:and battery and. he did bash déclarant’s head face-first into:2. steel
bean and did-also-choke-and taunt declarant while the U:S:. Marshals: Seivice: Deputies. todk
booking photos: (see 26-2017-CA-a142):.

45: The declarant was unlawfully arrested aid ‘unlawfully detained én February,s, 2015. ‘The
declarant’s person.and propérty was unlawfully searched and seized without a proper warrant,
‘Deputy U.S: Marshals. subjected declarant.to sexual battery. by paititig her down or her etotch;
buttocks, and breasts, The attest was neither supported by.a proper Affidavit of Probable Cause
Hor ‘Was: it: supported ‘by..a. proper Criminal: Complaint. Neither the defective..affidavit of
Probable Cause, nor the defective Criminal Complaint; nor the-defective Arrest Warrdnt-are in
‘compliance with due process df law. .(seé-46-2017-CA-2144).

46. The declarant was unlawiully detained at Baker County Detention Center and ‘Métrdpolitan
and/or seiviiig. sentences and/or held ‘in. custody pending appeal of their sentences. (sde 16-

2o17-CA.2149)..

47. The declarant was kidnapped / abducted by the U.S, Maxslial’s service and Baker Cotinty
‘Shetiff's. Office, and Jacksonville ‘Sheriffs: Office and -declarat was. subjected t6- human
trafficking and involuntary servitude by unlawful detdinment at Baker County Detetition Center

‘and John E; Goode Detention Center. {see 16-3017-CAc2144).

way Unéversiind intarnasiapal Hnavttarien Declaration For Commman aw Prejmimem Winer Pic ables «= ABSIT S194 ES
* 27 .ofF GE RB S7S49 Bsa CS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 36 of 76
Case 3:17-Cv-00881-TIC-3BT Document2 Filed 08/01/17 Page 34 of 74 PagelD 735
48. The declarant was initially denied bail for reserving -and exercising his. right-to remain
silent, ‘The declarant'’s right 19 bail was. afforded ty’ him after approximately. 8 months (236
days) Of unlawful: détainnieut at Metiopélitan Detention Center in Los Angeles. Thé same
‘conditions were ‘present at the: tite bail-was initially deniéd as iveté présent when tail was

‘Branted: (see 16-2017-CA=2249),

49. The-declarant was subjected to foiced medical testing by DNA swabs, finger printing,
bookirig photos; x-ray, and injection of tuberculosis digainst het will, without her consent, aiid
Marshéls holding jail, at Baker County-Detention Center and Jolin E. Goode Detention Center,
{se816-2027-CA-2144):.

Shériff's Office, and Federal’ Burean, of Prisons, froni Jacksonville Flotida state, and was
subjected: to human trafficking atid involuntary -servitude by unlawfol detainment at
Metropolitan Detention Center in Log Angeles: (see 16-2017-CA-o143).

process that might incriminate: her i¢. infringed mpon’ by respondent(s):/ defendantts) ‘by
requiring drug and testing as:a condition 6f borid.on pretrial releasé. United States v. Scott,
‘Ninth. Circuit No: 04-10090- (2005),. fuled 2-i that drug testing of Prebvial ‘Released is:
‘uiédnstititiohal. (see Bond Form for Conditions of Relédse). Also, the. subjectemattar of the:
intent of these conditions Have nothing to do.with ensniing the:safety ofthe community.ot

enstiring that declarant appears i COUrt. (ste 16-2617-CA-2344).

i Universsd and Niternational Humahitarlan Deelaration For Common Law frefuderent Wika Peron Reis = RESITSIG AL'S
aa 28 of 68 RA S17 39 1353 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 37 of 76

Case 3:17-cv-00881-TJIC-JBT Document2 Filed 08/01/17 Page 35 of 74 PagelD 736
52.. The déclaraiit was, siibjected ta forced medical testing by x-ray and injection of tuberculosis:

t his-will; without his consent, and azainst declaratit’s volition, at Baket County Detention.

Ceritet and Metropolitan Detention Center in Las Angeles. (see 16-2037-CA-2142).

53. (On the record and for the record, declarant has. demanded respondeuts.compensate her for
their multiple ‘infringeménts -arid ‘dimages. ‘The réspondext{s) and réspondent(s)”’ officers,
agents, eniployées; sucéessirs, and assigns in active participation or acting in concert with then
have been vepeatedly, adequately, and timély Notived of declarant’s Natuial Tights and Huinan
Rights to due process: of law, déclararit’s denial of consent to these. proceedings, declarant’s
‘denial of vallition to these proceedings, and they have igdréd sueli Notice atid have expressed
dear ‘inteiit 19 further dnfinge upon-declarant’s. Natural rights-and: Human. Rights. In the
abeetice ‘of itimediaté and expeditions restraint there is.a likelihood ‘of inimediate irreparable
injury by further itifringement on. the part of the respondent(s) without an onder granting this
Universal'and International Huiaaitariai Déclatation for Conon Law Prejudgment writ of

‘Beisonal Replevin. (Seé 16-2017-CA-Si4q).

$4, The declarant’s due process of law right to not be compelled to be hivelved in. compulsory
process that might incritninate him is infriiged upon by the court by requiting drug and alcohol
testing: as a.condition of bond on pretrial rélease. United Stdtés v. Scott, Ninth Circilit No. 04-
‘Forni: for Conditions of Release pg: 3&4). <Also,:the subject-matter :of the allegations in this
matter: have nothing-t0 d6 with drogs-of aldohol- ise or possession, and the intent of these

conditions “have, nothing: to do-with ensuring the saféty of the eommunity or ensuring that

Universal and ingernition#) Hadweitaslem Reclaratioa For Lomrooh LawPritatgment Witat Pasoraifeniin = RIT SHY EUS
ni . 29. of 62 RB OF 21) 153 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 38 of 76
Case 3:17-cv-00881-TIC-JBT Document 2 Filed 08/01/17 Page 36 of 74 PageiD 737
§5+'On thé rétord and forthe récord; deataraiit hias demanded téspondenits éotipensate him for
their multiple isfringéments and ‘damages. The respondeiii(s) and respondent(s)' officers,
agents, employees, successors, and assigis iii.active participation or acting in conéért with them
have been repeatedly, adequately, and timely Noticed of dedlarant’s Natutal rights dnd Hunan
Rights tb due procéss’ of law, declatant's, dental of consent ti these. procéédings,: declarant’s.
denial of volition. to these proceedings, and they have ignored such Notice atid have expréssed.a,
-dlear intent td. further -inifrings: upon declafarit’s ‘Natural rights-and! Human Rights. In te:
absence. of immediate and expeditious restraint there is:a ‘likelihood of immediate irréparable.
injury by further infringement on the part of thé respondent(s) without ah order granting this,
Universal and Intemational Humanitarian Dedlaration for Common Law Prejudgment Writ of
Personal Replevin. (6é@ 16-2047-CA-2143)..
Universal and International Humanitarian
CommonLaw Agreements (Treatiés).

56. The term “estate” is a legal ‘constrict first forined’ under the statutes-of tie Realm of
Englatid and the term also applies to those tights; titles, interests;.and obligations first fornied
by the Divine Creator of All expressed in trust and granted ta the eoibined body, mind and saiil
of éach and every People: upon Geibg born, As-all legitimate autliority dnd. offies is ultimately
‘derived fromthe Divine Creator of All. While by tradition uf law; aniothier-Estate nity claini the
right to administer “abaridoned property” and the affairs of suck an Estate lacking an effective
eonstitution or duly-appointéd government, when clear and unmistakable proof is provided that
such:a condition has been remedied, no dthéi Estate tor lesser corporation derived fiom it-tiay
claini rights of administration of jurisdiction.

97. Universal. and Inteinitional, Humanitarian Cobinion Law. Agteements (Treaties) are
‘basically contractual agréements.and/or undertakings between states, or-betivean states. dnd
international organizations, which give ris¢.te lawful rights and thitiés (see Law of Peace, supta;

niveranl aed boteriaticral Hurhatitarian Deelivation Fae Cicero Law Preiieemmen Wat oT Pemonl esieia «= RB YT SIS DS
30 of 62. RUGHTSi9 ISS LS

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 39 of 76

Case 3:17-cv-00881-T3C-JBT Document 2 Filed 08/01/17 Page 37 of 74 PagelD 738
page B8-1};. International agresinents. may codify existing clistoniary law, modify or-abiidge

existing customary law; of éréate new international law nonns..

$8: Universal and Tnternational Humanitarian "Conon Tae Aarevanets ee ‘ei feats) Ue they

‘eases. Thus, tis the substhisse of each International Agreement, (Treaty) whith is-important and
Bot its destriptive title (G88 Kelson; Principles of Interiational Laui 318 (i952). Myers, Nemes

and Scope of Treaties, 51 Ani: J. lav 1L. 574 (1057):

59. The term treaty; perliaps the most comimion word in tntemational contractial parlance, i
‘used in.a broad. sense to mein any international agreemeiit, or it 4 Féstticted'sense to mean d
Particularly formal type of international agreément. "Treaty" has.a special meaning undei-
United: States: municipal law (see: Article UI, section 2; of the:1.S.:Conatitutioii delegates the
‘power-to the President "... . tiy atid with the Adviée and Consent of the Senate, to stiaké Treaties,
provided two thirds-of tlie Senators present concitr,” and Article: VI, paragraph 3, provides that
"..- dll Treaties made, ot which shall be made, under the-authority of thé United States, shall ba
‘the supreme Law of the Land");,
60.. The term protocol refers to -suppleniéntaty agreements (see I. Oppenheim; Interiititianal
Law 878 (8th ed.; Lauterpacht 1958);

a) A concordat ‘isan: agreement: by ‘a ‘State: with the. Holy See; however,. ugreaments

‘Between the ‘Vatican and .other-states. need: ‘not be called eoncardais (see 7.. Hyde,
International Law 25-26 G 945):

b)-A process verbal i is.an official retord of a meeting .or conference {see J,, Oppenheim,
supra, note 8 at 878).

ic} A. tiemmoire or side- memoire. is .a .diplomatic: ote -siimmarizing the diploniat’s
understanding of a convaention..A note verbal i is hardly distinguishable from a wiemoire

. * MUsiveusal ard feterrcational Humanttirlact Deehanitios Far Commit Lays Prejudgment Writ of Personal Reptavir RUST? MM? if Ua:
41 OF 68 REST SI ESS US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 40 of 76
Case 3:17-cv-00881-TJC-JBT Document2 Filed O8/O1/17 Page 38 of 74 PagelD 739

except that it is unsigned -and ‘stinmarizes diplomatic: discussions: (sée -Law af ‘Peace,.
‘Supra, page 8-1,'8-2).

d}. Sometimes: especially formal agreements are. deseritied as Acts; General Acts Stitutes,
or Declarations. {see &. Be» Caveat: Declaration of Final Default Judgment 16-2017-CP=.
2025. [RB o17 549 140 US] (Registrar. (Probate Court} Recorder Doé # 2017104658, OR
BK 17971, Pages. 674-680); $86 6g. ‘Caveat: Declaration. of Final Default. Judgment. 16-.
2017-CP-1020 [RB 917 549 153 US] (Regisirar (Probate. Court} Recarder Dac #
2017104576, OR BK 17971, Pages 808-814); See @.g.; The General Act of Berlin. of 1885;
‘tie. Statirte of. the: ‘Permanent Cotirt of International’ Justice; the Declaration of Paris of
1856, and the Declaration of St. Petersburg of i868).

 

e) On the ather- ‘hand, the-temn. Con neress Of Conference may: be. substituted for these-
terms,. This- practice is, however,: a loose use of the-terms in. question: Thus the: -plirasé,

"Cotigress: of Viena" is loosely used to refei-to the Final Act ot the’ actual agreement
recorded, by the principal Powers it 1815. after the downfall 6f Napoléon (see
N.RMartens, Recueti de Traitks:2, 379);

fy A modus -vivendi'. js: usually: a temporaty or ‘provisional arrangement (See 5: G.
‘Hackworth, Digest of Intemational Low 392; 4i4 (1943))..

ga compromise may signify al agreement generally, of a conciliatory nature. Ibis also
used te describe. the. agreed termes under which an arbitrator is. enipoweréd: to decide a
dispute between: ‘two states (see W- Bishop; international’ ‘Lait 62 (ad-ed. 11962),

63. Article: 2(1), (2)-of the Vienna Convehtion. defines. treaty. as-an.intémational agreement
coricluded between tivo states.ii written form-.and governed by international. law, whether
enibodiéd.in.a_ single: instrument. or in ‘two or: more related instrumaiits, and. whatever «its
particular designation,

” Common Law Agreements (Treaties)

62. Formal Requirements. The traditional procediire for the-conclusion of ah intemational

‘agréément is for the patties to record their ¢ommon interition, artived at after négotiaticn:

 

thiough diplomatic or other chamnéls or at @ cinfetence'of interésted states, in.a sitigle formal

Untvevsstand Interestions! bismanieyter: Dettarstion For Snenonn baw Beejucigimesit elt of Perscast Heglevin- BRROI7 519 140 OS.
320768 HB IT S45 [S3LS

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 41 of 76

Case 3:17-cv-00881-TJC-JBT Document 2 Filed O0&/O01/17 Page 39 of 74 PagelD 740
instrument. This-is still the normal procedure for international agreements (see Law of Peace,.

Stipra, page 8-4).

63: ‘One: of the conspicuous modern developments in-treaty-nidking. proveduté, ‘however, has:
been the:rapid increase in the nuniber and frequéney of agreements recorded in simplified form.
Probably 4 majority of thé agreements currently concluded dre effected by the simple exchange

.of diplomatic notes recording the termé of the proposed agréement and the consent ofeach state

 

‘concerned to be'boimd thereby (see Law af Peace, supra, page 8-4).

64. .A treaty relationship may also.be created ‘by itidizéct manifestations. of cénsent;.as when

‘states-consent to‘the compulsory jurisdiction of the Intemational Couit of Justice-by méans-of
uniilatéfal dédlarations deposited with coumon reference to Article 36(2) of thé Couit's siatiite,
The exchangé or.deposit of notes verbales may also give rise ta atréaty relationship (see Law of
Peace, supra; page 8:4).

‘65. Oral Agreements, The validity of oral agreements is widely admitted, whether they are'later’
reduced to writing:or not. Although Article 2.0f the Cotiventicn: reqiiirés. that. tieaties ‘be “in
written form,” Articlé’g provides that the fact that.a treaty is not in-written form:shall not affect
the legal foree-of the agreement. Thus, under existing. international law, there is. nothing to

prevent an international agreement from being made orally (See Law of Peace, supra; page'B-4):.

G6, Written Agreements, The géherally favored view is that the written instrument alone shauld
be regarded as “the treaty.” Thus,.akin to the “parole evidence’ rule in municipal Jaw, working
‘papets and other evidence.of the drafters’ intent may stot beused to modify:the clear words of
the writtel docuuient (see Harvard Research, supré, note i9; Jurisdiction of the Commission-uf
thé. Oder iig2g1 PCA, ser. A, No.-33, at 48. But-see H. Lautetpacht, The Déevdlapmerit of
International Law by the International Couit 136-37. G58);

we (Bohierat and invernctiana’ Humdnitariay Declaration For Conviton haw Preludamemt WiitoF Personal Repioh = RESIF SHY HO US
Rye. 33 of 68: RENT S49 Th Bs
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 42 of 76
Case 3:17-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 40 of 74 PagelD 741

Consent to Be Bound by.a Universal and International Humanitarian

Commén Law Agreement (Treaty)

 

67..In general, the text of a treaty is Considered to be adopted:upon: thé. consent of all states
participating in its-drafting.or, at an intémational cotiferenta, by. thé vote of two-thivds of thé
‘states preseitt and Voting, imless, by the sdié-itajority, they shall decide 16 apply.a different.
tule. (see Vienna Convention, supra, at Article 9), Consent may be expressed. by ‘siguatute,.
exchange of instriuiients constituting atreaty, ratification, acceptance, approval or accession, or
any other means if the treaty so provides or itis agreed impon by the states hivélved (see Vienna:

Convention, supra, at Articles 11-15),

68:. Oncs.a state. has- signed -or exchanged instruments. subject to ratification, ‘acceptance, or
approval,:or has: expressed. its consent to Ke botind periding entry ‘iiito force of the treaty, it.

must refrain from.acts.which would'-defeat #

     

& object and purpdse. of the:

 

apréement. (see Vierina Convention, supra, at Article 48).

69. Increasing. numbers of treaties-provide foracceptance” or "approval" as:a: substitute for

“acceptance or “apptoval" is-that the latter témis imply léss fofmality thiatt “tatification" (See
Ltni of Pedée, supra; page 8:5).

7G. The Vienna: Coavention provides that-unless othenvise sisted in- a‘treaty, instruments of
vatification, acceptance, approval, or accession éstablisti the eotisént Hf a state td be boiind upin
hotification to the contrasting states or depositary (see Vienna Conven tion, supra,at Article 12),

afte Univers ani litemationdl Mumaritarian Dedliration Fig Commantam Prekutenend Wit ot formal Renin «= REVATSI9 140 US
“34 oF 68) RB 7 9 LG ES.
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 43 of 76

Case 3:17-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 41 of 74 PageiD 742

Entry into Force of Universal and International Humanitarian

 

be bound has been established for all of the negotiating states (see Vienna Convention,

 

supra, at Article “eat and (2). Ifa State's consent id be be hound is established on a date after the

Conven seit supra, at Article bala).

‘The Validity, and Effect of Universal ‘and International Humanitarian
Common Law Agreements: (Treaties).

72: The Binding Forcé of International:Agreements is basically a contxact binding force Ketveen:
‘states, and elements of obligation akiti to those found in municipal contract lay aré present Tt ig.
the: assent to be bound that -ablgates thet parties. As ofid writer has observed my  Heismerely a

‘persons or. hy international organs as mieait to pioduse ie consequénéesin tntetsttiona law"

(See G. Schivarienberger,:A Manual of Iernational Law 224 (1960)). “The Vienna Sonvention-
‘provides that". ..7a treaty enters into foreé as 8600 as consent tobe bound by the tréaty’has bean
established for all the negotiating states" (see Law of Peace, supra; page 8-9).

"73: The respondent(s) / libelee(s) /, propounder(s) have: willfully-nd. voluitarily consented
occupy an Executor De Son.Tort position which'by Divine Law, Universal Law, Liternational
Law, Humanitarian Law, aid Commin Law demands that the eceupter of suth position -he
‘subject to. fiduciary obligations under oath for thelr coaduct and execution of duties mérely for
the putpiose of being. sued for theit:acts Be Son Tort, Thezefore; ii accord with Divine Law,

Universal-Law, Inteniational: Law, Humanitarian Law, #id:Comuion. Law, sufficient grounds

exist that the respondeat{s) /° Ubelsets} / propdiinder(s) by their own.actions and.conduct De
ax ‘Urivermabarid tntariasinna! Huraaririae gclratian Fos Giinman taw Brdlotsrrmnt Witt Personatteptevin RA 17 549 149 Us:
(35 of 8: REDBITSH SUS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 44 of 76
Case 3:17-cv-00881-TIC-JBT Document? Filed 08/01/17 Page 42 of 74 PageiD 743
Son Tort have at the very least agreed to contract with Taquan Rashie Gullett®-® Estate, Syteria
LawrénceS”® Estate, -and AAMARUG"® Alien Religious Consul Association, hereinafter,
“AAMARUS"® Estados Union Ea Al Mauitkanos,” and be subject to its laws: and

‘Piidelinés when engaged “Dé Son: Tort in- business or property of AAMARUS™® Estados

Union Ke Al Maurikands aud even to be bound’ to theif. ‘own oath of. office to conduct

74. Parthennors, the réspondent(s) / libelee(s) / ‘propounder(s) are persons who through their
a¢tions and conduct De Son Tort do at the Very least acknowledge, understand: corisent, accept,
ind agree ito-all of the-tentis, conditions, and. stiptlations of the following Universal avd

liternational Humanitarian Common Law Agreemiénts (Treaties):

a Notice: of “Trust. Declaration: of TAQUAN RASHIE- GULLETTO*@ Estate 16-
2017-CP=1286 [RB i O17 349 4q0. » UST (Registrar (Probate Court} Recorder Doc #
2019104658, OR BK 17971, Pages 978-982);

a . Notiée of Trust: Declaration. of SYTERIA LAWRENCES"® Estate 16-2017 L7-CP
1287 [RE 917 549 153 us} (Registrar. (Probate Court. Recorder Bac #
2017104679; OR BK 17971; Pages. 922-936),

@ Caveat: Deédlaration of Final Default Judgment i6-2017-CP-1025, [RE 917.549
140 USL. (Registrar (Probate Court) Recorder Doc# 2017104658, OR BK.17971,
Pages 674-680), TAQUAN RASHIE GULLETTS® Estate Authenticated Birth
Certificate, Registered, Copyright, ‘Registered Trademark (united states for America Post
Office No. RE246590423US8), Copyright / Tridé-Name / Trademark Contract,. Registered
Fictitiviis.. Name. (Florida: Department of State No; 615000018576), ‘Registered: Suréty
Bond with ‘Collateral (EL 156253975 US), Fidiitiary, Appointinent Contract (EL
156253975. U8), Taquan. Rashie ‘Gulletto“s Estate -Allodial Cost: Schedute. 16-2017-
CA+2142 (RB 917 549 t40 USI (Registrar (Probate: Court) Récorder “Doe
#2017082163, OR BE 17940, Page 1662), Paramount Security ‘Thterést
Holder ‘(Maritime ‘Lien No. RE246590573US. Putnam County Florida Inst. No:
201054714241, Galifornia; UEC. 10-7228787860, California. UCC: 1077253610631,
California . OCC: 19-7375042214, California uce . 13-73750423, California UCC a4-
7415317710, Kentucky pce 2014-2695084-42.01), over all'alpkabetieal: and/or Humdrical
derivations :and/or. variations. of. TAQUAN. RASHIE GULLETT®”® Estate Letters

Patent, Sign Mantals, ‘Rights, Titlés, and Interests. inclusive withaut: limitation of all
annexes thereto;

~ Ubdcersal and tnteetstional Hurmariterian Dechratlon For Common LawPrelinigrent Writet PersonsiReplavin = HEE YE 7 S49 Hes
36 of 68° MEILTS 153 US.
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 45 of 76

Case 3:17-cv-00881-TIC-JBT Document 2 Filed 08/01/17 Page 43 of 74 PagelD 744

Caveat Decliration. af F Final Default. Judgment: 16-2017-CP-1020 [RB 917 549
153: USI (Registrar (Probate Court) Recorder Doc # 2017104679,, OR BK. L7OT7A;.

‘Pages 86 $-814), SYTERIA LAWRENCES"® Estate Avithenticdted: Birth. Certificate,
‘Registered Copyright, Régistered Tradéinark (Copyright Deposit No. 99317553, Copyright

f Tradé-Name, f Trademark Contract, Registered Fictitious Name (Florida ‘Department af

Fidticiany Appointment Contract (3315-00016), ‘Syteria LawrenceS"8 Estate Allodial

Cost Sckedule- 16°2017-CA-2144., [RB 917 549 153 US] ‘(Registrar (Probate: Caut®)

Récdrder Dac #2017082126, OR BK 17940, Page a5093,, Paramount

“Security: Interest Holder. (Maritirne: Lien. No. ‘RE603617867US Piitndm County. Florida

Inst. No.. 201054713722; Maritinié Lier Noy. REG03617765US. Putiam County. Flerida
‘Totr. No. 1201054710187; State of Florida UCCNo. 2010053308; State of Florida UCC No:

201104871708; ‘and Kentucky Secretary of. State UCC Filing. No. 2014-2695071-97.01,

Duval: County. Recorder yee Piling # 2015153501, Duval County. Recirder UCC Filing-4
2015185628), over all alphabetical aid/or- numerical derivations. and/or: varidtions- of
SYTERIA LAWRENCE®"® Estate Letters Patent, Sign Manuals; Rights, Titles, and
Interests inchisivé-without limitation ofall auriexes theteta:,

Affidavit. of Alien Religious: Consul. Association (see Notice-.of Trusti
Déédlatation of Taguan Rashie Gullett®”"® Estate 16-2017-OP-1286. PRE 917 549
140 Us] / Declaration of f Syteria Lawrence Estateo"s, 16-2017-CP-1287 [RB gay

3.

18009, Pages 887-097, gtk Judicial: Circuit Duval County 16-2017-CA+2142, at. BCA
Appeal, 1D17-1699, 2tDCA Appeal 1017-4851, and all BONEXES therato;.

Letter: Rogatory: Indemnity Bond and Hold Harmless Writ of Assistance [RE

917. 549.153 US] (Regiswar. (Probate. Court} Recorder Doe €. 2017133130, OR.
BK i869, Pages 931-941), at Juditial Circuit Duval: County. 16-2017-CA+2144, is
DCA Appeal 1Ds7-1538, 1° DCA:Appéal 1117-1852, and all'annexes therets;.

transfer bond: foifetture or contract 201sCFa44a4A) IRB QN7 549 iggUSh

‘Notice of Default and Estoppel {allézed ‘transfer bond forfeitire fF -Govitract

2015CF3444A) [RB 927 549 153 US);

Universal andi ternational Humatitarian Sedaration ForComman tawPrdiatyment vitatPesonitesievis «= HRT OS
‘B7 af 63: RE ITS15 153 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 46 of 76

Case 3:17-cv-00881-TIC-JBT Document 2 Filed 08/01/17 Page 44 of 74 PagelD 745

a

AAMARDG® Estadas Union Eo Al Meurikemos Tile, Rights, and Interests Pérfected'- Notice

 

‘of Tr ‘Declaration of TAQUAN RASHIE GULLETTS® Estate 16-2615-CP-1386 RB O17

 

-§49 149 US] (Registrar: (Probate Court):Recorder Doe ‘20171 04658, OR. BK 17971, ‘Pages: 978-982);

“Notice of Trusts. Detlaration of SYTERIA LAWRENCES”® Estate 36:2017-CP1287 IRD

Rx

: Affidavit of inf rmation. Re ort, 3 and. Preferral of Charg ESt Criminal

 

17 S49 15 3.US] (Registrar (Probate Court) Recorder Doc # 2017104679, OR: BE: 17971, Pages: 033-

926); Affidavit of Alien. Religious Consul Association {ser Notice of Trust: Declaration... of
Taquan Rashie Guillet!" Estate .16-2017-CP-q286 TRS. 917 $49 140 US]. 7 Declaration of Syteria

aren Estate 16-2047-CP 1289 [RB 917 549 153 US], (Registrar (Probate Court) Revordér Doe
# 2OL7I3SIR7, OR BK 18009, Pages. 978-986) i (Registrar (Probate Coiirt) Recorder Doe #
2017193139, OR: BK 18009, Pages 922-990): Caveat: Declaration of Final Default Judaniz
26-2017-CP-at b25 [RB.917 549.140 US] (Registrar (Frohate Court) Recorder Dae # 2017104656, ;
OR BE. 17971;: Pages. 674-680); Caveat: Declaration: of Final Default Jod
i020 [RB 917 549 153 US): (Registrar. (Probate Court} Recorder Doc # 2017104676, | OR BK 17971,
‘Pages 808-814); Taquan Rashte Guileit®"2 Esthite 16-c01 Ants [RE 919 549 140 US] &
Svieria Lawrence®™® Estate: 16-2017-OF oi 287 IRE 917 549 153 US]~ ~ Amended. Notice of
Rute *:

stence. OF Fi nal Will and | Festament. for Taquan Rashie Guillett

x, Notice of Cintim oF} Right, ‘Notice,

of Clain:-of: Tide, Notice. of. Taguan Rashie., Gulleto"e Estate. i. Svterta Lawrence s™ 2
Estate Altodial “e :

 

 
 

 

   

      
 
 
 
 

 

 

 

 

p*® Estate J Syterta Lawrenes®“® Estate; Notice of Sequestration of Life-Rent
and Taquan Rashic alberto Estate, ‘Ss ‘Ee =

  

Petit ons for Protective Measures (Registrar (Probate Court) Recorder. Dac ¢. 2017082363, O

BK: 17940, Pages 1656-1663; ; Dice 2017082126,. OR BK 17940, Pages 15036-1510} Dae # roi708ts7
OR: BE: ‘19Q42,. ‘Pages 914-923; Daas # 2037083334, OR BK i742, Pages 488-492: Doce 2017086513,
OR BR 17946, , ‘Pages §84-507;. Dae 2 2017086521, OR BE 17946, Paves. 630-652: Does 2017087614,
OR BK 17947, Pages 1792-1805;Doc# 2017087595, OR: BK 17947; Pages 1759-1773)

| Affidavit of: Obligation: ‘Univer real and International. Humanitarian

Declaration. for. Commen Taw Pre jidemént Writ. of Personal Replevin

[RE

     

987549 140 US -. RB 917 549 153. US] for the. Natural Rights and Human Righis

Tnfringemients, of Intern ational Law of Peace and Law of War. Constituting Grave Breaches

of the Fundamental Guaranteés of the ‘Hague Conventions, the Gerteva. Conventions,

the fnter-Ameri¢an Conventions, the Rome Statute, and all annexes theréta:.

   
 

‘Action: Action [RB 917 549-140 US ~ RB. G17 549 153 US] for the Natural Rights and Ehiman.
‘Rights: Infringements of International. Law: of Peace and Law of War Constituting Grave
Bréachés ‘of ‘thie Fundamental: ‘Guarantéés: of the Hague Sanventions, the Geneve

thereto,

-Uehversal and intereatznral Hicuanitartan ectitation For Common taw Prejudigment Writ al Personat Replays KB 517519 149 US .
38 af 68 RA D17 519-453 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 47 of 76

Case 3:17-cv-00881-TIC-JBT Document 2 Filed 08/01/17 Page 45 of 74 PagelD 746

Universal Law, international Law, Humanitarian Law, and
Common Law codified at [Florida Statutes 78.0551

7§.. Taquan Rashie Guileti@"® Estate’s body is Male, five (5) feet, eleven. (21) inches tell,

and weighs. approximately. two hundred twenty-bvo (222) pounds: Taqran Rashie
Gullett®"® Estate’s body. has copper-brownish skin toné, a fit athletic muscular build, brown

eyes, and black hair styled in intérlocs. Taquant Rashie Gulleti"® Estate’s body:hasa born .
date: of October 8, 1977. Taquan Rashic Guilletto"® Hstate’s body is: an Original:
Antochthonous: Ameri¢an: Moor Alien Friend {ses annexed Taquan Rashie. Gullett@™s-
Estate Authenticated Certificate of Live Birth 5600-5018; Estate Title, Rights, and Interésts,
Documents): (see 16-2027-CA-2142).

‘76. Syteria Lawrence®“? Estate’s body is Female, five (5) feet, three (9) inches tall, and
weighs approximately oné hiidred twenty (120) pounds, Syteria Lawrence®”® Estate’s.
‘body has copper-brownish skin tone, a fit athletic: feminine build, brown eyés, and black baiz
‘styled in. short curly 9-ether interlots. Syteria Lawrence®”® Estate’s body-has a born dite
‘of Match. 28,. 1954.. Syteria Lawrence®"® Estate’s ‘body is an Original Autochthanoiis
Aweriein Moor Alien Friend (seé annéxed Syterid Lawrétice®“® Estate Autheiiticated
- Certification of Live Birth 109-1954-0143 (short forin} and: her Certificate of -Live Birth 109-
1954-614i13 (ong form) ; Estate:Title, Rights, and Interésts:Dociments). {see 416:2017-CA=
2144). |

77- The declarant-is the General Executor/Executrix ~ Cayeator/Caveatrix = Creditor of Taguan
Rashie Gullett"® Estate's; Syteria Lawrences "© Estate's, and AAMARUS"® Alien Religious,
Consul! Association’s body:and all estate collateral corporeal and ‘incorporeal and: declarant is
entitled to absolute :passéssion of Taquan Rasbie Gullett®"® Estate's, Syteria Lawrente®™©

Estate's, and AAMARUS™® Alien Religious Consul Association’s body and all: estate collateral

’ . Snkvexsal seed Internationat Humanitarian Declaration For Comivari Lew Prebrdarperit Witt of Forsond) Replevin Re TS HOLS
AS of 63 RBSTT So 153 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 48 of 76
Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 46 of 74 PagelD 747
corporeal and incotporeal fred and clear of any distressés; constraints, restrains, or détalnmerits.
‘The source and authotity of such titles; rights, and interests comes from Our Most High Creator
Divine Source: for the Force Universal Allah (all-Law) whom sustain-all protection and
Provision for Life, Liberty, Propéity, Faniily, Natural Enviroment, and Cultural Heritage, and
«ils. froin declarant’s. Mothers, declarant’s ‘Fatliers,-and declarant’s-Ancestors. AAMARU®"S
Estados Union Ea Al Maiwikanos is entitled to.All of the Fundamental Guarantées of the
Hagiié Conventions, the Geneva Conventions, the: Inter-American. Conventions, the Rome’
Statute, and all'ansiexés thereto; AAMARUS"® Estados Union Ea Al Maurikanos’ titles;
rights, and paramount security interdsts are noticed. aiid perfécted by Court of Record in the
conimercial registry by AAMARUS"® Estados Union Ea Al Maurikanos* Title, Righits,
and Intarsts Perfected. (sée annexed AAMARUS"® Estados. Union Ea Al Maurikenos
Title, Rights, and Interests Perfected ~Noties of Trust: Declaration of TAQUAN RA SHIE
‘GULLETTS™S Estate 16-2017-CP-1286 [RB.917 549 140 US] (Registrar (Probate Court}

otice of Trust: Declaration of .

 

Recorder Doe # 2617104658, OR BK 17971; Pages 978-982);

 

SYTERIA. LAWRENCEC"S Estate 16:2017-CP-1287 [RE 917 545 153 US] (Registrar
(Probate Court) Recorder Doe: # 2017104679, OR. BK 17971, Pages 922-926); Affidavit of
Align Religiotis Consul Association (see Notice-of. Trust:
Rashie Guileit©"® ‘Estate 16-2017-CP-1286 [RB 917 549 140 US] / Declatation of

Deédlarition of Tag

   

 

S leris.Lawren ceS"® Tstate 16-Bar

 

P1987 [RB 917 549 153 US] (Registrat (Prdbata
Court) Recorder Doe 22017133137, OR BK 18000, Pages 978-986) /: (Registrar (Probate Court)
Recorder ‘Doe #:2017133130, OR BK i8069,-Pages 920-936); Caveat: Declaration of Final
Default Judgment 16-2017-CP-1025 [RB 917 549 140-1S] (Registrar (Probate Cour)
Reconder'Doe # 2017104658; OR-BK. 17071, Pages.67, 4-680); Caveat: Declaration of Final
Default: Judgment 16-2017-CP-1020, [RB 917 549 153. US] (Registrar (Probaté. Courl).
Recorder Doe: ¥ 2017104679, OR BK 17571, Pages: 808-814); Taqman Rashie Gulletto~e |

‘Upkversal ard tnternational Humanztarlan Deciaration Far Common tow Peejucemint WRG Peneeat Redterin = REOITS49 40 US
40 of 68 HU 97 89 183 US

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 49 of 76

Case 3:17-cv-00881-TIC-IBT Document2 Filed 08/01/17 Page 47 of 74 PageiD 748
Estate 16-2617-CA-2142 [RB 917-549 140 US] & Svteria Lawrence9”® Estate 16:2017-

€P-1287 [RB 917 549 153 US] ~ Amended. Notice -of Exister Of Final Will and

   

   

Cost Schedule, Notige and Evidence. of. Documentary Stamp. Duty,: Notice: of of
Absolute and) Final. Confirmati

Gullett@“2.Estate / Svieria Lawrence9"® Estate, Notice of Sequestration. of Life-
Rent and Taquan Rashie Gulletre"@ Estate / Syteria Lawrence®”® Estate, Notice of
Executive Order 19773 — Enforcing Law With Respect To ‘Transnational Criminal
Organizatioiis, Notice of Apostolic Lett VE f
ida Stand v, Notice of Filing of Inter-American Commission
‘Petitions for Protective ‘Measures (Registrar (Probate Court)

 

 

   

 

 

Revordér Dot #801708216g, OR BK 17940; Pages 1656-1663; Doe # 2017082126, OR BK 17940;
Pages 15036-1510; Doe # 2017683437, OR BK 17943; Pagés 914:921; Doé 4 3017089354, ORBK
179423 Pages 488-492; Doe # 2017686513, OR BK 17946; Pages 584-597; Doc. 4 2017086521,
OR BK 17046, Pages. 639-8525 Dos # 20xp087614,. OR. BR-7947, Pages. a7Sd-iBogiDoe
2617087595, OR BK 17947, Pages 1759-1773)-,

78; AAMARUG™S Estados Union Ea Al Méurikanos’ Universal and tntértational
Hutianitarian Common Law Agrcemenits (Ixéaties) area Court of Record and are all
recorded and published on thie rolls of AAMARU"® Estados. Union Ea Al Maurikanos at
the Duval Colinty Florida Registrar (Probate Court) / Recorder:
© Block's Leni: Diétonary 2° Edition defines: “Court: of Record” ‘as = - Thosé. wiose:
judicial -acts.and précdédings aré enrolled in parchment, for. a perpetual memorial

and testimony, which. rolls are called the “records. 6f the court,” and. are: of
such. hi and su reminenit authority th it their truth i is not to 2.

    

Drovetaal ait inernatisnal Rumvaritariais Dectasation Fer Common Law PrejudemmatWatet Personal fepleyiy — -RB9I7 519-148 HS
ay 41 of 68. RB ELF S49 83 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 50 of 76
Case 3:17-cv-00881-TJC-3BT Docurment2 Filed 08/01/17 Page 48 of 74 PagelD 749

‘Question. ‘Every Court of Record has: authority to fire aiid i imprison for. contempt ofits.
authority, ‘3 Broom &-H. Conim. 23, ‘90. A "court of record” is a judicial tribunal [Having
attributes and é exercising functions ind: enidentl: Of the ersoi.of the ma:

  
 
  

   

common Jaw, its. deta and proceedings being .ecrirolled: fora: : perpetual
‘memorial, Jones. tu Jones, 188 “Mo.App. 220; 175 SW. 227, 2293, Ex parté. Gladhitt, &
Mete. Mass., 171,. per Shaw, CJ. See, also, Eecwith vp. Resalshyj, 244 NY. 406; 155 NE.

488,689. Debts of Record: ‘are those which appear ta he due by the eviderite ofa: Coiirt
of Record; such. as d jiidgment; recognizance; ete..

79, Taquin Rashie Gulleno“s Estate's body was abducted, assaulted, battered, human

 

hafficked, -unlawfilly détatied; and the respondeat(s) / libélée(S) / propounder(s). cams into.
possession thereof by means of violence, forée, threat, ‘duress, aid -édercton, and Fespondents
‘continue the uilawhil detainiiént by means. of widlence, force, threat, duress; and coercion as af

‘the. filing. of this: Universal. and. International Humanitarian. Declaration. for. Common Law

‘Prejudgment Writ of Péisirial Replevin, (see 16-2027-CA-2142):

80.. Syteria Lawrence®™® Estate’s. bady: was: ahducted,.. assaulted, ‘battered; human:

teticed ‘alewfilly detained, and the responses) earned into lo possession thereof by iieans of

Replevin. (see L6-s0i-cA-ome:

Bi. Taquan Rashie Gullent®"® Estate's and. Syteria Lawrence®"® Estate's body and
collateral have not.Been taken fora tax; assessment, Or fine pursuant to law,. or: inde? an
eXecution or. attachment against ‘Yaquan Rashie Gullett®“® Estate’s and’ Syteria.

Lawrence®™S Estate’s property: (see. 16-2017-CA-d142 /1622017-D4-2144).

82. The tespondent(s) / lbelee(s) / propounder(s) have defaulted on the témhig, conditions, and
-stipilations: of the Universal and International Homeanitarian: Céiniinion. ‘Law

Agreements (Treaties) TRB: ‘917 S49 140 US - RE 917 549.153.US] Taquan Rashie-

Ubiversal afd Intermaticnal Bumantisrian eckdration Sor Common taw Prajuchement Wit af Perscnat Prrlevii «= RE HIE Hi ug
42 of 68: RAITT S19 153 BS.
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 51 of 76

Case 3:17-cv-00881-TJIC-JBT Document 2 Filed 08/01/17 Page 49 of 74 PagelD 750
Gullett®"@ Estate’s, Syteria Lawrence®"® Estate's; and AAMARUE©"S Alien Religious
Consul Assaciution’s and AAMARUES®: Estailos Union Ea Al AMaurikanos Estate
Titles, Rights, and:Interests Perfected,. by failing to. reniit compensation and separations to
declarant. Also, thé tespondent(s) / libelee(s). / propourider(s) aré in reich of contract. ‘The
téspondent(s). / libeléé(s): / propoundet(s). have failed to ire thieit default or remedy their
.breach of contrack.As a result of respondent(sy’/ libelee(s)’ / propounder(s)’ failure to-remit
‘compensation: and. reparations and retiedy their: breach of contract, Taquan Rashie
Gullett®"@ Estate, Syteria LawrenceS"® Estate; AAMARUG™® Alien Religious
Consul Association, and AAMARU®"S Estades Union Ea Al Maurikenos. bavé
suffered. irreparable: injury, damages, Natutal’ Rights infringemedits, ‘and Hurhan Rights
Infringements of Iitemational Law of Peace and Law of Wat. Constinitiig Grave Breaches of the
Fundamental Guarantees of the Hague Coniientions, the Géneva Coriventions,. the Inter
Aniérican Conventions, the Rome Statute, and -all-annexes thereto, (See 16-2017-CA-2142 / 16-
2017-CA-2144 / 16:2077-CP-1020'/ 16-2017-CP-1035, / 16-2077-CP-1286 / 16-2017-CP.-1887},
(see atihexed Affidavit of Information, ‘Report, and Preferral of Charges: Criminal
Complaint for Felonies, High Crimes, and ‘Misdemeanors ~ A Delict Penal Action:

83.. Dud-to thé default and breach of contract-hy respondent(s} / libelea(s) / propoundér(s) of
thé Universal and Intemational. Humianitariat Common Law Agreements
(Treaties) [RB 917 549 140 US - RB 917 549 153: US] Taquan Rashie Gulletta”®
Estate’s, Syteria Lawrence®"® Estate's, and AAMARUG™® Alien Religious ‘Consul.
Association’s, and AAMARU®"® Estados Union Ea Al ifaurikanos Estate Titles,
Rights, aud Interests Perfected, declarant is entitled to. immediate iecovety and -absoliste.
possession ‘of ‘their hedies corporeal. -arid incorporeal free and clear of any unlawful.

; Unberstand internanonal Hipnaritarian terization ter ocmnon law Prejudgment Wittof Petsonal Replevin RBS? si9 143 CS
43 of GB: REP17 549 153 1S
Case 20-40375-KKS Doci1-7 Filed 10/14/20 Page 52 of 76
Case 3:1/-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 50 of 74 PagelD 751

immediate. recovery: and absolute possession of their land, Molly’s: Garden Couniee,
Timuctiin Al Andahisia, Northwest Amexem.(Morscés) [Jacksonville Florida
state][Latitude: 30:360727, Longitude: -81.646558] [National Grid: 172 MP, Northings: 58,
Eastings: 37] [422 East.27th:Streét][RE # 133115-0000,-AH-256-01-28-268.057 Long Branch, .
PT Lot 4 Rec'd O/R 1$367-79B][RE # 139112-0000, 5§-88-26E Long Branch, PT Lot 4 Recd
‘O/R BK 4995-392][619 Hast 27 Street][RE = 133058-00d0, .06-29-27E. North. Springfield
Teridce, Lots 1g, 23, W'goft Lot 23, Bik.4 TIRE. ¥ 1430g9-0000, 9:88:46-28:578. North.
‘Springfield Terrace, Lot 16, Blk. 4] [Mailing Loeation:. °/,.6722 Aclington. Expressway, Suite
67213, Jacksdnvillé Florida state, Timucuan Al Andalisia Northwest Améxem (Moroer's)],
‘corporeal;-and’ incdrporeal, free avid. dear of any. unlawfil detainmeht{s}, disiréss(es),
constraint(s), restrain(s), oF decay; and declarant is entitled to immediate recovery aiid absoliite
possession of all ‘Taquan Rashie Gulletto-@ Estate’s, Syteria Lawrence®® Estate's;
and AAMARU®™"® Alien Religious Consul Association’s and “AAMARUS"® Hstades
Union La ALMaurikanos eorporeal and incorporeal collateral free and cleat of any. unlawful
detainmeni{s); distress(es), constrainit(s}, restrain(s), of decay: (see 16-2017-CAnb1i0' / 16-8017-
CAraid4 /16-2097-CP-1026 / 16-2017-CP-1025. /'16-2017-CP-4386 / 16-2017-CB 1287), (cee
abhexed Affidavit. of Iiformation, Report, and Préferral of Charges: Criiinal
Complaint for Felonies, High Crimes, and Misdémeanors ~ A Déliét Perial Action

IRB 9x7 549140 US - RB 917 549 153 US)).

84. A portion of stid Taquan Rashie Gillet@"© Estate’s, Syteria Lawrencit"
Estate’s; and AAMARUG"S Alicn Religious: Consul Assdciation’s ind AAMARUCG™®
Estados Union Ea Al Maurikanos corporeal and incorporéal collateral inélides. without

isnitation:

a Unérertal sid Intemational #iarétarlan Geelaration For Commana Lew Predadernent Weitof Personal plea = RNSITS49-140 18.
44 of 63 REIT 549 153 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 53 of 76

Case 3:17-cv-00881-TJIC-JBT Document 2 Filed 08/01/17 Page 51 of 74 PagelD 752

* the return of value of declarant’s private conveyancé 2006 Mitsubishi Laneer VIN:
JAZA526E86U068661 plus compensation and repatations for any and all loss of trade
directly or indirectly attributed to the unlawiul detainment(s), distress(es}, constrainit(a),
restrain(s), or decay of declarant’s private conveyance 2006 Mitsubishi Lancer VIN:
JAZAT2Z6EBOUGERG61;. |

© the return: of value. of déclarant’s: private conveyancé 2003 Nissan. g50zZ VIN:
JN1AZ34D73T127363068661 plus compénsation and teparations for any and all loss
of trade directly: or indirectly attributed.to. the. unlawful detainiient(s),. distress(es),
constraint(s), restrain(s), or decay of declarant’s piivate conveyance 2003 Nissan. gs0z
VIN: JN1A734D737117363068663;, : .

* the return of value of deélatant’s: private conveyance: 2006. Ford Fodus Vin:
1BAFP34Ni6W293359 plus conipérisation aid reparations for any and all loss af trade
directly or. indirectly: attributed to the utilawfal detainment(s), distiass(es), constraint(s),
resirdin(s), Or decay of dectarant’s. private coiiveyance S006 Ford Focus “VIN:
IPAFP34NiGW235350;

* the return of value of declaraiit's Two Thousand ($2,060) Dollars in United States
Post Office Money Orders ¢ 24267333611,.#. 24509330068, # 24503330957
oxtorted ds ratisom from Syterii Lawrence? *S ‘Estate by Derrick Spencér,-OfF
the Chain Bail Bonds, Inc., plus compensation and reparatidns for any and all loss of
‘trade directly -or indirectly attributed tothe uslawful: detainmeni(s), distress(es);
‘constraint(s), restrain(s), or decay of declatant’s Two Thousand ($2,000) Dollars in

United States Post’ Office Money Orders, #24267333612,.# 24503930068,.#
24503330957. éxtorted .as ransom by Dertick. Spencer... Off the Chain Bail

 

Bonds. Ine: (see annexed United States Post Office Motiey Orders # 24267393611, #
24502330968;; # 24503330057 indorsed “Extortion” and, “Random” payable 16 Derrick
Spencer, Off the Chain Bail Bonds, Ine.; see Off the Chain Bail Bonds, Inc. receipts), (see.
“Extortion” and “Ransom” enidil), (sée Declaration. ‘To Produce Original
Documents. aud Interrogatories (lleged transfer bind. forfeinire ‘or contract:
2015CF 34444) [RE 917 549.153 US]; Notice of Default and Estoppel (alleged transfer
bond forfeiture or contiact2015CF3444A) (RB 917 549 igs USD):

8s. Declafant is the General Exetutér:/ Exécntri¢— Caveator / Caveatrix.—.Creditaf of the.
‘Utiiversal. and Initertiational Humianitarian Common Law. Agreements (Treaties)
[RE 917 sa9 140 US - RB. giz 546 253 US] Taquan Rashie. Guileit"8 Estate’s, Syteria

Lawrence®™® Estaté’s, and AAMARUS™® Alien Religions Consvl Association's, and

Hatverss ard intertaieoal Humafftzten Declaration For Commocow Pepidgnena Wik ofPeranaeptnty =. RETS{) HOLS
45 of 68 RB SITS isd US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 54 of 76

Case 3:17-cv-00881-TIC-JBT Document 2 Filed 08/01/17 Page 52 of 74 PageiD 753
AAMARUE™? Estadas: Union Ea Al Maurianos Esiate Tiles, Rights; and Interests Perfected
‘eohipensdtion, dainages, reparations, and reasonable feés and costs in bringing this suit: (see 16-
‘Roi7-CAcsida 7 16-2017-CA-2144./ 16-2017-CP-1020 / 16-2017-CP-2025;/ 46-8017-CP-1286 /-16-2017-
CP-i287). (see annexed. Affidavit of Information, Repdrt, aid Preferral. of Charges: Criminal
‘Complaint for Felonies, High Crimes, and Misdemeanors — A Delict Penal Action [RB ‘917.549-140
US- RB 017 549 159 US))-

around Molly’s: Garden Countee, Timuc¢uan. Al Andalusia, Northwest Amexem
(Morocco) [Jacksonville Florida state] [Latinide: $0:360727, Longitude: «
81.646g§8][National Grid:. i7R: MP; Notthings: 98, Hastings: 37][422: East:27 Street]{RE #
Iggiig-Gd0d; AH256-G1-28-36E.057 Long Branch, PT ‘Lot 4 Rec'd O/R i5g97-798][RE #
133112-0000, '55-28-26E ‘Long Branzh, PT Lot af ‘Ree'd O/R: BK:.4995-392][619 . East pyth
Street] [RE.# 19g058-doqg0, d6-28-27E North Springfield Terrace; Lots 15, 28, W goft Lot 2g,.
Blk: 4: JIRE.# 19g059-0060, 3°88-46-25-278 Novib ‘Springfield Tertacé, Lot 26,. Blk.4] [Mailing
Location: */, 6722: Arlington Expressway; ‘Suite 6713, Jacksonville Florida. stitte, Timncian Al
Anddlusia Northwest: Atiexem:(Mordveo)]. ‘The présent vilie of the collateral is unknown at this
timé...(sé¢ 16-2017-CAs3742 f 16-2017-CA-o144 / 16-2077-CP-1020. / 16-2017-CP-i025. / 16-
2047-CP-1286 / 16-2017-CP-1287). (see annexéd Affidavit of Information, Report, and Prefetral.
of Charges: Criminal Complaint for Felonies, High Crimes, and Misdetieanors~.4 Delict. Penal

Action [RB 917 549 140 US-RB-917 549 153 US))..

87. Theréspordetit(s) / lihelee{s}'/ propounder(s) have wrongfill possession.of and unlawhilly

detention is, upon. dedlarant’s information.and belief, obstinacy and hope of furilier financial

Bain, (gee 16-2017-CA-2142 -/ 16-2017-CA-2144 / i6-2017-CP-620./ 16-20%7-CP-025 / 16-

Uitvpial and interfaildna! Hanabkariaa Declaration Fi Chitunda Law Prelodgrninivistel Pencralfieplean — RESTS OLS.
46 of 68" RED HIis3 Us
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 55 of 76

Case 3:17-cv-O0881-TJC-JBT Document 2 Filed 08/01/17 Page 53 of 74 Page!D 754
2017-CP-1286./ 16-2037-CP-1287). {see annexed Affidavit of Information, Report, and Prefexral
of Charges? Criminal Coniplaint for Felonies, High Crimes; and Misdémeaniors — A Delict Penal
Action [RB 917 $49 140 US~RB 917 549 153, US]):

88:. The réspondeat(s) / Ubelea(s) / propoundér(s):came into possession of the corporeal :and

inicorporeal collateral hy the opération.of their businéss of war-critiies; pirady;, privateering;
edmmitted: in the attempted-procurement of jurisdiction; fraud upon
the court; violation of rules, procedures, laws, and the customary.
Standard of international law; trespass; ulira vires, atts; de son tort
acts. in escheatment aid reversion of estates. and. hereditaments. by
Inearis -of violence, force, threat, duress, and coercion constituting multiple
infringeménts. of declarait’s ¢dustitutionally protected Natural
rights, Human rights, and Grive Breaches of;thé Fundamental Guarantées:6f the
Hague. Conventions, the. Geneva, .Conventions, . the: Fater:American Conventions, the Rome
‘Statute; and all annexes theréto. (see 16-2017-CA-2142 / 16-2017-CA-2144,/ 16-2017-CP-1020 /
16-2017-CP-1025 / 16-2017-CP-1286 / 16-2017-CP-1287). (see annexed Affidavit of Information,
Report, ‘and’ Preferral of Charges: Criminal Coiplaint. for Felonies, High: Crimes,..and
Misdeieaniors — A Delict Penal Action [RB 917 §49 140. US = RB 917 549 153 US]):

89. All conditions precedent to the bringing of this détion have ocemited or, have béén waived:
All: thé conditions - precedent to declarant’s: tight.to recovery of compensation,. damages,
teparations, and Univeisal ahd Tniternational Humanitarian Commo Law Prejiidgment Writ of.
Personal Replevin. of the corporeal and incorporeal collateral have been performed or “have.
occurred, The déclarant is entitled te inimediate posséssion of all thé cdrporeal and incdrporedl.

Rx Universdl ard biternetions Hunsanttarizn Declaraticn For Common taw Prefidemene Wilco Personal Repkevin = RINT? 49 LD US
a7 of 62° SB ONT S49 153415:
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 56 of 76
Case 3:17-cv-00881-TIC-JBT Document2 Filed 08/01/17 Page 54 of 74 PagelD 755

collateral free and-clear of any unlawful -detainment(s), distress(es), constraifit(s), restrain (S), or
decay due to the defaiilt and bréach of cotitract by réspondent(s) / libelee(® / propoundér(s) of
the Universal and International Humanitarian Common Law. Agreenients
{T¥eatiés) [RB-917 549 140 US -. RB 917 $49 193 US] Taguian Rashie Gulletio”®
Estate's, Sytcria. LawrenceS”® Estate’s,. and AAMARUS"® Alien Religious Consul
Association’s, and. AAMARUS™®. Estados Union Ea .Al Maurikanos. Estate Titles,
Rights, and Interests Perfected. (see 16-2017-CA-2142 / 16-2017-CA-2144 / 16-2017-CP-1020 /
16-2627-CP-1025;/ 16-2017-CP-4286 / 16-2017-CP-1087). (seé annexed Affidavit of Information,
Report, and Piéierral of. Charges: Criminal Complaint for Felonies, High Crimes, and
Misdemeanors — A Delict Penal Action [RB 917 549 140 US - RB 917 549 153 USD.

‘go. The Univétsdl-and International Hiamanitarian Common. Law. Agreements
(Treaties) (RB 917 549-146 US ~ RB: 617 549 153 US] Taquan Rashie Gullett®*8
Estate's, Syteria Lawrence®™S Estate's, and AAMARUE™@ Aliét Relisious: Consul
Association’s,.and AAMARUS"S Estados Union fa Al Maurikanos Estate ‘Titles,
Rights, aid. Interests’ Peifected are valid, verified, and enfoicdable Court of Recird
International ‘Agreéitients: (Treaties); (see 16-2017-CA-2142 -/ 16-2017-CA=314q4 / '16-2077-CP:
inst f’ 26-2017-CP-1025 £ 16-2017-CP-1286. / 16-2017-CP-1287); (see. annexed Affidavit of
Information, Repott, and Preferral of Charges:.Crimipal Complaint for Felonies, High Crimes,.

and Misdemeanors ~.A-Delict Penal Action [RB:917 549 140 US-= RB 917 549 153. USD:

Gi,, Declarant’ is the Genetdl Executor { Executrix - Cavedtor { Caveatrix.— Creditor of the
Universal and Intemational, Humanitarian Common Law Agreements (Tréaties).
[RE 917,549.140 08 - RB ai7 549 1§3°US] Taquan Rashie Guliieti®*® Estate’s, Syteria
Lawrencé®"Y Estate's, and AAMARUS"® Alien Religious Consul Assodiation’s, and
AAMARUC"® Estados Union Ea Al Maurikanos Estate Titles, Rights, and. Interests

ofter _Linigersal ang toternatiorat Hurtaiiea/tin Deatalion For Cocoranh Law PrejudgmentWitofPeneralRenisin = REMIT SiS OLS
48 oF 68 RB 817 59 13 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 57 of 76

Case 3:1/-cv-00881-TiIC-JBT Document 2 Filed 08/01/17 Page 55 of 74 Pageid 756
Perfected and holds: paramount security interést in the ecrporédl and inodrporeal collateral
listed thidiein. (see 16-2017-CA-8142 / a6-2017-CA-a144 / 16-2027-CP-1020 / 16-2017-CP-102g /
16-2017-CP-1286 / 16-20i7-CP1287).. (see, annexed Affidavit of Information, Report, and

Delict Peal Actinn [RB 917 549 140-US= RB 917.549 153 US).

92. Declarantis in posséssion of the original avthenticated Universal and International
Humanitatian Common Law Agreements (Treaties) [RB.917 549 140, DS - RB 937
549 153 US] Taquan Rashie Gulletif"2 Estate's, Syteria Lawrence®”® Estate's, and
AAMARUS"® Alien Religious Consul Association’s, and AAMARU®"® Estados
Union Ea Al Maurikanos Estate Tiles; Rights, and Interests: Perfected. (see, 16-2017-CA-
2iq2 / 16-2017-CA-2144 /-16-2017-CP-aag0 / 16-2037-CP2i0e5 / 16-2017-CP-1286-/ 16-2017~
P-1387).. (See -dittieked’ Affidavit of Information, Report, and Piefeiral of Charges: Criminal

‘Caraplaint for Felonies, High Crimes, anid’ Misdetieandts ~ A Delict Petal Action [RB.917 549
140 US~RB 917 549 153 US])..

93: Pursudnt to the Universal and International’ Homanitarian Commion ‘Law

‘Gulleti@"® Estate’s, Syteria Lawrence®"® Estute’s, and AAMARUS”® Alien Religious
‘Consul Association's, sid AAMARDO"® Estados Uriion Ea Al Maurikanos Estate
Titles, Rights; and Interests Perfected and Affidavit of Information, Repoit, and
Preferral. of Charges: Criminal. Complaint for Felonies, High Crimes, and:
Misdemeanors — A:Delict Penal Action [RB.917 549 i40 US - RB 917 549 153 USI,
True Bills, the respondent(s) / Whelee(s)'/ propounder(8) are fully lidblé-to the declarant for

thé following stinis that aré dite in eoinpétisation , reparations, and damages:

Uriversal and nternalional Humantatisn Deekiratien Far Gammon Law Prepodement Wet of PesdnatRéptein = RRSITSH9 10 US
49 of 68. “ADT S49 1535'S,
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 58 of 76

Case 3:17-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 56 of 74 PageiD 757
‘True Bill

A. Compensation to Taquan Rashie Gullett®“2® Estate in the amount of Seven.
Hundred Eighty-One ($781,000,066.00}. Million One-Oulnce. Silver coins of 8999 ‘fine
silver or-the. equivalent par value of Red Seat Silver. Cértificates in accord with Executive
Order 11110, or the: equivalent par valué-as established by law or the exebaiige raté as set
‘by the American Mint Tredsuiy bullion furid and the Coinage Act of 1792, whichever is
the higher amount, for a certified One Ounce Silver Coin {Silver Dollaz). This-claini is td
be -teinitted in Red Séal Silver:Certificates, Bost ‘Office Treasury Maney Orders, or other
bullian cettified funds, and is only acceptable at equivalent par Value as iidicated abiive;

B. Damages‘to ‘Taquan Rashie Guilett®”® Estate inthe. amount of Two Hutidred
‘Thirty-Four ($294,300,000. ac) Million. Thige- Hiindréd ‘Thousand. Oie-Ouncte Silver
eos of; 6999: fine: Silver ‘or the equivalent par ‘valzie. of Red Seal Silver Certificates i in
accord with Executive: Order 11110, or the: eqiivalent par value.as established by law-or
the.exchange rate.as set by. the American Mint Treasury bullion fund and the Coinage Act
‘of 1792; whichever is the higher amount, fora. certified Oné. Ounce Sivér Coin (Silver
Dollar). ‘This Qaim’ isto be remitted: in Red Seal Silver. Certificates; Post Office: Treasury
‘Money Orders; ot other bullion certified fimds; and is.only. acceptable. at equivalent. spar
value a5indicated above;:

iC. Compensation to-Syteria Lawrence" Estate i in-the.amennt: of Seven: Handred
Fighty-£ight ($788, 000,600. on}: Million. One Ounce: Silver cains of: 9999 ‘fine silver-or
the: equivalent par value of Red Seal Silver Certificates ié accord with Executive Order’
11116, or the equivalent par value as established by Jaw. or.the. exchange nite as set by the.
American Mint Treasury thllion fund and the: Coinage Act. of 1792, whichever 1 is-the
higher: amount, for a.certified One Ounce Silver ‘Coin (Silver Dollar}: ‘This claim is t6'’be
remitted ‘i in Red Seal. Silver Certificates, ‘Post Office Treasury ‘Money Orders, :or’ other
‘Bullian certified funds, aiid is ouily aéceptablé at equivalent par value as: ‘indisdted ebave}.

D. Damages to Syteria LawreneeS"® Estate in the amount of Two Hundred. Thirty-
Six: ($236, 400,000 .60} Million Four Hundred. Thousarid One-Ounce Silver coins: ‘of
39989 ‘fine silvak. or-the equivalent par value of Red Seal Silver Certificates in accord with,
Executive Oder j11%6, of the ediiivalént pat vahie as established by law or ‘the exchange
rate as‘set by the American Mint Tréasury Yuillion ‘fund. and the: Coinage Act of 17923.
whichever is-the higher ainount, for a certified One. Ounce Silver Coin (Silver Dalai).
This dain is to-be remitted in Red Seal. Silver Ceitificates, Post Office Treasury Money
Orders, another ‘bullion certified funds, ands only. aééeptable < at equivalent par value as
‘indicated abdve;

E. Fees and costs incurred in bringing this action.

Universet and Intermational Humanitarian Decksration fot Contra inw Prefucdgraent Witt FesomlZepiey “RI 9L7549 EUS:
50 of 683: REDITS419 153 uF

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 59 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed O8/O1/17 Page 57 of 74 PageiD 758

-94) Natural Rights and Human Rights Infringements of International’
Law of Peace and Law of War Constituting, Grave Breaches of the
Fundamental Guarantees of the Hague Conventions and Geneva.

_ Conventions and all annexes thereto, codified at [Affidavit of
Information, Report, and Preferral of Charges: Criminal Complaint for
Feloniés, High Crimes, and Misdemeanors — A Delict Penal Action.
[RB 917 549 140 US] Trué Bill: Klements and: Spécifications filed ini
United States Court of Federal Claims Number 1:16-cv-00541-NBF,,
annexed hereto in full]

   

Charge Sheet, Invoice, and ‘Trine Bill

Natural Rightsinfringenients, Human Rights infringements, Constitutionally. Protected’ Rights:
initingements,, Civil Liberties infringements with: imprisonment penalty and money damages not listed
otherwise are in accord with[iitle 18.0,.8.C.§ 3571): Felonies are set at $250,00e and misdemeanors at
$200,000 for. eich offense by duck: Respondent) Libelea/ Defendant, jointly. and severally.

 
  
     
  

Nature of Felony, High Crime; Meney -Autiority, impirisoiment
Gx Misdomeansr Bamages , . Penalty

“Misprison of Felony. :i:.n2cc:ecanish ere Perera $500... wanna neiemens age LAB U8. C.. Bsa ja cblacecncae iF years’

Capital Felony. Treasoms.-.ssissese rn 10D rere dB v, SC. . $2361...

Misprison Of Treason... nat maeertareererch a *

Geno ds i.ciciscccevensypeionecsa vetoes

Fraud (Misrepresentation)...:-.,:..

Fraud (False Statements}... cose see nenddane annnag ena

Fraud’ (Fictitious: Statements). ..1.0:eqeeeeeee rss a pateter :

Fraud {Fraudulent Statements: cic. cecelaseetineisberateses S10, 000., austvstns RUSE: 3 1001... watasuscecaieagioB on

EStortion....-ssesescqesesnesesenseaneges tennentenserberertorenee B1DO0:. ..cseeeee vol BU, 5.C. 8, S12avrccnnrnrel HE

Conspiracy. icsineesivni jhesalSdadcanedecalis  BEOOOQ. cs vteissases 518 US.G.§ Mls -ispeie |G years

Deprivation of Rights.1:,22;::s2:cisisantesatentaia ame D00:ccceessconot8 USL: § BQ ieeintrone eae

Deprivation af Rights (Hina... eee, O00. .sreesornscpeae lB UB.C, F242. es esercenel PERL

Deprivation : of Righits (Constitutional). c.:s::snisisieeentco Bt OU. yicheenneninnese D8 UGC. 8 2492) ,.cc00; cinch year year

Deprivation of Righis (Civil LABErtHES}, oo eae vers ereeecsee se dL; 006... tetera BUSLE §242..... aerievennd wil: ent
Deprivation of Rights {Due Process)... weir LBW SCH 242. ceascanes eR year
Racketeering. Shi ntesapeares wesc eg bended fedd ee deeds etigabiteseaae db dSQ, 090. whe sean: Us; S. Cy = DOG sia eeissnttineio DO EOTS

 

   

Grand Larény ‘Theft: EEGLOMYnerapenevngtntennn eae serts v2eS250,008 eso on snes 18 W.S.CG 357 Doss ssessrseseeeec5 PMNS
Terrorist (Bomestic)...s.ceessasteieiesais SRG bbebaidaedielebeae S250, 000 iiecisccetvsiand PUS.C, $28biveseien saeere 0 years
Providing material support to terrorists. ic scascerrseneaed S290, 000: enact US &. “3 2338)... pretest a5: ‘years
TOTS. pers aresnneserertetttereaseree reverses ‘ :

Conspiracy to commit Tomue -: serverereseretnrestets
OPPrEssiOt.....: senses czsis

  

Scditious Conspiaey ettavaetaerqees rortnenrercrasereseearrersts "510, :0G0..... aretverees is US. es 2484.. waptyeomes ona years.
Seditious Libely..c.c..3.: diielSadelecdedaiestetenietaeeideaesate 1G LOBDs.-ecysare atl: US.C..§ 2384. 52:.sciscc20 years
Seditious Défimatign.s cer ceccsecnecene $10,060....0..000:000098 USC: $2384. cscs cesss £55020 years
Rebellion or Insurrection......2.-.sessses-ese-e+ asessegsyeses oy 10,008, « cerireee dB US.0. 23831... o yoars
Advocating | overthrow oF Government... pelea bles lbaweted est? 000.: weenie 1B U.S.C.§ | 3385... 4 dteengos cl | years
Peanage:..cressceees setqensavaactertesnazenqersereseacusen sores 2052500005 ceseeeeae 8 LSC: gg1s81-1596.. devesqinayQ. years
Sbaverysnisiccsegetonceeesettntrse csbeqecedene vcbtecenpeedsenses eco 5OH DOG... ..--ee048 U.S.C. 5§1581-1596.,, ..5.003 years

“sige ard International Humsanitarian Dedration For Canmin Law Prejudement Wit ar Persia Rapley «RB 917 $4240 WS
‘SI of68: RO 917 549 isa ES

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 60 of 76

Case 3:1/-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 58 of 74 PagelD 759

   

‘Trafficking in-Persons..sc::2:: Sedacbide Liadoineswadegwageedade : $290; 000... au casas LB ABS: om §91581-1596.........4 20° Years:
Ki dnappings.ieisicssesneesgnveerescaereretsscety rede tecineecsense $350,000, .0ecisiei- «1BUS, C. $81581-1596..::-1nc20 years
Attempted Eldsigppingys-sscesovsecrivecescsecsats corres S950, 000.;.

Conspiracy io Kidnap, injure, or damage property.......+:5250, O00 :cc2500 Seal 8 U. &: c 3256 veces atsando yeats

‘Tntéut to defradd (U.S. Obligations or SPCEFTIES) ecicecce $250,000... iss ool BU, 8.0. “ae

Balsely makes (U.S. Obligations oz securi ities), -; pldvaenvens + $250,000. ;
Forges (U5: Chligatiais or S¢eurities).—. -p-.- eee. + $250, 000:....... ASUS. C$ AT an wliliheaciess 20 years

 
 

 

 

 

 

 

 

       
 
  
 
 

Counterfeits (21.8. Obligations or Securities) is :stics $250, 500 2 BU: SCOR AT csescecceecee BO years -
Criminal Copyright Infringement... srsestgestanagtaceeteaieos bide gat.. es IS TES.C.§ F319 2c, csneeneeee year

Miscorduct,.:-: Sab eb abad on odeedacelabebeeaus seistes 44-8250, DOD... eee we Ss: C;§3333.;; jepspsgacsesue: years
Malféasanice..c.ssesessspeecoenes baveseee aoe nee S350, O00.35.:...0::-18 U.5.0..93333, ones years.
Moalfeasance. in OFFICE... ieceteesepceerere cece rteeotreneeds $250 000... snes “BU. $ O.§34SB cc ace etened YOOTS
Offenses by LES. officers ; US, employees ipinceasel D.00D..; icesese- i OLS Le § 7274... reer esesee od FEATS:
Civil Damages for failure 16 release Vow. oes cc seoose ie BESO MOM ccc. weld USC. §S JFA32, $a jada becnse oneal YEAIS-

cil Damages: for unauthorized actions (Reckless)......$, 000, O00: Peereeereerre BU, S.S.. § PAB cos: wehess api years

Civil Damages for paauthorized actions Gntentional}..31, 000; 080,..2::: iia LB ULSC.'§:7833...,. avons sa secnnell ¥ears.
Civil Damages far aunauthorized actions (egligent).. wo131, G00, 000....000003 ei lB US.C.§ 43F ccc sensi. years
‘Mailing threatening GOMUMUNIoAtIONS 2 .5330..245525525545¢ DESO DOO, spe ee cece 18 USC, 876i peenii ees O years
‘Blackmail .....-.-... se tsdinigiedon dtbecebacelbaiddag avbiicd cite et SOO, 000... on 22. BUS i: 878... sornks year
Receiving: the proceeds of extortion, seadeestertpeseeepeteee ected, 800. susvenee IB USE. § 880-03... iq tgutd ud Years
‘Extortion: ‘by US. officers / TES. emmployees.isie: se victien cS 250, o00:. Layee everreere 18.U: $0.8 BBO. aiesertee wed YERIS-
Continuing financial crimes enterprise {Organization). $20,000. DOG. case: ahd U.S.C. § 225... ee reqeend sects 18: years
Continuing fi nancial crinies enterprise {individual}, wre 1B,0008,000.; 0005005020 18 U.S.C: ‘§ 2252. setae Seah ‘years
Frauds: and SwWiiidles.-.c 5.042632 stzesiesaiis sinasrereepsreesseeae se OD, ocd... sqrereeees LEU, S.GL§ WBA ac insinenctaoael? YSATS,
iContiniing fi Financial crimes.enterprise (adividual).. 1 18, o08, oco:. wi [BR LES.CUG: 225.. bes tyreessenieel ll years
Monetary transactions derived from unlawfal 2615:......3:8250,000.: bdesadthemins 1S USC. 5 IQS Pasisgtsine 310 years

Debt Collection Practices (Cail. Linbility).ssssentnire peveeey neo, 600-121 ssexeqe 1 TSG? §: “1692. ane cbeiieins inn years
Enibezzlement against estates. :,...,.. venbotiesestiones antic et SA SOLOOD:: sine e espeasees ad YOOS
Entry ¢ of ‘oods by means of false StALCMeNtS so} «+ vo5i-:- $250,000. t Sevamenee veep yeas

Pitaey uader law of siathinsin crc Nene
Receipt of pirate PPGpPELhy see esseeegeetegazeaese ns sisieate sl) years
Robbery: ASHOLE.sssasevsiossesedin eaten Tritattietateteetiet he tteti fesees ‘- svernrerned US. c 4 1661.. wliee: 3

False entries and reports of moneys or securities. :.:.::.2:5250,000..c3 “ined 8 US. c. “8 2673...
Clerk of United ‘States District Court... eee tate ed need snaunt noes $250, 00: saanetat

 

 

 

Moncgoliaing trade a: felony Ganon iiss 009, "000... dapeedt mers U: 5. Cc: 5. ae :
Wrongful Conversion / Embezzlement... setts neni owee 8250, QOD ease BUS C2864 cesses: ni Years
‘Wrongful Conversion f Embeszlement. i.:.c...cassieiete: $250, OOOs2t 2. aged 8 USC; § 645... stesreesnonee df Years

Wrongful Conversion / Embezzlement.; 122 $250, G00 225 cession WUSCS GAG cresesereninedO years
Wrongful Conversion ; Embezzlement, 228250; 00:6. peor IF ULSCL§ 654.000 oes lO years
False: Certificates. isa:-ss--viitieeseieceneeaetecacdsecagesan sora SOL000 22 2ic.ccs tines PU S.C: $1018, rere Yeats
False Writings...... feteemnatenshgrenrtnsaneystnreetntnest V5250,000: 45.000. cices¥B U.S.C: B4OLB ac cccacascasae dT yours
ASSIUL.. osicacassnonacetan teiies gate tiie siabekereder ooo DOD... reeseie EB U.S.C. § 1B eccessesnsee 10 years
Disloyalty Asserting riphtta stike ce Saweien 15250, Q00:.:220..-.18 TS, 8 ADLB 2 screenees year
False Statement (Federal employées éompensation):.. vorane25O, 0005.0 .000:5000218 US.C.-§ 1920.2. 2c years
‘Fradd (Federal ‘employees COMPCHSALON).55<.-.:--.- RLS, 006., reverence 218 USC. § 192022022... ch years -
‘Perjury... saogacacneve tint husibssuiutssnsvasiescasctoadonesss S230, O08 .isss.isit8 USC. § 1623, eer sentenes weaned Oars
Aiding and Abetting. vole rrepenapeteancrevemeberedeteetadyieniine $256, 000: 2. sas ASUS, §2::; sabargaizese sicithdess 5 ‘years
‘loterference with Commerce’ by Threats. east bekddestiib bodes Dan eisneneee wel BU! $L.5 1981 GPiccccienee3 3 Years

 

Interference with Conifriercé by Violendes...... ee ehieoezess tial U8.0..9 1951 Gi, receserey sd FOATS

|  Univorsat amid internaticral Hetrenstarion Declaration For Comveno Law Prejudment Wino Pecionalfeplnin «= RESULT SIS MOUS
: 52 of 68. : REGIS ISS ES
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 61 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 59 of 74 PageiD 760

 

“Fraud (Custos Duties)... cece ceseee seenesarwesestenen grey D25ODOOS ceetereree AD USC. 81592... eeese ceed Years

Gross : Negligence (Customs Duties). Mats d tide seas eeu ence rented OO. ise. ventions gs IQ, SELF USGI: cota years

“Willfal ‘Negligence (Customs. ‘Duties):. soesspenenerensns te 250, or nse dD i: S.C. § 1592... serve tesperd ¥E8

Pennltfes and-InjunctionS§s.i.isissescce.ciscececcee sisacasen $250,000.22. lesa wih gu. GCG WGicissseeisentisies

Tampering: with a witness, victim, or informant......1.4:5250 000... BU. 5.6. i512;,,

Retaliating apainst avwitness, victim, or informant.::.i0S25O00Bs..1i0icie 1 SUS £4 153. snes

TAQUAN RASHE GULLETT™

ALLODIAL COST SCHEDULE: batedeess sinnConstitution Art. "D SetbL 0s iicssscsneesissicinns wuitiniceS485,000,000 00

Merchantile Civil Contract Co ,
HRE2Z{659001 3US..5.ccasaissaatiaaceasaics Conatittition Art. 1 Sett. Wks. a dinder tiveness ai ci? AD OS 60

Meérchuaiife civil Coiitraet

HI2OZIGUSD-OLD-LG visecegnrens Tata ee a NTE Constitution Art. 1 Seth 10:. sarpamtenitsiineeetgnsee race SAO, SH4,739.26
Ultra Vires BCES .siaccasccceasesacs sedi citiisiseeenen Dovtrigg of Ultra: ¥ BUS iaseisisintiesestee (1-6) Equitable Retief

Label and pragecdings. 10 .3,C. §: 7656,. snveer(1)} fils libel against p prize property
By 19 0. 3. a § FEBS cceenefZ) | abtain warrant & prize, property
United States Attortiey:.iiiciccsisueweii ct) USC: 5 7659,.0. wseil 3} obtain property. condemantion —

Civil aetion.t te resifdin harassment (4) Tesiporsry Restraining Grd er
OF A Victinn OF-WHMESS. ccc ceiniacsidensesennet od USC. § 151d icisesicseserereeneree SDE (5) Tajunetion

Civil actin te protect 48 TLS.C. § 1961(1} {6) Witness Security Program
Against retatiation . ‘18 U.S.C. § 3521 Authorization, Ap proval,
in Fraud cd8e8.;siesissiersisaiianteiesied 8 U. SiC. BASIS, iisscsissnciittieeeecen’ Enitey & Protection:

‘The ‘current -ruming ‘total ‘and Sum Certain for all’ compensation, reparationg, money damages,
iinprispnment pénaltiés, dnd equitable relief in the Affidavit of Liformation,. Report, and
Preferral.. of Charges: ‘Criminal Complaint far Felonies, High Crimes, aiid!
Misdemeanors. — A’ Delict' Penal, Action [RB.917 549 140 Us] ‘True, Bill is Bight
Hundred. Thirty: Thre’ Million, One Huridred Eleven. Thouisand; Five hundred’ ‘Ninety-One
Dollars. and Highty Cents. ($893,111,591.80);, Imprisonment Penalties. of: ‘B25 years: te. Life
(25); (1-6). Equitable Relict for Affiant; . (4) File a Libel agaist: ‘the Prize. Property, (23
Obtain: ‘a Warrant: directing Marshal to Take Custedy’ of: the Prize. Property, and. (3)
Praceed ig Obtain a Condemnation 6f the Property;. (4) Temporary Restraining Order, GS :

reliminary, Injimetion,. and: {S} Permanent. Injunction for Affiant against
espondents/Livclees/Defondantss (6) “Witness Security: Program Authorization, .
Approval, EREry, and: Protection for Affiant and all-Affiant's ‘Loved Ones.

SUfiversa and international Hwpaittaran Declaration For Common baw Preyudement WritakPoroomtRintia” §— RRSFT SS
53 of &8 “REET S19 153 US

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 62 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 60 of 74 PagelD 761
A True Bil

All Claims are stated in U.S, Tdllais which nicans that a U.S, Dollar is defined,: for the. purposes of this Claim as, a.
One Ounces Silver roin of 4 999 fine stiver, or the equivalent Parwalue of Red Seal Silver Certificates-in actprd with,
Executive Order 11210, or the equivalent par value as éstablistied by Jaw or the exchange rate as Get by the Americaa
Mint Treasury bullion fntid and the Coinage Act of 1792, whichever is the higher amount, fora certified One Ounce
Silver, Coin {Silver Dollar). ‘This claim is to be fentitted id Red Seal Silver. Certificates, Post ‘Office Treastiry Money
‘Qedéns, ar dther bullion certified funds, andis ‘auly acceptable at Par Value as indicated above..

 Faflure to pay’ ¢ Claim 'tn’ full within Thirty’ {g0) Calendar Days of issnance of INVOICE — VERIFIED STATEMENT
OF ACCOUNT, True Bil, or Default as contained herein i is Interest of 2.0'%S per Month. ‘Thirty (30): Days from thie
Gate of Default beginning ¢ on the Thirty- first (gis) Day after Default, the penaltiés i in ititerest for Failure to pay’ will
iteresse te 3.0% per siionth until Claim is paid in full, ‘plus interest as indicated herein.

Punitive Damages will be-azsessed: ‘as the total amount of the damages ns outlined ‘herein.times three: (3). This awill
‘be added tothe driginal amonnt fof damages for 2 total of al damages.

The terms 420 coaditions.of this. instrument/information/indictnent, agreement, and quasi-contract, contsin bat
are nat limitéd to a waiver on Libelees’ patt of any and ell immunities Lihelecs: might claim should Libelées in amy
way violate the Registered | Owner f Authorized Agent and General Executor for the Estate and far’ permit others to-
-dq so, and those acts aid deemed Ulera Vires, WINE arid Gross: Negligence.

‘The suv cortain. pet agreement, af. all violations is with the- Libelees' consent ‘to: the TAQUAN RASHIE.
GULLETTS*2% ESTATE ALLODIAL COST SCHEDULE contained herein ana the Libelées" full. adceptarie of all
liability joint and several for-thd Claim cpitained herein..If any. provision 1 of this TAQUAN RASHYE GULLETTS™=
ESTATE ‘ALLOIDIAL COST. SCHEDULE i is subject to Estoppel, t the remaining provisions shall nev extheéless renigin.
dn effect.

of this | Presentment BIRSTAND-T TERNAL NOTICE is hereby piven. ‘Take due heed; and gavem ybiirself aéedrdingly.

This FINAL EXPRESSION. IN A RECORD is intended as a sdmpléte and exclusive statesient of the terms of the
Agvesinent “Detivean the parties, Receipt of this instrument/information/indictment, agreement, and.

quasi-contract does constitute all parties. acknowledgement; understanding, » consent, |
acceptance, and agreéme;itto honor allterms, conditions, and stipulations ¢ of this agreement.

oe Universal afi inteimitional thrnacitartan Declaration Far Coennen taw Preiudgmant Wlitet Penanal Reps | REIT MELE.
$4 of 68 ‘REST EY SUS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 63 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 61 of 74 PagelD 762

95} Natural Rights and Hunan Rights Infringements. of. International
Law of Peacé and Law of War Constituting Grave Breaches of the
Fundamental Guarantees of the Hague, Converitions and Geneta

Conventions and: all annexes: ‘thereto,’ éodified at. [Affidavit of

Information, Rep ort, and Preferral of Charges: Criniiial i Complaint ‘for

 

annexed aberstes TEL full]

Charge Sheet, Invoice, and True Bill

Natural Rights infiingetiénts, Hiiman. Rights: infringements, Cénstitutionally Protected Rights
infringements, Civil Lihettics infringements with imprisonment pevalty and money damages not listed
‘othertise are in accord swith[ Tite 18 U.S.C.§.9571]. Felonies are sét at $250,000 and misdemeanors at
.$100,00b far each dtfense bye sinh Respondent/Libelec/ Defendant, jointly and severally...

 
  
 
   

 

Nature of Feldny, High Critic; Money Authority Imprisonment
Or Misdcmennor Damages: , Penalty:

Misprison. of Felony... bbadlisciabedadiedneidisaaaes visi SB einer BUSES dnvartestepensseseseoed VERTIS

Capilak Felony Treastiics nsisseesiiecseecesteniesiaceier tote SU, O00. sst¢ecceeie-- PUSS BAB ostttctonei ww SESS

Misprison of Treason. ndennstbaceeredetetstyese ses . ~esreeB 0, odu... wegen woe BURSCL§ 2382, essen cieeed ‘years.

‘Genocide... 23 : bebbasaeies ..18 UiS:G. $1091,

Engiid (Misnépréscatation)... dbghadedsad 2 S10 : wl BUSS 1O0L.; 33

Fraud (False Statemeiits)..cacsesesarerecteenpene cares corgensen LOY wl SUSL, § 3081... sebantvenedeeS YCAES

Fraud (Fictitious, Stitemenis) eats see sania pietaddatiezss saqenpee soni 8B USLCG W103... a 0 ne snenauses _8years:

Freud (Fraudalent Statements: cbehewes binewde seinen et 810, O00: Seablawteubeiaee ASUS. § LOOT issecsesitiieeai )

ERtOTHON:.. .--ngace ogeeneeqeeecpeecctecectececsvereezenecscescere DE QOO sees sereeetneeeel 8 US. C2 § 872: tice:

   

    

 
 

 

Conspiracy. ::ciicizssisaes vaaei caedabaias gsoe0 Hinibieten HD, ,000,,. weer tS USES 24L....

Deprivation ofRiplits.scsccns. weaee Rind a se be biead we mnwtany ¥ sovinb ly 080. Wa teradabipene te iB WSL. 5 242.34 eehmacaes rare
Deprivation of Rights (Humait,.....----cecereree sr oonts vee 009. is. secret th U.5.0. BBP wi aieansiever “year
Deprivation of Rigtits. {Conistitutional).. sacs soscn LL OOG. caccscctitinensed BU, S: c $242.0. se raeeeseseeesd YOEF
Deprivation of Rights (Civil. Det) ornceneeene Sl 000. eld US.0:§ 242, .casccsscesetened year
Deprivation of Rights (Due! Process), adhevasncsd der edacesener ss 51,006:....., we seeeeere ISU S.C, $20 pred YORE
Racketeering. icsicsssesitsssicisensepintrieetherteesanetes cnt B250, 600, sore qinestan AB U: 5.C. S 1964

Grand Larceny Thett Felony... voces sesencaendetececeseneeeany® -»3250;800

Terresisnt Dentestic).. len veneei when guiesdeasenveptecseemspeqeres S250, 000 cconveerenere a8 US & 52331... orseee “2a years
Providing material support ta terrarists..:-.: cae nbe setieadineen DED, 000... aveesansied US & $2539.. ca eee peetimnee vAS. “years
POTUre, an og eee ge agtnee opens ee ceeeneege ene neeeereetements

Conspiracy te comunit Torture =: icedidhibdes

OPEN nner vorusenaees dareaae rei, ‘000.

Seditious Conspiracy :.. sta veeieugheadecanon ceusizegerses

 Seditious Lib, ..ccreaetacseceticnecesleneresseenerettatereee el, 006...

 Seditions Defaniation.. edegneeeseenteser sueteereenssaeercreanesso DLO soa 0s c5s5e568

Rebellion or Insucrection:....... qrrapigneedtoneenmerners vevpnee aS O QOD ie ascent emines 18 USC. Seas peeanisheiae
Advocating overthrow of Government. grteatanentncansscce LO OD: viisal BU: S.C.§: 2385 rem on 20-yéars
eisecaaeas sejacennqtensgunarassedesavaneesérecaususes cassnee #0 EOD s5 js0s 02332 18 UIS.c. §81581-1596..7:..2020 years

 

teppecdaeg etary vayviieenS250, O00... een US, C; 8§1581-1596..:......20 Years

anipersal ang troerecational Hemanieatian Déedatation For ioriuiins Law Profdamerct Wat atfernnalighinin §  RADITOHOTS -
‘55 of 68. “EH DIY SEF 153 ES

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 64 of 76

Case 3117-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 62 of 74 PagelD 763

Trafficking. i PEPSONS ..-yen-reesensregeeegiduniniaddaediie + S2SO00 si esis:i0 18 Us. iC, §§158141596... seeesiedl years
Kidnapping..: sine debadedenapaniduiSbayi hi ad dnigu ed sebqendtigigs HSCS OOO, ssceseniecd 8 USAC. 88158121596, c0i:,.20 yours

 

 

 
 

Attempted. Kidndppingenscsrecccvccsecccoce eteeee ry OOO. annus. $8 UGC. 85 1581-1506.,........20 years
Conspiracy to-kidnap, injure, of damage property. $250, 000. 3ptanieed eal SU: $.C.§ 93G..06002.22 0835 years’
Intent to defraud (WS. ‘Obligations or. securities). ........ $250,000.02, eee U, S.C. AT] insessssaeenuseecddl FORTS
‘Falely makes (U.S: Obligations or securities)... srerasinens BASU, 080..: isitaso lB USC, §. AT cecieneoedesens 20 years
Forges (U.S. Obligations or secitrities).;..22.0 scesejeecees S250.000 5.250: nes-re18 USC. SATE au ZO yeaes
Counterfeits (1S. Obligations or securitiés}.. 24. "$256 DID, saiattere-cel B US. C. SAT. cee 20 years
.Csiminal Copyright Infringement... rite iteitncts SOND natin BUSES: 2319.55 nl year

Miscomd ucts; iss, isacieneleetsctesetenstes deceased saa tenei seasons $256,000... ..0sea0 18 U.S.C. §'3333::..: ai a3 Years,
‘Malfeasanceé,. Wadd cee anenaanaaes ba tederers bead en eedtenes ersemn s $250, 0002, ASUS Set Ba eeeccees otensenyd ¥CRTS
‘Mal feasanceé in officerieecetiy ccs cteneseianttsecetenneteaines SZSO OOO sjc5 esate 1B USL. § S533. cc000 Snipe

  
 
 

‘Offenses hy U.S. officers / U.S: employees .. etnsnanss
Laundering of money: instruments. ..5.-.+9- isiies enausesia
‘Civil Penalties for Insider, ‘Trading, sieetsasce “ sas ea iss wi pan lqenecee () YORTS
Manipulative and deceptive devices... Say peeneanes snl ‘000. 000... — 1S U, 5. e. 378i. er teenebesires ol years
Criminal Penalties for Insider. Trading (Ind }.cc-::: --::..51,000 O00. caeaise Sarbanes-Oxley Acte:i..:4..:10 years
‘Criminat'Penalties for Insider. Frading (Com). on sane Sd, 500,800..,...-:...Sarbanes-Onley Act...) years
Securifies-and commodities FraU. isi redeeeseaiasadencann Sl 00, DOO ase wilBUS.C.S§ a ssnaseese lO years,
Attempt ahd Conspitacy...wic. sens ceecesed eciennee tenderers 1 OO0008 cs scaies05248 WSC. F1FIQscceeeensoed D8 years:
“Seauiritiés and commodities Frida aosiesvetrere asses 37,000, 000... severere BU, S. CoB LISB Lccessecsseeteee 10 years:
Altempt to evade of defeat tax (ind)}.....0.2e cence ieee 100,000... viee86 USC, & TDL an senincrsveneeeon S.years
Attempt to. evade OF. defeattax {Corp posits caneacessesan 3500, OBO cas co ipeeirns 26 USE § FAM sccsnnsacissessehesecd years
POTaltieS i ociavescescensadsieceensoraracese scence es seussentarseeecseee LE 000. -csccncce ISU. S.C; ¥ TP csreceonesovnergeonsc years
‘Mailins fhucatening cOntimanications... coaneauceee ney 2505 0055.5. + w--

‘Blackmail... ie0ie: sgtnbelldiidassasiodaeiores bdeadse cb eeties 20250, G00...

  
 
  
 
 
 
   

    

Gontianine inasteia crimes s enterprise oe Secaiais So, 000, B00 ets lies
Continuing financial ¢ crimes enterprise Andividual).s

 

Moslaty franisactions ‘detived frank unlawful. ACHE veaerene "8950, 000... “iB. S. é. a 1587. nibsiestaiess AG yaar
Debt Collection Practices {Civil TARBILILY) eee encse sneer 500, G00... 15 USCS §, 1692. saternes ries? YORES
Embezzlement against estatesice.tcici: dates iengaadeesadannpepnac Zod G00... iret S USC § 153... oid bal ‘<5 years
Entry of goads by means of false statements..ccr<sos-nte+5250,000-.21--r:r0re BUS! § $42... ratieneent YODES

  

Concealing person Homi arrest... aces ey neeeeenen ee Heer PEO BOO, seer eee LAE OLS. Cs 1071... a: years
Piracy. wenden law OF nations. s:cs:5s-se00ccetccesence stietece SESOOOO. os acceteccccee ins subie
‘Receipt of pirate property. ntnanied iteatbenteabarnesvednesvantaees senerenneeeenonned USE: ‘$1 1651. woaieaenegaas 18 years
Robbery. ASHOTC.....Leeeeeveneneqerareenersegepeeensed recs uangeenrieeigdedessandrentereer | ® USICLY. OGL cisceeescteee ones Life
False. entries and reports of moneys or securities. .._..:3:5:. eso, 000: bss ED. US00§ 2073 cccsccs hE: years
‘Clerk of United States District Court........ wcnaaaneint pisces $250) ‘000. stjereervane ABUS. C: 4208: Lawns cata enters 5; years
Authority exceeded'in executing warrant.c.sssecisccsss56200b 290, 000i. seat

Trusts, été.,.in restraint of trade i itlegal’ (Carporition}. .3100,900,000:
“Trusts, ete., in restraint of trade, Hlegal {person),...+- nied hy 00 000.0 wi is U8. é 3 Le ag: years
Monopolizing 1 wade atelony (corporation). i esitetanne SLO, 008,000... sessed US. CR Qi sssisiiieel D, ‘years
wi DSS G Dos cteieeeetecesennaes 1D Years

 
 

 

 

 

     
  
 
  
 
 
  

   

   
 
  
 

1R4TS.C: § 641... -= LO years
18US.C. $645... vad years
AB US.C.8 646. sceceeeeeren OY EANS
swiBB U.S.C; § 654, sccseoieuveenielll Oars

218 U.S.C. 8-101B. iesisted ¥Cal
eee $ LOB ss rsiase nS Yeas

JUiftversid andinternstlanst Hymatitarisn Declaration for Lenin tow Priledament Wit af Personal Reprieve RE 917349 140 US
56 af 68 ROUT S19 1531'S"

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 65 of 76

Case 3:17-cv-D0881-TIC-JBT Document2 Filed 08/01/17 Page 63 of 74 PagelD 764

Disloyalty? Asserting tight td strike:.....s:.c0cscss03s0i25.05250, 000062555 518 USL 1918... secepereacsasel YOSE-
‘False Statement Federal employees compensation)... eeeeas $259, ‘000... pebeisteneati 218 LRS.CLS: 1920.: ied YOArs
Fratid (Federal émployees compensation)... seleabasasavasieeb2SO ‘| AS.ULS.C, §- 1920...) years.
Perjury. pe paren pvnras peorgipbtebannaa se pesnsnntesdai obi aeseose

$250, 000:.. wabaqaeenb cows 1B. 5: C. § LGD ersererer ae ewan 5 years:

  
 
   
  

 
 
 

Aiding and Abetting...; dees seeneneatgegrenesan tes sensgesreneepomod GO... wl BU, §,0:§2:.: puvdbenios went ears:
Interference with Commerce ty "Thraiits...: bo peasanietacecesce§25D, O00... cideaaneenl gu. S.C; §: 1053 fa)... sed years’
Interferénce with Commerce by: Vidlentce.....,oyey+s12100055250,000.. 402-452 ASUS. § 19ST): sotsiqies Years
Fraud (Customs Dhutios).c....:,eeg.aseessp58sea82633 sbiaiaee 5250; 000. ndeqensteueds JS US.C. § 1592 wassesa nee years,
Gross Negligence (Customs Duties) siineeatienis setae S250, 090. nay eesyeiszze 1 U.S.C! § 1592. age reenreten dd FORTS
Witlful Negligence (Customs Daties),.:..-5--- += 1sG250, 00D goer 19 U5.6:8 Ree years.
Penalties and Fnjametions sie .eisveesctsieseeenec disaasaee 25250000. 22s siseieiss lB US. C82 216. witeneveccatans need YORES
Tampering with a witness, vicin, or Informant........00- $258, 000... asbagnecwasas Bl
Retaliating againel a witness; victim, or informant, hewn 8250, OED, ..204-

 

SYTERIA LAWRENCE ESTATE oo, ek i,
ALLODIAL COST SCHEDULE... i.2s23:24...Constitution Art, 1 Sect. LO: seessgyrsiessensayernemnen dean oO OOOO

‘Ulira Vires Abs ssiaieeetdiisestagaiascieseaesesditeeese DOOETIMR, of Dita Vired. cssqqeqeetsersersesf{1-6) Equitable Relief,
‘Libel aud pricéedings USC. § TOSGi cries TU file libel against prize: property
By. 10 U.S.C. § 7658..72..5{2} obtain warrant. p prize property.
United States: ATIOTT EY es eenessctmeeesnenin lO TS.C: § FOS 9 cen if obtain praperty i chafemnation.
(Civil action to restrain boragsment ia Temporary. Restraining Order.
ofa wiétini OF witness. son snasnancatiasasncazeinee LOU, S. Oy § 1514 ancszeccsaesencenies aad 43} ‘Injunction.
‘Civil action to protect 18 US 31961 (1) oy Witness Securify Program
against retaliation “IB ULS.C: § 3421. , Authorization; Approval,.
in fraud CUSESR nits igsasensenanineereneeneed OS... § USI Acs versesninretenee ssnrianned Entry & Protection.

The current running total and Sun Cartnin for all money. damages, iraprisonment panaltics, and. equitable
relief in: this Affidavit ‘of uformation, Report, and. Preférral: of Charges. Criminal
Complaint for Felonies, High. Crimes, and, Misdeni¢anors =-A Delict Penal Action
[RB: O17 $49 153. US] True: Bill is Seven. Hundred Fifty-Nine. Million,Tivo Hundred Fify-
Seven: Thousand, i Five Hundred Dollars and Zere ‘Cents (S759; 357, 500.00}; imprisonment Penalties.
of 915 years, to: ‘Life. Gx}. (6) Equitable Relief for Affi tants: (i) File a Libel against the Pri
Property,’ (2) ‘Obtain a ‘Warrant directing Marshal te Take. Custody. af the Prize Property;: and @)
-Préceed ta Obtain a Condemnation of the Property; 4). Temporary Restraining: Order, (3)
Preliminary. Injunction, and 5) Permanent Injunction for Affiant against
Resporidénts/Libelecs/Defendants;, (6) ‘Witess. Security Program Authorization; Appraval, ‘Entry,
and Protection for Affiant and. all Affiaut’s Loved Ones:

ay Univers and interratlonal Humanitarian Declaration Kor Camron ins Prednis afpersonaiRepivin - RE OIF sin 348 US
Eh. S7.0F 68. Ri 97 349 159 UF:
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 66 of 76

Case 3:17-cv-00881-TIC-JBT Document2 Filed 08/01/17 Page 64 of 74 PagelD 765

A Trué Bill

All Claims ar-atated in U;5. Gollars which qieans that a U.S. Dollar is defined, for the purposes of this Claint as, a One Ounce
'Silvar coin-oF 9999 fine'silver, of the: equivalent par valué of Red Seal Silvar Certificates ii dceotd with Executive
Order Bro, orthe aqiivalent par value as. established by law or the exchange tate as-set by the Ameri¢an Mint
“Treasury fnillion fund and the Colaage Act bf 1792, whichever is the higher.amount, fora certified One Onncé Silver’
Cain (Silver Dollar), ‘This claim is ti he reinitted in Bcd Seal Silver Certificates, Post Office Treasury ‘Money Grders,,

or siher bullion éertified funds, and is only atceptable at Par Valuc as indicated ubove.

Failure to pay Claim in fall witha Thiny (30) Calendar Days of i issuance | of INVOICE ~ VERIFIED STATEMENT. OF
ACCOUNT, 1 ‘ria BIR, or. Defiuitas contained herein 3 is interest of 2.0% & par innth, Thirty Q 0) Days £ from the date af Default
beginning om the Thiny-first 4 1% Day after Defanit, the penalties in interest for Failure to pay. will inetease tn 3, 0% per mouth
until Claing is paid in full, plis interest a5 indicated herein.

Punitive Dastiages will be assassed as the total amount of the damages as Guilined hefein limes three (3). This will be added to
the original amount of damages for tats) ofall damages.

Tid terms snd conditions of this instrument/informationfindictnient, aorcement, and Quasi-contract; ¢ contain but-are nol Himited"
toa waiver on Libéleés’ pari < afany and’ all immunities Libélees might claim sliculd Livelecs in any way Violate the Registered
Oliner f Authorized Agent aiid Getcral Exceutar far the Estate andar pernit athers to dc so, and those acts ara deemed Ulira -
Vines, Willfut end Gross Negligence.

‘The guin certain per agreement of ail violations is: with: the Libélées’ consent to the SYTERIA:- HEPHZIBAH®"* ESTATE
ALLODIAL, COST. SCHEDULE contained herein and the Libelees?- fail: acceptance of all Jishility j joint and several. for the
Clains-coninined herein. If any. provision of his SVTERIA HEPHZIRAH ©" ESTATE ALLOJDIAL COST SCHEDULE is
subject ta Estopsel, the remaining provisions shall nevertheless remain in effect.

GE this: presentment FIRST. AND, FINAL NOTICE is hereby given: Take due heed, and gover yourself. aecording gly, This

BINAL. EXPRESSION: INA RECORD i is intended a3.a completé and exclusive stalement of the ferms of the agreement
belsrenn the parties, Receipt’ af this: instrunientfnformation/indictmen i, agreement; and: quasl-contraet: dacs. constitute
all pariies acknowledgement;- understanding, consent acceptance, and agreement a banar: all: terms, conditions, and.
‘stipulations of this agreement,

96. The total sam_.certain for all stated claims for relief ‘of compensation, reparations; and

 

 

19; or the: equivalent par valve as established by law or thé.
‘exchange rate as set by tk the American Mint’ Treasury bullion fund and thé Coisiage Act of 1702,

ein Univetsal avid intesnatiomal Hucciritatinn Deddaration Foe Corsmion Lave Prudent Wit af Persons epleyin RE suri) 40 US:
i) af 68 RE OTT H9 133 8
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 67 of 76

Case 3:17-cv-00881-TJC-JBT Decument2 Filed 08/01/17 Page 65 of 74 PagelD 766
whichever is the higher amount, for a certified One Ounce Silver Coin (Silver Dollar). ‘This claim
is to be remitted in Red Seal Silver Certificates, Post Office Treasury: Mobey: Orders, or-othier
bullion certified finds, and is ouly acceptable at equivalent par value as indicated above. (seei6:
2oi7-CA-2142 / 16-2017-CA-di44. / 16-2017-CP-1020 / 16:20i7-CP-1de5 / 16-2017-CP-1286' /
36-2017-CP-1287); (see annexed Affidavit of Information, Report, and. Preferral, of Charges:
‘Crimixial Complaint for Felonies, High Crimes, and Misdemessions — A Delict Patiat Action (Ri

917 549-140 US - RB $17 549153 US)).

97. The déclarant reserves fie right to.a full inventory, foreisié traciig, audit, atid accounting,
-and-declarant further reserves the right ta seek a deficiency against the respondents) / libelee{s)
‘/ ptoponiider(s) for any arid all sums Which may rémiin due to the declarant and unremitted
after disposition of the corpotéal ‘ahd incorpotéal collatetal described: if the Universal aid
international Humanitarian Common Law.Agreenients (Treaties) [RB 917 549 140.
US- RB 917 549 153. US];Taquan Rashie GullettS"© Estate’s, Syteria Lawrencé®"=
Estate's, and AAMARUG™® Alien Religious Consul Aséqciation’s, and AAMARUS"S
Estados Union Ea Al Maurikanos Estaté Titles, Rights, and Interésts Perfected. and
Affidavit of information; Report, and Preferral of Charges: Criminal Complaint for
‘Felonies, High Crimes, and Misdemeanors ~ A Delict Penal Action [RB 917 549 140
US - RE 917.549 153 US] “True Bills. (see 16-2017-CA-2142./ 16-2017-GA-2144 / 16-2017-
CP-1020 / 16:4017-CP-1025 / 16-2017-CP-1286 /' 16-2617-CP-4287), (80 aitiexed ‘Affidavit OF
Information, Repott, and Preferral'of Charges: Criminal Complaint for Felonies, High-Crimes,.
and Misdemeanors — A Delict Penal Action [RB 927 549 140 US~ RB-917 549 153 US]).

RE Lindves‘saf acrnd Intperattonat timarltatlan Hertaration Far Common Law Prefutament Wittal PesoralSrplevin «= RU oI? 519 4G US
‘59 of 68. RGIS 13 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 68 of 76

Case 3:17-cv-00881-TIC-3BT Document 2 Filed 08/01/17 Page 66 of 74 PageiD 767
Conclusion.

98. Wherefore, the declarant respectfully obliges this Court-to-issue.a Universal aiid Interristional,
Humanitarian Coniinen Law Prejudgment Writ of Personal Replevin, ‘in accordance with ii aécord:
with: thé International (Transnational) Law of Peace. and.the International (Trahsnatiorial) Lay: of
War, the: Hague Conventions, the Geneva Conventions, the Inter-American: Conuentions, the
Rorie Stahite-and “all ainéyes thereto; a8-Wellas Florida Statutes 2.01(Comiion Law and
certain: statiites. declared inforee), Florida Statutes 78.068; Mitchell v. W.T..
Grant C6., 416 US, 600 (1974), Gazil, Ine. 0. Super Food Services; Inc:
996: So: ad-312.(Fla.:1978), MeMurrian v. Fason, 573 ‘Se. 2dsg1g (Fla: 1st
DCA 1992}, Landmark First National Bank of Fort. Lauderdale v, Beach
Bati.and Tacklé Shop, Inc., 449 So. 2d. 1287 (Fla. 4 DCA 1984), Waite
Airerofts, Corp..v. Ford: Motér Credit Company, 430 Sa. 2d: 1003.(Fla:
44) DCA i983), and fransiar Corporation ¥. Intex Recreation Corp.,
570 So. 2d. 366 (Fla; at! DCA 1990); in favor of the deélafant for
declarant’s. bodies, land, and corporeal and incorpéereal collateral, and
declarant further deriands that judgment be entered in their faver and against fespondent{s)
{ Bbelea(s). /propounder(s) and that-declarant be awarded absdlute possession’ of their bodies,
land, and eétporéal an@ inecérporeal collateral; free and dear of ay unlawhil.
detaiinient(s), disttess(és), constraint(s), xestraini(s),-or decay: Also; dedlarant demands judgment
be. entered in theit favor arid:dgaitist respondent(s) / Ubelee(s) / propounderts) and declarant be
awarded compensation, reparations, and. remittance of damages. for maxininm. maintenance, .
madi -eore, and: maximum remedy for Taquan Rashie Gullett®"* Estate, Syteria
Lawrence®"® Jistate, aid AAMARUS"® Alien Religions. Consul Association, aid
AAMARUS"® Retados Union Ea Al Maurtkaniis, including without limitation, fes-and costs:

inéurted for bringing this action.

“dversal anid tnttimaticnal Humanitarian Bectaration For Common Law Prelushinsént nit of Personal Raplevin RB S17 Si7 HOUS
60 of 58. BH OT? 15 1534S

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 69 of 76

Case 3:17-cv-00881-TIC-JBT Document 2 Filed 08/01/17 Page 67 of 74 PageiD 768
g9.. Finally, declarant obliges the: court to issue all such forther Telief, inteiniediate relief, and
other teliéfas is just and properfor good cause, né-dolus, and in the interest
-of Taquan Rashie: Gullett?"® Estate, Syteria Lawrence®"# Estate; and AAMARU2® Aen

Religius Consul Assdéiition, aid AAMARU®"S Estados Union Ka Al Maurikanos

Respectfully and In Honor.

__“SeMalling List:

Anime: Mi: Brennan, Acting General Counsel of the Navy
Garrett Li Ressing,. Deputy General Counsel of the Ni avy.
2000. Navy. Pentagon, Washington, District-of Columbia 20350

‘Major General Michael A, Calhoun, Adjutant General Florida Army & Air National Guard
St. Francis Barracks, 82 Marine Street, St. Augustine, Florida. 32084

Rear Admiral Steven J. Andersén, Judge Advocate General & Chicf Catnsel U.S. Coast Guard
(TUAGY CG-no4 HOQ* room 28 19-06
Mr, Calvin Lederer, Hepity dudge Advocate General U.S, Coast Guard.
0G-0940 HQ? room 2B 19-00 |
* COMM: ANDANT (CG-c 4H), ATTN: US COAST: GUARD STOP 7213,
2703. MARTIN LUTHER KING. JR AVENUE SE: WASHINGTON, DISTRICT OF COLUMBIA 20593-7219.

Adiniral James Alexander Winhefeld; Ji. General J oseph Francis Dunford, Ji:
Vice Chairman. ‘Commandant of thé Marizie Corps
Joint ‘Chiefs of Staff Headquarters, US Marine Corps
9909 Joint Staff Pentagon’ ‘3000 Marine Corps

Washington, } pc 20318-9999 Pentagon Washington, DC.20350
‘General Frank J: Grass. Admiral Jonatian Wiliam Greenert
Chief, National Guard Bureau: Chiet of Naval Operations.

1636 Defensé ‘Pentagon Suité 1B 169. 2000 Navy Pentagon
Washington, DC 20901-G0a1. Washington, DC 20350-2000:

Hstversal and ittemational Fiunandsisiai hecdaathen For Comanis law Frejadgmeiit Wat of Persanal Activin Re? iF ad 246 us
Bi of 68. RG 917 545 153 OS

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 70 of 76

Case 3:17-cy-00881-TJC-JBT Document 2 Filed 08/01/17 Page 68 of 74 PagelD 769

Getieral Raymond Thomas Odiertic:
Army Chief of Staff:

200 Army Pentagon

Washington, DC 20330-0206

‘Beovast Marshal General Mark S: Inch
‘Office of thé Proyst: Marshal. Genéral
‘Attention: CID Office
28o0'ArmyPéentigon

‘Washington, District of Colimibia.
‘20910-2800.

Jeff Sessions; U.S. Attorney General
‘950 Perinsylvania Avenue, NW
Washington, District of Columbia:
20530-0001:

United States Department of State:
U.S. Central ‘Authority for Hague and
Inter-Ainerican Sétvice Conventions:

‘Office of ] International Judicial Assistance:

1160 L. Street, NIWV.; Room 11006
Washington, District of Columbia
2ORI2-1720

Offic of the Staff Judge Advocate.
RLSO MIDLANT HG.

‘United States Navy

6626 Maryland Avene, Suite 201
‘Norfolk, Virginia 93511-3936

Office of the Staff Judge Advocate:
RISO MIDWEST.HO.

‘United States Navy

Building 2.

2546 Paxil Jonés Street, Suite 300
Great Lakes, Mlinois 60088-2996

‘GLE: Lattin:

Director; General Litigation Division
-Departient of the Navy:

‘Office of the Jiidge Advocate Géngial
1932.-Patterson Ave: SE; Suite 301 bo
“Washington: Navy Yard, DL 20374.

 

‘General Mark Anthony Welsh TIL
Air Force Chief 6f Staff

1670:Air Forée Pentagon
Washington, Dt 20390-1670:

General Joseph Francis Dunford, Jr.
Chairman Joint Chiefs of Staff.
6999 Joint Staff. Pentagon

. Washingtoii, ‘District af. Colombia:

20318-9999

Triter-Ameritan Commission on Humen Ri ghts
Organization of Ameritan States.
1886 &. Street, NW

“Washington, District af Columbia 20318-9999

R. Adm: Sandra L:-Stosz; Superintendent
‘United States Coast Guard. Acadetiy.

9) Mohegan Avenue:

New London, Cofmecticut 66420

Office ofthe Staff Fadge Advorate:
United States N avy

3939 Sturtevant Street, Suite g
‘San Diego. ‘California 92236.

‘Office af ihe Stiff Judge Advocate -
RISO NORTHWEST: ‘HQ:

‘United StatesNavy

Building 433. Cade 1308.
B65 South Barclay. Street
Bremerton; Washington goa

Li. Cdr: Breier Scheetz

Judge Advotate General.

NLSO Central Brancti Office.
. 400 Russell Avenue, ‘Bag. 492; Ria. 102:
NAS JRB Belle Chasse:

New Orleans, Louisiana 70143-6160

“Uoeeceal andiciaryational Humaritarian Dechacatiag fet Caiumnda Lan Orefodgment WiRae Peroistheriede = REDLTS1 THLS.
62.of 6h TE S17 S99 $55 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 71 of 76

Case 3:17-cv-00881-TIC-JBT Document 2

‘Office of the Staff Judge Advécate
‘Marine Corps Installations East
Marine Corps Base Cainp Lejenne
812 Holcomb Boulevard.
Jacksonville; North‘ Carolina 28542:

‘Office of the Staff Judge Advocate
‘HQ; XVIII Airberne Corps
ATTN: AFZA-JA:

2175 Reilly Read, Stap A

Fort Bragg, Notth Carolina 28316-5000:

.Offite of the Staff Judge Advocate:
United States Army

Building 39718

.419'B Street

Fort. Gordon;: Georgia 30 605.

‘Cal. 8, Shubert

Judge Advocate General,

United States Army

8000 Alabama Avenue, Bldg. A454
Fort Polit)'Louisiana * 71459

Office of the Staff Fudge Advocate:
United States Arniy South.

HQ 101s Airborne Division (Air Assault):
ATTN: AFZB-IAsADM

Fort Campbell, Kenticky 40293-5908"

Office of the Staff Judge-Advotate:
Joint Base Lewis-MeChord.
"Building 2027 A-Wing,

‘North Sin and Lissett Avenue:
JBEM ; Washington: 98499

 

-Undvessal and international Humanitarian Declaration For Sammon baw Projodgnatat Wek ef ersonal Repievin

63 of 68

Filed 08/01/17 Page 69 of 74 PagelD 770

Office of the Staff Judge Advocate.
Marine Corps Basé Camp. Pendleton
Building #56

3995 Sturtevant Street, Suite 2

‘San Diego, California 92136-5138:

Office of the Staff Judge Advécate
‘Gnited States Army

Training Center and Fort Jackson.
2600 Lee. Road

Fort J ackson, South Carolina 29207

‘Office of the Staff Judge Advacate.
United States Army —
Combined Arms Center.
615 McClellan Avenue:
Fort Leavenworth, Kansas 66027

' Office of the Staff Judge Advocate
United States Army: South
4230 Stanley: Road, Suite’ 604
Fort Sani Houston, Texas 7B234

Office of the Staff Judge Advocate
Utiited States Army

Building 350,

7021 Ingersall Ayenile:

Fort Benning, Georgia g1905.

Office of the Staff Judge Advacate
87h Air Base Wing Legal Office.
Joint Basé MeGuire-Dix- Lakehurst
2901 Faleon Lane

JB MDL, New Jersey o864i

BH SET. 548 14025
RNG? $49 ISIUS
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 72 of 76

Case 3:17-cv-00881-TIC-JBT Document? Filed 08/01/17 Page 70 of 74 PageiD 771

Office of the Staff dtidge Advacate-

obu Test Wing.

Building 2; Suite 1

401 West Van Matre Avenue
Eglin AFB, Morida S25 45-A98

Et. Gen: Robert L: ‘Caslen:

‘Superintendent
‘United Statés Military: Academy:
"West Point, New York16996 —

¥;.Adm: Walter E: Carter, Jr.

Superintendent
United States Naval Acadeniy.

12iBlakeRosd
Annapolis, Maryland 21402

Tt. Gen. Michelle D. Johnson
Superintendent

United States Air Force Academy’
‘2304 Caélet Drive, Suite: 3300:

‘USABA, ‘Colorado 86840 —

 

Rachid Zein; Counselirin charge of the Consular. Section
Embassy of the: Kingdom of Moracco:
1231: ‘Connecticut Avenue, N.W., Suite 312,,
‘Washington, District of Columbia 26036:

Constlate General Mr. Mohammed Benabdeljalil
Consulate Géneral of The Kingdom of Moroces in-the United States.
10 East 40% Stredt, New York, New ¥ork 10016

Jase: Ramon Cabanas Rodriguez, Ambassador
‘Cuban Embassy in Washington, Distri¢t of Columbia.
2630. 16h Street, NW, , Washington, District of Columbia 20009

Bernardo-Alvarez Hertera, Ambassador
Embassy of Bolivarian Republic of Venezuela
2099: go Street, N.W., Washington. District of Columbia: 20007:

Consulate General Lin Jian

‘Consulate General of the People’s Republic | af China
443 Shatio Place, Los Angeles, , California 90020

xx “Ainivereal and |nternatlonal fumanttatlan Decoration For Conuson Law Frajudmant Wait. of Personal Replevin

G4 of 6B:

RE 947 S49 140 UE
RU917 Fad 159 US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 73 of 76

Case 3:1/-cv-00881-TJC-JBT Document 2 Filed 08/01/17 Page 71 of 74 PageiD 772

‘Cui Tiankai, Ambassador
oe of the People Ss Republic. of China.

Mninwa Mahlaneu, Ambassador
Embassy of South Africa
so50t Massachus etts-Avenue, N.W., Washington, Distriet. of Coldinbia 20008

Zeid Ra’ad Al Hussein, High Commissioner for Human. Rights:
‘Office of the United Nations High Commissioner for Human Rights (OHCHR} OHCHR.
405 East 49%2 Stiget, New York; New York 10027

Secretary-General Antonio Guterres
Deputy Secrétary-General Amina J. Mohammied
United Nations Security Council
International Court of Justice:

‘United Nations Headquarters
405 East 4542 Street, New York, New York 10017

H. E. Mr. Péter Thompson, President.
United. Nations Genéral Assembly:
‘United Nations Headquarters
.405 East 42"4 Street, New York, New York 10017

The International Law Commission.
United Nations Headquarters:
Attn: Secretary. of the International Law Commission
2 United Nations Plaza
323: Hast 44" Street, Room: DC2-0966.
"New York; New York 10017

xx versa anid iernational Humanttartan Dexiaation For Gonumnon law Prehidgmnent writ of Ferscenat Replevin RATS tat us
, ‘65 oF 68. HB OT S29 ta US
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 74 of 76

 

 

 

 

 

¥, ‘Faynan Ktalishe Gulletie HL, asc called Maaiikc Bohshe EI, and f, Sptoris Hepioiedy 5, ais icitled Ettchiy favored. Sbckinah £% Divine
JEroortd Sprain Live | lesh ase Wood Nature! Man anil Toren af majority on the Land; in Propria Persona hy Sui Juris
eopacity, dus Sanpuinis, ir Apparent by. Frecbald uf Inheritance; Oriuinal dntoghthnous American Moor Alien
Friend} Republi ienn Universal Goverument Form and Téstamentiry Style [AAMARTIE"3]; hereby certify wuder penalty uf bearing
false withéss that on of aboot this First Dayot the Seventh Booth in ths Year of Gur Universal Allah (A0-Law) Fouticen Hurdred Thitty-Seven
[Gregorian Calendar Year 20x7 ~ July, 3], Tesnsed tn be band -delivered and/or éshailed and jar placed in the tS. Registered or Certified Mail

‘(First Clace postage, pre-paid} and/or placed in Fed ExandJor UPS deli ery (First Class pastage, , prepaid) aneth} original sndforone a sopyok
the following:

4.. Universal and Internationa] dhimanitarian Declaration For Commion Law Prejudgment Writ of
Personal Replevin (68 pages}; and

B. Affidavit of Information, Repart, and referral af Charges: | Criminal Complaint for War Crimes,
Felonies, High Crinies, and Misdéniéxnors ~ ADelict Penal Action for Natural Righits and Homan Rights
Initingements ak. iniernationsl Law af Pence and Law: of War ‘Coustituting Grave Breaches of the Fundamental
‘Guarantecs ofthe Hague Conventions; the Geuevs Conventions, the Tnter- sheridan ‘Conventions, the Rome Statute,,
andall anneves therata (a5 fages),; Addendum Charge sSheeté (op FORM 453) (6 paged}; and

3a Reference | capy of this Certificate of Service (PROOF OF SERVICE) (signed original an ile} {2 pages).

A parties retired ta besetved have been served at the following imailiag. iocatini:

LTimottre st forrioan pane North Hopan Stree, Chambers 21-400, Cousiteaae 20th Jackourville, Puts 4 join, w. Reiie Passel Sena aed Herth Taripa Street, SUHE,
ston, Tampa, Morids qqbo2y 4. 3¥, Stein Malden, au North Tampa Street, Sule gave, Tampa, Florida a6 agbocy uf, den 2, Wheeler, 2600 Enytos Brinn,
“Flneids 22999-0950). Borin Boresedl, gos West Adaes Street: Jacnaville, Manda $a0d; 6 Coiction Aedes, goo West Fink One, Comtroans a0, i Floor, Los
Abela: Califireh) goatay 7. ‘Mamcis: Morales Howard, Chembers sais, Courtmienz 108) nce ‘Narth lesan Street, Jacksonville, Finis gacoa; |.
(estes, 07 South Monroe Sure, Commo a, Tulshases Povida it mates .Sary Tossdey, 401 Sooth Bloncoe Sereet, ‘Tallabassce, Florio aianie 2 Tihs Kerrey.
. Maralcall, 03 Suuth Monto® Street, #100, Tollahases, Rarida aejots (a, adtion 0, Sad, 51 ‘West dares Sete Diviciot CV-8, Room 7.5 Tankenerrii Florida ge0gs
re. Beven ie, Cole, gai Wet adams Sect, Division CV-2, Rcen uy, dackoamile Florida stzes- 2: Peter L. Dearing. got WestAdams Street, Divhion FRA Room ab:
Jachkeandle, Fletaty pices ay. Harvey Larner Jay 122, 2000 Orsi Brive, Talbihaieer, “Flovids 29099-09601. 25, Donald Rickard Morng. Jr, 200 River Read,
. Sarksoovllls, Forks g32025 34. Henry Lee Ades, Jomlor, yao North Hogs Street, Chanibers tere, Conirieoots 104, Jacksons ile, Poh potinss. 27,
_ 800 North Hogan Street, Chambers 137, Conrtroom 5, Jarkcenville; Florida p22093 18. dos! Barre Toomey, 900 Rorth Hoon Stier, Cease: scm, Guerin 6A,
_ dadksomile, Pistia saairer- ag. Siepbed Relahanlt, os Seth Street, Chambers LAL, San Francisen faltfomis gaging 20, Consurle M1, Csllahan, 95 Seventh Saoct,
Chambers. Secements, Sin Feoices Caliionia 9 pings 22, Jnogueline B, Gover, 3 Sevrutls Street, Chambers Sacnienia, fem Fomeiere Calica sping aoe. Brice By,
“Saw, 95 Seventh Suet, San Priecuee Malina gies, Se Pasnata to Banh The Capit, cl, Suis Pax, Talshaders, Florida g2395-an5n3 - 2. Rick Swearingen, 2a Peiltias.
Bond, Taishzeec, Florida jay ig. Siete Cyne], aay ia Rend, Tallaiamee, Florids gogo8; ah. De. Shinn, S35 Abunedts Saree, Calconts 9om2
ah a Ti Liguayer Rig Atmmela Stes Lae anges, CSUR Soars aR, Sib Waal 2sas sisal ay, Talahoren Hotts at as Beene East fa-
‘Sinet, dacksonvilla, Floris aoa. 39 Tove T, Hobe, 1 ShéTs Difice Drive, MeeConny, Plamié 950895 it irish Anderson, yo. aiyeih Logan Greet Suite £50,
Jelsonsills, Marlisgeons; 7ph Cedric Dorner she Noth Rogan Street, Seite $390, Iadeoails, Parldx 33203;- ‘ag. KL Lec Walton, ane Nant Hinpandteedt, Sullea-
260, Japksuivile, Merida grins; .4- dim Hasbett, goo North Hesse Sovet, Sale a0, dacksoutile, Honda stsge7 gs. Prtrick Bhovidon, sens North Hagan Stoect,
Siig one, Tackle, Finds gegen; nf. dope La Pasta, 846 NE 55% Tere, Coleman, Flodds 335713 37. ey Bren, 200 torth Heron Sirect, Boine 2450,
Jacsarile, Fiera quam “98. Arinid Corsmeien, gan darth Bogan Suet; | Sate 70d, Jacksomriie, Florida 32202; 19; Mowte © Rirtertson, Chamber 44,
uurtenm 40, 309 Perk tingan Street, Jachsanviliz, Flotiris yeeney ac. Puricig DB, Barkxdolx, 306 Nori teers Srrext, Chambers 541, Courtroces 61), Jackwanville,
Flothe zxaoes . ita, Parl Shorstrin i590S:. Anpostine Bead agen, Jackinilis, Fimda gen ¢ gn dedi Lo Wilee, Coutmam 200, 206 Neth Bogan Sucet, Jackin,
Blocde guzoay, 14. Sam formes, gis Nosth Spring Mee, Roum yey, Los Angelos Calliomes suaizt. $4. Shem3 Roesch, goa Boca ape Sect, Seite 20 TEE,
Wierda iat: | ag, Anitinee S, Cownn, 915 wort 9 Street, Sule Bo, Los Angeles Cullfortils gooey | gh: Perelnoe Khex, Joo Nonh Regan Bereet, Sulte at
Jeckyll, Piciiy gees ok Rita Tr esale, foo 5, Conaboaos, 39 Sort Speen Sess: te Angier CAgooeyos; fi Ashen Healer. 200 North Hogm fret,
‘Sale 700, dacksomite, Florida yoros;, -44). Mae D. Heavence, 406 Narth Tine Stet, Sire gion, Taeap, Hors gta; so.facaneling Choollien, 312 North Spring
“Bevel, Cosrirden 3, a4 Floor, Lea Angeles, Californis goo}; Sb Ainurice © Gront, Wi, ss West Posyth Street, Suite io, IeckeusvilleForidaseton, ° 52. Xora
Scan), 255 East Temgte: Stroet, . CourTEAem Sd, o% Flat, tas agelen, Calfeni pans oy- Raman De Leon 1825 Bias juz Haulevard, Salts apn, Bias, Florida gypsy -
#fduthin Lucien Andre 1 North Spring Stroct, Saite isd, Los Angeles, Californie Sn0ia: "6. Dertinld Te Maly. ogg CaSalle Street, Jacksomsalle, Pignida gon07t : 56.
Tabdie AL Suueeei, yy2 North Socing Steet, Suite xeon, Los Angries, Califarnis gonm;, a7. Donna Lex Bim, 200 West Fort Gtrest, Suite inqa, daduanille: Toca
ezanas “SB Cathey 2. Oetilaes a2 Kurth Speing Steer Sulte 2c iis Aigeles, California gos: 5g. (aecmmiee Gelder, gon Mosth Temps Steet, Sone hd, Tam,
Forids st0003 6c. Terr Natt 12 Barth Sprieg Sirext, Roam GA, Los dugeies Califemizgoumy fit. Dal Rhades, ooo North Reaea Sirect Sxtite 330), Foe,
Bietida x3602:. 6a. Soriah §. toydin, ¢74 than Ear 21 Strack, Las Angelos, Calitctita gots. 63. Head feyper, Gris Gunter Avenne, Suite B, Bowler, Colorado Bozoty
oi idltisns Caronada, get East o~ Slrevt, Loz Aageies, Califia gon; - Ga-"thytaad Kane, gen Fiat Sheet, Wachinehy, Py ez: ie. Baler Biches
taledies Parkway, Tallabosscr, Florids ganies - G7, Jesse Haskinus The Capit! PL-on, Talhaseen Flotila gayg>-6507] 68: Peter Stoombbelix, 104 Some sie
hit Cid Fs diso Fietids $938 « be. Thosnayd. Moffett 3x 1345. Semorso Died. Ste A Cdinds, FLatez, yo. Richie Blane, 4268 ett ares ay Salty.
jr isiohe dias concer nets "ps Reel sen, 259 08 Whey 17 Sash, Groen Coys Sets Fula ob _ 7a Gerald Senit Betoman. 5319 Pinllipe
jovi, Plusida 2075: 5, Cd, Roberts. cand Drayton trike TeEshoose' Hors aeqgpocgo:: 740 EL Themes, soa Desyion Dive, Tallzhasee,
faa aragg-ogsmy | 75.dal. Ovterfumne, 2000 Dayton Drive, Tbh, Florids saags-egs0t oe. doh Toman, goo Sec Havel Suet, “Tallsbsasee. Hockls

Baas. aqzme Meliout Nelegn. sur West Momroe Street Jaeksonmlls, Florida gree; 7. Angelo Sones, 344 West Moore Stoves, sacksomvilie, Eid 232035 so
1. 324 Wet Monins Sirceb, Jackwunvilla Poridxgeenc, in. Tk Campa ar Soeth Mame Stret, Suite a7 Talbhass, Horde qegpg-ggy. - Hh
ick Scaye tees Coote goo. Set Mone dtiret, Talahaien, Flotia aqognoon bs, Detrick: Speqcer. géqa Norword Aves, darksonie, Flgda yeepbs

PanteleRinss ig River Landing Dybres Suite 200, Charleston, South Carling soecerype: 8a, enttier Pridgen, ing River Tamdiog Date, Belts toe, Charleston Sets
Caroli ee B5,, Scott Witis, 10y iver Landing Deivy, Soite aod, Chatiersn, South Carling 292 To) BH Villar Cation, a550c2 Weed Petcenat, Flovids
ap: Un Ailes: Bosra gut Broth Ranmoe Srey ¥ én, Taishan, Rarida sagoir. Ba. Teor 1 Tectia, gor Weer Acbems Surcet, Division ©, Rican 409/755,
Eaaniie Fisodayescar . Sp. Resell Peale, sor Wed AdemaStenet, Division CE, Heotn sox/7i2 decksonvils, Fiona, Beno 190. Giarhes Colfer -qey7 Noth Lave
Sueet, Jachsouville, Focie phot. Gt. dobn Rotherford, sar Bast Bay Stret, dackeamille Paris pene, gz. ‘Matt Shirk, 47 North Lams Street, dackscarvills, Fiori
gana; - a1. Stephen. Fy sytiltington, sot Weet Adacis Street, Dalalon OR-E, Room gogfray dackomiliz, Florida $2503; 4. sesenh Rodalph Heansire, se
Mond Sineet, faclsonvils, Finds seca; | 95. Catherine Mitchell Licsnden, 30 West Monnye Steet, ducers, Mardy gemosy GE. eek G, Laurence, S
Walen Stinct e700, Jncksoevile, Florida gave: a re ae oad Division CR, Room gosta, Tecewndle Fhiids wien; oS. Michael
Monroc Birklend, 311, Wed slenme Street, Tecksom ls, Moris, pees a. Femeie a, Hazel “$0eg UB Highway cy Socth: Green Com ne SINE ’ Florids Saeps,

a5 OG Higiway vy South, Grees Cre Satings eines asny3y  1n3. Ailehae? 7. Coulfesit 300 with Hinges Street, Seite poe,

On. Serkan
Gosuwite Hales 1h: Gare Flaverr, sat Wet Adame Stress, Division 8, Bias qoian nckasniit, Romi ameest 105 Elon] Decks, 5b2 Wet Adame
Strect, Tavita J Roem sree, Sackse pili, Pov sa20u;. 106, Shower Ter tar, Gai West ddaens Street, Division EK, Foor $04 /fr20, Juels, Mordasited; .

‘Unsversal ard tndermationst Huindivlarian Gectaration of Gommonibea Preutenentwintot Peroni Raptivin «= FR STT SHH HO LS
‘Bb of 68 “RB SITS 155 US

 
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 75 of 76

Case 3:17-cv-O0881-TJC-JBT Document2 Filed 08/01/17 Page 73 of 74 PagelD 774

307. Mishasl-Gprrinm, of Eas] Fooyth Stet, daksomie, Flaida 32209; , 208. Did J, Sith, fi Foryth Street, Nw, Atlinis, Geersis aognar
409, Molly Co Preven, 94 Seventh Breit, San Francisca, California 9 410%: ite: Kine K. Gore <p North Spring Stroct, Reon G-6, Las Angeles, Calithenlagomiz; 1% Liss
Bares, 717 Madison Flac, TEA, Washingtie, Diszict of Colimbn 20008; «biz. Peter BR, Marketeiner, 77 | Moist Mare, TW, Roun or ‘Washiopon, Dismict nf
Cohobis aonoss. ary, Nancy BL Firestone, a7 Medison fisce, HW, Wectingtm, evict of Gatupbia apnngy. x04 Victin 3. Wolsld, 7u7 Biliticon Flaps WW,
Washington, District of Cobmabis gpode; . ig. Dedd ti Baadice, 385 Rack Areus Honston, Texas pypozy Sed. Eebmed Ch, Memeers, dy Blatie Capitol, Suite aim,
Savmnento, Calforniagsait; 227. det Bhianonto, 24151" Avemr, Sail Gating Fibs, Sicamints, Caimi ooB-neoky 148, Jin Mebounell, 2 West Tangle erect,
Les Argrica Culiforiit gobte:. “199. Zelfere Ragan, 200 North bas Angeles Street, Saite apes, Los Angeles, Callfomia hobey: oem. Batridia Maeote- gon Nogth Lox
Angeles Street, Sule qag4, Log Angus, California goo 124, Brendon Kndre gop Rare Loo Angeles Street, Sate aay, Loc Angcics, California pound; “tom. Maueken
Steen, 300 Nath Los Angeles Street, Site Syd, Low Angeles, Qaliforia gooizy. 229. Berbers Gonrley, oo Soeth Los Anpelcs Shret, Suite ¢ayq, Los Ancebes, Caitioenia,
anais; “asd. Michuel Wi Cox, 200 Rivth Los Angus Steet, Sake asf, Los Angeles, Calfornbe power; 125. Enimata Harriy, xz ist Senate Dice Badlag,
‘Washington, DOacsing 226, Mlehipel J; Mattinenn, Fett Qifice Bax aay, Washington; Dishic of Colembita Sood4s. 127, teen Edward Adiman, Post Cilite Box 280,
Ber Fretkitn Sitios, Wachinglon, District of Oolamids s0043 428. Ceeffeey J. RVing, Poet Offic: Box 2c7, Wostington, District of Chamba songs 129. Blais G.
Salto; Post Ofied Box. 26, Ben Franklin Bunion, Weshingion, Ditectef OtumbSs 200427

tote, Cort Registers InvestinenbSestem (CRIS), ats Rusk Avenue, Houston, Texas 7002; -exxei. Publis doves to Qoutrt Videtrp nic Records fPACHRD Past Dee
Bas 7iusay, ban Antonio, Texas, 782703. cesil, United States District Cobrt forthe Southern District of Teoss 15 Snck Arcane, Honiton, Trash png; exxall,
Hinlteg Stopes Court oLAggeals fer the Seventh Gncult, 2A Forsyth Steet N12. Alloa, Gangla jateds) eeeadli, Uolted States Tenrt of Appesis for the Ninth
oomuit, 95 Seventh Stroct, S20 Franciam, Calne soy; candy. Florida Sopremé Comes, yon South Dinal Street, Tallakassen, Florida Sie: seccey, Firt District
Sirk Appeal Plerida, 2000 Sento Drive, Telabasme, Pocida ance nose: cexeri. United Sintes Detrict Court fer the Cantera piemict of Califarnia.
ay West First Street, Cos Angedss, Callfnriia gourz: mori, dieited States Dlsttlet Cou for the Meidle Ditniel af Figrida, geo North Hon Stet, Jackonvale,
Borldsaz07 - ‘evnntd, oitedt States District Court far the District of Calumbis, aa3 Constitution Avenue, Ha, Washington, DX 206i: Seanad Sates
Dourk of Federal Claims, yxy Maina Play, Wy, Washineon, District of Galumbis sooo: Gover, "United States Qonet of Anpests for the Fedecal Cirrnit.
Narioa Tia, RAV, Room qui; Washington, District of Cafmmbta sooo | ees ‘Internal Revenue Service (fs) 114 Comtitation Aves, Naztinerst, ‘Wesbingaea,
Ditrict of Colmmblat © ocuil. California Frenchiee Tex Hoard, Post Off: Sox 919, Rancho Cholera, Culifernda no7gi-ooat eomnlll fyal County, Morita sur
East Bay Sttect, Jacksonville, Fords geanay” tec, Loin Gaynte, Forde: #825 Municipal Way, Tallchaxct, Fonda seyee; ecco, Baker Coonty, Florida, 1
Shetiffs Ofiies Bebe, MavClonhy, Bloridla g106q; - mtcovi. Lox Angeles Connty, Callfemis, waa West Tangle Sirect, Los Angeles, Celiiorula quoway cocecdi, City nf
dacksonviie, Fisrits, 501 East Bey Street, dackomile, lorida g2203; xuoceviil. City of Talishasre, Florida, 282s Monicinal Wish Tallhasses, Honda aaa
renity, Site of Loe Aveelen, Cnlitornds, zu Went Yewple trent, Led Angeles, Califirale boca. m. State of Californye, State Replied, Suite r173,Seemmentn, Celio

a5sSaji ext: State of Elorids, The Cupitol ane South Mocioe Breet, Tilahassee, Plies gong coy “mul: Linkter Steten Post Office, 433 UEatot Plaza, SW,
Washington, Distict of Colombia 20590) culi3- Sovial Scewrity Adminfetrutfors, 1106 West Hich Rise, fijux Scomity Lovlavand, altima Kaglzad siege; gv
S2lllornia Department of stotor Vehicles, 2405 ae Avenue, Bail Station F ro1, Saerzmmenin, Callfotals OSUBetGG. ax. Low Angles County dail af West Terpla
‘Strect, Loz Angries, California gucizy. - eqei. Moteopotitan Detention Center Cs angeles Callipmnls, sq Alamos Steves, Los Angeles, Cabloras $000; ewil Joho
i Good Difention Geviler {uve Cott tay, 500 Bas AdemeStrest, JecksamedDs, Plaids gog0a;, mut, Baker Cousty Detention Center, : Sheriff's tities Belvo,
RMarClenny, Floida gzotr; ois. Eng Angries Polite Depsrimint roo West mt Street, Lie Angels, Callirsia: gomag. ex, Laut Agerios Oni Sheris
‘Dewsifsient ut Weet Tenrpie Street, Lag Anisies, talifonita goons . cock Gellfornia Tighe Petrst, | bat orth 7* Sireet, Samumentn, Cablinia gsny -euxdl,

“Flora genes _ code, Leon Connts Sher tffn Office, 282g Siunicial Way, Taltahasanc, Fiorida sag0d; mxvs Maker County Shenia Oller, 1 Shetlly
ociie Drive “Basen, arti: feeds; ecevh ILS. Remariment of trenspartition, won New Jemy Avenos, EE, Weshingios, District of Commie 20300;

Sorel District of Cotembin Min icial Eerpoeation, 120) Paps Saves, TanaRae: Farida, rag004 seo. Unite Sinis Gomposstion Compas, t2) Taps Ste,
Tallahioes, Finds gasois"= - fuxix, Flocide- of Tig 4 J cin, ag00- Apaiichee Parkway, Tallyhasses, Flarids yesgg:
“eas, Horida Mish Patrol, vea7 Normandy aclevant, dacksomdlle, Floris sexaasy ‘aan. Zann County Jaf nies Mustela Way, Tallahassee, Florida syuctn4;
“Aad, BOL Coleman Btedirm, 836 KE 509 Taran, (Coloman, Siri seus, eusti BUnromorird, S264 Gactarel Avzone, Saite 5, Souhier, tulamin Soyen
oy. ER Murshede service: Ror. Htogaa Steet, | Sule Sasa,  depkeood; | Flkis peers
maxcr, 05, Probation sid Pretrial Semicrs, gen Sai Lingo Street. Suda Gyga and Salte-s00, darkmmle, Houta pended ain, BE: Attorney's Gitice, aéa
“Worth Hogan Steck, Seite pad, Jacisonvilis, Movida Sezoay. eect 1,5, Gepsrtmnt of dostion, 300 Marth Hixaw Sttest, Suite | pon, Jackson ilé, Flak pny
eoenv. Federal Boreas of Prisons, eee First Sreet, Washington D.C ongay euoxiz. Paleietlo Subety Corporstion.zos River Landing Drie, Stine 60, Charteston,
“Batth Carolina vostagges; | ‘“eucon Dany Bail Ronds, 2556-0 West Ponsicols Street, ‘Taahase, Herida sagogy eatieel, GUE the Chialy Pall Bonds, we, aisa

 

 

“raigean Ritishe Caitett-et, also ciitied Maalik Rihishe Ki, Divine immiirtal Spiriti in Live Flesh and Bivod:

Syteria Hepheit ae Fl, alsa called Highly Favered Shekinah Bi; Diving Inimertal Spiritin Live Flesh ad Blead.
aa Sanguiniy, Natural Bian andiwa Cy NEAGHAI af sunjority on the Land, ter Pen pris Persona by Sai Juris cuparcity, Heir Apparent
Origi inal Antochthonnus American Moe Alien (Friend) Republican Liniversal Govern ent Form and Testamentary Shyle
lg. 6722 Arlington Expressway, Suite 67213; Jacksonville Florida State:
Tinncwan Al Andalusia NarilwesrAmenem (Morséen)

hes Snlversal ant inderitslofal Hemanttartin Decaration For Dommpit Law Prrienent Weirat Persanal Repiendy Rg RIF HY 4058
, GT of oe Rh 9t7 S19 183 oS"
Case 20-40375-KKS Doc1-7 Filed 10/14/20 Page 76 of 76

Case 3:17-cv-00881-TJC-JBT Document2 Filed 08/01/17 Page 74 of 74 PageiD 775
| Verification.
1, Taqian: Rahshe Guilett-El, also called Maalik Rahshe El, and I, Syteria Hephzibah Ei also called Highly
Favored Shekingh E), Divine Iminotial Spirttin Livé Flesti arid Blood Natural Manand Womanof
anajority oh the Land, In Propria Persona by Sui Juris capacity, Jus Sanguinis, Heit Apparent by
Freehold of Inheritance, Original Autochthonovs-American Moot Alien (Friend) Republican
Universal Government Form and Testamentary Style [SAMARUS"S], AAMARUS™® Alien
Religious Cousul Association, do hereby declare and affirm by virtue of Divine Law, under penalties
of} perjury-ander the laws of Our Most High Creator Divine Source far the Force Universal Allah {All
‘Law), The Holy Koran Circle 7, The Zédiac Constitution, the laws of the
‘State of Florida, and the laws of the United States of America, that Lam competent to state
the matters set forth, and herein, and thatall of the facts stated:are true, correct, completé, certain,
not misleading, admissible as evidence, in accordance with declarant’s best first-hand Inowledge,
understanding, and honorable intent, an@if called upon for rlietoric as a witness to the veracity of
| evidente preferred and proffered, declarant shall-so state.
[State v. Shearer, 617.50,24 Fla. ApD. 5 Dist. 1993)]
This Affidavit? is dated the First Day of the Seventh Month

‘fn the Year of Gur Universal Allah (AlE-Law)
Fi Fourteen Hundred Thirty-Seven [Gregorian Calendar Year 2037 — July, a]

In Honor,

 

 
   
 
 

 

Syteria Hephzibah- El, -atso called Highly i tavored Shelénah EI, Divine Enunoital Spiritin
Jus Sanguinis, Natural Masi and Waman. of majority on the Land,tn Propria Persona by Sui Juris caps
Original Autschihanaus A Aimvricim Moor Alien (Friend) Repablleah Universal Government Farm acd
‘fy §7e2 Arlington Expressway, Seite 67279, Jacksonville Florida state

“Piasuciion Al Andalusia Northivest Amexem (Moreceo}

‘Witness:

 

“es {Ushversal afd internitioaal Humaitarian Declaration For Common Liv PrejaigmentWitotPenoraimesiain = RBGITS19 40S
63 of 6&8 RUT $49 153 0S
